Exhibit 10.1

EXECUTION COPY

 

 

MASTER TRANSACTION AGREEMENT

 

 

By and Among

ADVANCED MICRO DEVICES, INC.,

ADVANCED TECHNOLOGY INVESTMENT COMPANY LLC

and

WEST COAST HITECH L.P.

Dated as of October 6, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I

 

DEFINITIONS

SECTION 1.01. Certain Defined Terms

   1

SECTION 1.02. Interpretation and Rules of Construction

   1 ARTICLE II THE CLOSING

SECTION 2.01. Contribution of FoundryCo Assets

   2

SECTION 2.02. Assumption and Exclusion of Liabilities

   3

SECTION 2.03. Closing

   3

SECTION 2.04. Closing Deliveries by Discovery.

   4

SECTION 2.05. Closing Deliveries by FoundryCo

   6

SECTION 2.06. Closing Deliveries by Oyster

   8

SECTION 2.07. Closing Deliveries by Pearl to Discovery

   9

SECTION 2.08. Adjustment of Purchase Price

   9 ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF DISCOVERY TO OYSTER AND PEARL RELATING TO DISCOVERY

SECTION 3.01. Organization, Authority and Qualification of Discovery

   13

SECTION 3.02. Good Standing of Subsidiaries

   13

SECTION 3.03. Authorization of Agreements; Enforceability

   14

SECTION 3.04. Absence of Further Requirements

   14

SECTION 3.05. Capitalization

   14

SECTION 3.06. Discovery SEC Documents

   15

SECTION 3.07. Financial Statements

   15

SECTION 3.08. Independent Accountants

   15

SECTION 3.09. Stock Options

   15

SECTION 3.10. No Material Adverse Change in Business

   16

SECTION 3.11. Absence of Defaults and Conflicts

   16

SECTION 3.12. Absence of Proceedings

   16

SECTION 3.13. Absence of Labor Dispute

   17

SECTION 3.14. Intellectual Property

   17

SECTION 3.15. Possession of Authorizations

   17

SECTION 3.16. Title to Property

   17

SECTION 3.17. Environmental Laws

   17

SECTION 3.18. ERISA

   18

 

i



--------------------------------------------------------------------------------

SECTION 3.19. Foreign Corrupt Practices Act

   18

SECTION 3.20. Tax Returns

   18

SECTION 3.21. Insurance

   18

SECTION 3.22. Internal Controls

   18

SECTION 3.23. Compliance with the Sarbanes-Oxley Act

   18

SECTION 3.24. Money Laundering Laws

   18

SECTION 3.25. Brokers

   18 ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF DISCOVERY TO OYSTER AND FOUNDRYCO RELATING TO FOUNDRYCO

SECTION 4.01. Organization, Authority and Qualification of FoundryCo

   19

SECTION 4.02. Capitalization of FoundryCo.

   19

SECTION 4.03. FoundryCo Assets

   20

SECTION 4.04. Transferred FoundryCo Subsidiaries

   21

SECTION 4.05. Financial Information; Books and Records

   22

SECTION 4.06. Absence of Undisclosed Liabilities

   23

SECTION 4.07. Transferred FoundryCo JV Entities.

   23

SECTION 4.08. Transferred Inventories

   24

SECTION 4.09. Absence of Certain Changes

   25

SECTION 4.10. Litigation; Governmental Orders

   27

SECTION 4.11. Compliance with Laws

   27

SECTION 4.12. Environmental and Other Permits and Licenses; Related Matters

   27

SECTION 4.13. Material Contracts

   28

SECTION 4.14. Intellectual Property

   31

SECTION 4.15. Real Property

   32

SECTION 4.16. Tangible Personal Property

   33

SECTION 4.17. Suppliers

   33

SECTION 4.18. Employee Benefit Matters

   34

SECTION 4.19. Labor Matters

   36

SECTION 4.20. Employee Confidentiality and Assignment of Inventions

   37

SECTION 4.21. Certain Interests

   37

SECTION 4.22. Insurance

   38

SECTION 4.23. Certain Business Practices

   38

SECTION 4.24. Tax Matters

   38

SECTION 4.25. Receivables

   39

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

OF DISCOVERY TO PEARL RELATING TO THE DISCOVERY SHARES AND WARRANTS

SECTION 5.01. Authorization of the Discovery Shares, Warrants, and Warrant
Shares

   39

SECTION 5.02. Private Placement

   40

 

ii



--------------------------------------------------------------------------------

SECTION 5.03. Absence of Manipulation

   40

SECTION 5.04. Investment Company Act

   40

SECTION 5.05. Not a Real Property Holding Company

   40 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF OYSTER TO DISCOVERY RELATING
TO OYSTER

SECTION 6.01. Due Organization of Oyster

   40

SECTION 6.02. Authorization of Agreements; Enforceability

   40

SECTION 6.03. Absence of Conflicts

   41

SECTION 6.04. Absence of Proceedings

   41

SECTION 6.05. Absence of Further Requirements

   41

SECTION 6.06. Investment Representations

   41 ARTICLE VII REPRESENTATIONS AND WARRANTIES OF PEARL TO DISCOVERY RELATING
TO PEARL

SECTION 7.01. Due Organization of Pearl

   42

SECTION 7.02. Authorization of Agreements; Enforceability

   42

SECTION 7.03. Absence of Conflicts

   42

SECTION 7.04. Absence of Proceedings

   42

SECTION 7.05. Absence of Further Requirements

   43

SECTION 7.06. Investment Representations

   43 ARTICLE VIII COVENANTS TO BE PERFORMED PRIOR TO CLOSING

SECTION 8.01. Conduct of Discovery Business Prior to the Closing

   43

SECTION 8.02. Organization of FoundryCo; Capital Structure

   46

SECTION 8.03. FoundryCo Executive Committee

   47

SECTION 8.04. Preparation of Carve Out Financial Statements

   47

SECTION 8.05. Access to Information

   47

SECTION 8.06. NYSE Required Approval

   47

SECTION 8.07. Authorizations; Notices and Consents

   48

SECTION 8.08. Notice of Developments

   49

SECTION 8.09. No Solicitation

   49

SECTION 8.10. Discovery Indebtedness

   50

SECTION 8.11. Bulk Transfer Laws

   50

SECTION 8.12. Related Party Transactions

   50

SECTION 8.13. Conveyance Taxes

   50

SECTION 8.14. Further Action

   50

SECTION 8.15. Risk of Loss

   51

 

iii



--------------------------------------------------------------------------------

ARTICLE IX POST-CLOSING COVENANTS

SECTION 9.01. Pearl Director Designee

   51

SECTION 9.02. Access to Information

   52

SECTION 9.03. Further Assurances

   52

SECTION 9.04. Authorization for Listing

   53

SECTION 9.05. Standstill

   53

SECTION 9.06. Restrictions on Resale of Discovery Shares

   54

SECTION 9.07. Confidentiality of Proprietary Information

   55

SECTION 9.08. Settlement of Claims by Discovery

   56

SECTION 9.09. German Registration

   56

ARTICLE X

 

EMPLOYEE MATTERS

SECTION 10.01. Offers and Transfers of Employment.

   57

SECTION 10.02. Transferred Employees

   57

SECTION 10.03. Equity Awards Held by Transferred Employees

   58 ARTICLE XI CONDITIONS TO CLOSING

SECTION 11.01. Conditions to Obligations of Discovery

   59

SECTION 11.02. Conditions to Obligations of Oyster

   60

SECTION 11.03. Conditions to Obligations of Pearl

   62

ARTICLE XII

 

SURVIVAL AND INDEMNIFICATION

SECTION 12.01. Survival of Representations and Warranties

   64

SECTION 12.02. Indemnification of Oyster and FoundryCo by Discovery

   65

SECTION 12.03. Indemnification of Pearl by Discovery

   66

SECTION 12.04. Indemnification of Discovery by FoundryCo

   67

SECTION 12.05. Indemnification of Oyster by FoundryCo

   68

SECTION 12.06. Limits on Indemnification

   68

SECTION 12.07. Notice of Loss; Third Party Claims

   70

SECTION 12.08. Tax Treatment

   70 ARTICLE XIII TERMINATION

SECTION 13.01. Termination

   71

 

iv



--------------------------------------------------------------------------------

SECTION 13.02. Effect of Termination

   72

SECTION 13.03. Expenses

   72 ARTICLE XIV GENERAL PROVISIONS

SECTION 14.01. Notices

   73

SECTION 14.02. Public Announcements

   74

SECTION 14.03. Severability

   74

SECTION 14.04. Entire Agreement

   75

SECTION 14.05. Assignment

   75

SECTION 14.06. Amendment

   75

SECTION 14.07. Waiver

   75

SECTION 14.08. Third Party Beneficiaries

   75

SECTION 14.09. Governing Law; Arbitration

   76

SECTION 14.10. Currency

   77

SECTION 14.11. No Presumption Against Drafting Party

   78

SECTION 14.12. Counterparts

   78

APPENDIX A    DEFINED TERMS

SCHEDULE 2.08   Statement of Principles for Initial Valuation Net Tangible
Assets SCHEDULE A   Schedule of Minimum Required Authorizations and Consents
SCHEDULE B   Disclosure Schedule

EXHIBIT A    Form of FoundryCo Joinder EXHIBIT B    Form of FoundryCo Memorandum
and Articles of Association EXHIBIT C    Schedule of FoundryCo Assets EXHIBIT D
   Schedule of Excluded Assets EXHIBIT E    Schedule of Assumed Liabilities
EXHIBIT F    Form of Registration Rights Agreement EXHIBIT G    Form of Deed of
Contribution EXHIBIT H    Form of Assumption Agreement EXHIBIT I    Form of
FoundryCo Convertible Notes EXHIBIT J    Form of Warrants EXHIBIT K    Form of
Wafer Supply Agreement EXHIBIT L    Initial Capitalization Table of FoundryCo
EXHIBIT M    Form of Legal Opinion of Latham & Watkins LLP EXHIBIT N    Form of
Legal Opinion of the general counsel of Discovery EXHIBIT O    Form of Legal
Opinion of Richards Layton & Finger EXHIBIT P    Form of Legal Opinion of
Walkers EXHIBIT Q    Form of Legal Opinion of Shearman & Sterling LLP EXHIBIT R
   Form of Legal Opinion of Maples & Calder EXHIBIT S    Form of Funding
Agreement EXHIBIT T    Form of Transition Services Agreement

 

v



--------------------------------------------------------------------------------

EXHIBIT U    Form of Patent License Agreement EXHIBIT V    Form of Patent
Transfer and License Agreement EXHIBIT W    Form of Non-Patent Intellectual
Property and Technology Transfer Agreement EXHIBIT X    Form of Shareholders’
Agreement

 

vi



--------------------------------------------------------------------------------

MASTER TRANSACTION AGREEMENT, dated as of October 6, 2008, by and among Advanced
Micro Devices, Inc., a Delaware corporation (“Discovery”), Advanced Technology
Investment Company LLC, a limited liability company established under the laws
of the Emirate of Abu Dhabi and wholly owned by the Government of the Emirate of
Abu Dhabi (“Oyster”), and West Coast Hitech L.P., an exempted limited
partnership organized under the laws of the Cayman Islands (“Pearl”), acting
through its general partner, West Coast Hitech G.P., Ltd., a corporation
organized under the laws of the Cayman Islands. Discovery, Oyster and Pearl are
sometimes referred to herein as the “Parties,” and each individually as a
“Party.”

WHEREAS, Discovery intends to form an exempted company under the laws of the
Cayman Islands (“FoundryCo”) to act as the holding company for a joint venture
between Discovery and Oyster;

WHEREAS, Discovery wishes to contribute or to cause its Subsidiaries to
contribute to FoundryCo, and the Parties wish to cause FoundryCo to acquire from
Discovery and its Subsidiaries, the FoundryCo Assets in consideration of the
issuance by FoundryCo to Discovery (or a Subsidiary of Discovery designated by
Discovery prior to the Closing) of one (1) Class A Ordinary Share, one million
six hundred eighty thousand three hundred fifty-five (1,680,355) Class A
Preferred Shares, seven hundred thousand (700,000) Class B Preferred Shares, and
the assumption of the Assumed Liabilities by FoundryCo and its Subsidiaries;

WHEREAS, Oyster wishes (i) to contribute cash to FoundryCo in consideration of
the issuance by FoundryCo to Oyster of one (1) Class A Ordinary Share, three
hundred thirty-six thousand seventy-one (336,071) Class A Preferred Shares, six
hundred forty-four thousand two hundred eighty-four (644,284) Class B Preferred
Shares, eighty-three million nine hundred twenty-nine thousand dollars
($83,929,000) aggregate principal amount of Class A Convertible Notes and three
hundred thirty-five million seven hundred sixteen thousand dollars
($335,716,000) aggregate principal amount of Class B Convertible Notes; and
(ii) to transfer cash to Discovery in consideration of the transfer by Discovery
of seven hundred thousand (700,000) Class B Preferred Shares to Oyster; and

WHEREAS, Pearl wishes to contribute cash to Discovery in consideration of the
issuance by Discovery to Pearl of the Discovery Shares and the Warrants.

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Parties
hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. Capitalized terms used and not otherwise
defined in this Agreement shall have the respective meanings referred to or
ascribed to such terms in Appendix A.

SECTION 1.02. Interpretation and Rules of Construction. In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:

(a) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or a Schedule or
Exhibit to, this Agreement unless otherwise indicated;



--------------------------------------------------------------------------------

(b) the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

(c) whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

(d) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(e) any certificate delivered pursuant to this Agreement shall be deemed a
representation and warranty contained in this Agreement as to the matters
covered thereby;

(f) all terms defined in this Agreement have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

(g) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

(h) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;

(i) any Law defined or referred to herein or in any agreement or instrument that
is referred to herein means such Law or statute as from time to time amended,
modified or supplemented, including by succession of comparable successor Laws,
and any rules and regulations promulgated thereunder;

(j) any reference in this Agreement to a “day” or a number of “days” (without
the explicit qualification of “Business”) shall be interpreted as a reference to
a calendar day or number of calendar days;

(k) references to a Person are also to its successors and permitted assigns; and

(l) the use of “or” is not intended to be exclusive unless expressly indicated
otherwise.

ARTICLE II

THE CLOSING

SECTION 2.01. Contribution of FoundryCo Assets. (a) Upon the terms and subject
to the conditions of this Agreement, at the Closing, Discovery shall contribute
to the capital of, or cause its Subsidiaries to contribute to the capital of,
FoundryCo, and the Parties

 

2



--------------------------------------------------------------------------------

shall cause FoundryCo and its Subsidiaries to receive from Discovery and its
Subsidiaries, the FoundryCo Assets pursuant to the Deed of Contribution, the
Assumption Agreement, any additional instruments of conveyance or assumption as
may be required by local Laws, and such other documentation as may be necessary
to effect such transaction, it being understood that Discovery shall not
directly contribute to FoundryCo such of the FoundryCo Assets as shall be held
by the Transferred FoundryCo Subsidiaries, but rather Discovery shall contribute
such FoundryCo Assets to FoundryCo by transferring the ownership of the
Transferred FoundryCo Subsidiaries to FoundryCo.

(b) Notwithstanding anything in Section 2.01(a) to the contrary, the FoundryCo
Assets shall exclude the Excluded Assets.

SECTION 2.02. Assumption and Exclusion of Liabilities. (a) Upon the terms and
subject to the conditions of this Agreement, at the Closing, the Parties shall
cause FoundryCo or one or more of its Subsidiaries to execute and deliver the
Assumption Agreement, any additional instruments of conveyance or assumption as
may be required by local Laws, and such other documentation as may be necessary
to cause FoundryCo or one or more of its Subsidiaries to assume and agree to
pay, perform and discharge the Assumed Liabilities.

(b) Notwithstanding anything in Section 2.02(a) to the contrary, the Remaining
Discovery Group shall retain, and shall be responsible for paying, performing
and discharging when due, and the FoundryCo Group shall not assume or have any
responsibility for, the Excluded Liabilities.

(c) On the Closing Date, or as promptly as practicable thereafter but in no
event later than sixty (60) calendar days thereafter, the water, gas,
electricity and other utilities, common area maintenance reimbursements to
lessors, local business or other license or permit fees, insurance premiums and
other periodic charges payable with respect to the FoundryCo Assets shall be
prorated between the Remaining Discovery Group and the FoundryCo Group, with the
Remaining Discovery Group bearing such costs and expenses attributable to the
period through and including the Closing Date and the FoundryCo Group bearing
such costs and expenses attributable to the period after the Closing Date. The
Parties shall thereafter correct any misallocation of such costs and expenses as
they may discover from time to time in a manner consistent with this paragraph.

SECTION 2.03. Closing. Subject to the terms and conditions of this Agreement,
the closing of the transactions contemplated by this Agreement shall take place
at a closing (the “Closing”) to be held at the opening of business in London,
England on the seventh (7th) Business Day following the satisfaction or waiver
of the conditions set forth in Article XI hereof (the “Closing Date”) (other
than those conditions that by their nature cannot be satisfied until the Closing
Date, which shall be satisfied as of the Closing Date), or at such other date
and time as the Parties may mutually agree in writing.

 

3



--------------------------------------------------------------------------------

SECTION 2.04. Closing Deliveries by Discovery.

(a) Closing Deliveries by Discovery to FoundryCo. At the Closing, Discovery
shall deliver or cause to be delivered to FoundryCo or one or more of its
Subsidiaries, as applicable (such instruments, collectively, the “Discovery
FoundryCo Closing Deliverables”):

 

  (i) an executed counterpart of the Deed of Contribution and additional
instruments of conveyance or assumption required by local Laws, with all
required documentary and Conveyance Tax stamps affixed and such other
instruments, in form and substance reasonably satisfactory to Oyster, as may
reasonably be requested by Oyster to transfer the FoundryCo Assets to FoundryCo
or evidence such transfer on the public records;

 

  (ii) an executed counterpart of the Assumption Agreement;

 

  (iii) a receipt for one (1) Class A Ordinary Share, one million six hundred
eighty thousand three hundred fifty-five (1,680,355) Class A Preferred Shares
and seven hundred thousand (700,000) Class B Preferred Shares;

 

  (iv) a true and complete copy, certified by the secretary or an assistant
secretary of Discovery, of the resolutions duly and validly adopted by the board
of directors of Discovery evidencing its authorization of the execution and
delivery of this Agreement and the Ancillary Agreements and the consummation of
the transactions contemplated hereby and thereby;

 

  (v) with respect to each Transferred FoundryCo Subsidiary or Transferred
FoundryCo JV Entity:

 

  (A) the constituent or charter documents of each Transferred FoundryCo
Subsidiary and Transferred FoundryCo JV Entity in effect as of the Closing, duly
certified by the proper officials of the jurisdiction of organization of each
such entity;

 

  (B) share transfer deeds and all other certificates or instruments
representing the shares, partnership interests or other ownership interests of
the Transferred FoundryCo Subsidiaries and Transferred FoundryCo JV Entities,
duly endorsed and accompanied by necessary documentation for transfer;

 

  (C) the resignations, effective on the Closing Date, of the officers and
directors of each Transferred FoundryCo Subsidiary and Transferred FoundryCo JV
Entity who will no longer serve in such capacities following the Closing;

 

4



--------------------------------------------------------------------------------

  (D) the complete and correct operating agreements and other records in
Discovery’s possession (including registration of stock transfers) with respect
to the Transferred FoundryCo Subsidiaries and the Transferred FoundryCo JV
Entities; and

 

  (E) the complete and correct partnership agreements of each Transferred
FoundryCo JV Entity;

 

  (vi) good standing certificates or other similar certificates (such as an
excerpt of the commercial register, or Handelsregister) for each Transferred
FoundryCo Subsidiary from the secretary of state or similar Governmental
Authority of the jurisdiction in which such entity is incorporated or organized
and from the secretary of state or similar Governmental Authority in each other
jurisdiction in which the properties owned or leased by any Transferred
FoundryCo Subsidiary, or the operation of its business in such jurisdiction,
requires any Transferred FoundryCo Subsidiary to qualify to do business, in each
case dated as of a date not earlier than ten (10) Business Days prior to the
Closing;

 

  (vii) the executed Discovery FoundryCo Closing Certificate;

 

  (viii) the executed Patent Assignments; and

 

  (ix) executed counterparts of each other Transaction Document required to be
delivered by Discovery or its Subsidiaries to FoundryCo or its Subsidiaries.

(b) Closing Deliveries by Discovery to Oyster. At the Closing, Discovery shall
deliver or cause to be delivered to Oyster or its designee (such instruments,
collectively, the “Discovery Oyster Closing Deliverables”):

 

  (i) a receipt for the Oyster/Discovery Cash Consideration;

 

  (ii) a true and complete copy, certified by the secretary or an assistant
secretary of Discovery, of the resolutions duly and validly adopted by the board
of directors of Discovery evidencing its authorization of the execution and
delivery of this Agreement and the Ancillary Agreements and the consummation of
the transactions contemplated hereby and thereby;

 

  (iii) the executed Discovery Oyster Closing Certificate;

 

  (iv) drafts of certificates representing seven hundred thousand
(700,000) Class B Preferred Shares registered in the name of Oyster; and

 

5



--------------------------------------------------------------------------------

  (v) executed counterparts of each other Transaction Document required to be
delivered by Discovery or its Subsidiaries to Oyster or its Subsidiaries.

(c) Closing Deliveries by Discovery to Pearl. At the Closing, Discovery shall
deliver or cause to be delivered to Pearl or its designee (such instruments,
collectively, the “Discovery Pearl Closing Deliverables”):

 

  (i) the Discovery Shares in book entry form delivered into the account of DTC
or a DTC Participant custodian designated by Pearl;

 

  (ii) the Warrants;

 

  (iii) a receipt for the Pearl/Discovery Cash Consideration;

 

  (iv) a true and complete copy, certified by the secretary or an assistant
secretary of Discovery, of the resolutions duly and validly adopted by the board
of directors of Discovery evidencing its authorization of the execution and
delivery of this Agreement and the Ancillary Agreements and the consummation of
the transactions contemplated hereby and thereby;

 

  (v) a true and complete copy, certified by the secretary or an assistant
secretary of Discovery, of the NYSE Required Approval;

 

  (vi) the executed Discovery Pearl Closing Certificate; and

 

  (vii) executed counterparts of each other Transaction Document required to be
delivered by Discovery or its Subsidiaries to Pearl or its Subsidiaries.

SECTION 2.05. Closing Deliveries by FoundryCo.

(a) Closing Deliveries by FoundryCo to Discovery. At the Closing, the Parties
shall cause FoundryCo or its Subsidiaries, as applicable, to deliver to
Discovery or its Subsidiaries, as applicable (such instruments, collectively,
the “FoundryCo Discovery Closing Deliverables”):

 

  (i) drafts of certificates representing one (1) Class A Ordinary Share, one
million six hundred eighty thousand three hundred fifty-five (1,680,355) Class A
Preferred Shares and seven hundred thousand (700,000) Class B Preferred Shares,
registered in the name of Discovery or its designee and a draft of the register
of members of FoundryCo showing the registration of said Class A Ordinary Share,
Class A Preferred Shares, and Class B Preferred Shares;

 

  (ii) executed counterparts of the Assumption Agreement and each other
applicable instrument of conveyance, assignment or assumption that requires
FoundryCo’s or such Subsidiary’s execution to be effective;

 

6



--------------------------------------------------------------------------------

  (iii) a true and complete copy of the Memorandum and Articles of Association
of FoundryCo and the constituent or charter documents as in effect at the
Closing of each Subsidiary of FoundryCo that is not a Transferred FoundryCo
Subsidiary, duly certified by the proper officials of the jurisdiction of
organization of each such entity;

 

  (iv) a true and complete copy, certified by a director or officer of FoundryCo
or such Subsidiary, of the resolutions duly and validly adopted by the board of
directors of FoundryCo or other competent body of such Subsidiary evidencing
their authorization of the execution and delivery of the FoundryCo Joinder and
each Ancillary Agreement to which FoundryCo will become a party as of the
Closing and the consummation of the transactions contemplated hereby and
thereby;

 

  (v) the executed FoundryCo Discovery Closing Certificate; and

 

  (vi) executed counterparts of the FoundryCo Joinder and each other Transaction
Document to which FoundryCo or its Subsidiaries and Discovery or its
Subsidiaries will be parties at the Closing.

(b) Closing Deliveries by FoundryCo to Oyster. At the Closing, the Parties shall
cause FoundryCo or its Subsidiaries, as applicable, to deliver to Oyster or its
Subsidiaries, as applicable (such instruments, collectively, the “FoundryCo
Oyster Closing Deliverables”):

 

  (i) drafts of certificates representing one (1) Class A Ordinary Share, three
hundred thirty-six thousand seventy-one (336,071) Class A Preferred Shares, six
hundred forty-four thousand two hundred eighty-four (644,284) Class B Preferred
Shares, eighty-three million nine hundred twenty-nine thousand dollars
($83,929,000) aggregate principal amount of Class A Convertible Notes and three
hundred thirty-five million seven hundred sixteen thousand dollars
($335,716,000) aggregate principal amount of Class B Convertible Notes, and a
draft of the register of members of FoundryCo showing the registration of said
Class A Ordinary Share, Class A Preferred Shares and Class B Preferred Shares;

 

  (ii) a receipt for the Oyster/FoundryCo Cash Consideration;

 

  (iii) a true and complete copy of the Memorandum and Articles of Association
of FoundryCo and the constituent or charter documents as in effect at the
Closing of each Subsidiary of FoundryCo, duly certified by the proper officials
of the jurisdiction of organization of each such entity;

 

7



--------------------------------------------------------------------------------

  (iv) a true and complete copy, certified by a director or officer of FoundryCo
or such Subsidiary, of the resolutions duly and validly adopted by the board of
directors of FoundryCo or other competent body of such Subsidiary evidencing
their authorization of the execution and delivery of the FoundryCo Joinder and
each Ancillary Agreement to which it will become a party as of the Closing and
the consummation of the transactions contemplated hereby and thereby; and

 

  (v) executed counterparts of the FoundryCo Joinder and each other Transaction
Document to which FoundryCo or its Subsidiaries and Oyster or its Subsidiaries
will be parties at the Closing.

SECTION 2.06. Closing Deliveries by Oyster. Closing Deliveries by Oyster to
Discovery. At the Closing, Oyster shall deliver or cause to be delivered to
Discovery (such instruments, collectively, the “Oyster Discovery Closing
Deliverables”):

 

  (i) the Oyster/Discovery Cash Consideration by wire transfer in immediately
available funds;

 

  (ii) a true and complete copy, certified by an authorized representative of
Oyster of the resolutions duly and validly adopted by Oyster evidencing its
authorization of the execution and delivery of this Agreement and the Ancillary
Agreements and the consummation of the transactions contemplated hereby and
thereby;

 

  (iii) the executed Oyster Discovery Closing Certificate; and

 

  (iv) executed counterparts of each other Transaction Document to which Oyster
or its Subsidiaries and Discovery or its Subsidiaries will be parties at the
Closing.

(b) Closing Deliveries by Oyster to FoundryCo. At the Closing, Oyster shall
deliver or cause to be delivered to FoundryCo (such instruments, collectively,
the “Oyster FoundryCo Closing Deliverables”):

 

  (i) the Oyster/FoundryCo Cash Consideration by wire transfer in immediately
available funds;

 

  (ii) a receipt for one (1) Class A Ordinary Share, three hundred thirty-six
thousand seventy-one (336,071) Class A Preferred Shares, six hundred forty-four
thousand two hundred eighty-four (644,284) Class B Preferred Shares,
eighty-three million nine hundred twenty-nine thousand dollars ($83,929,000)
aggregate principal amount of Class A Convertible Notes and three hundred
thirty-five million seven hundred sixteen thousand dollars ($335,716,000)
aggregate principal amount of Class B Convertible Notes;

 

8



--------------------------------------------------------------------------------

  (iii) a true and complete copy, certified by an authorized representative of
Oyster of the resolutions duly and validly adopted by Oyster evidencing its
authorization of the execution and delivery of this Agreement and the Ancillary
Agreements and the consummation of the transactions contemplated hereby and
thereby;

 

  (iv) the executed Oyster FoundryCo Closing Certificate; and

 

  (v) executed counterparts of each other Transaction Document to which Oyster
and FoundryCo will be parties at the Closing.

SECTION 2.07. Closing Deliveries by Pearl to Discovery. At the Closing, Pearl
shall deliver or cause to be delivered to Discovery (such instruments,
collectively, the “Pearl Discovery Closing Deliverables”):

 

  (i) the Pearl/Discovery Cash Consideration by wire transfer in immediately
available funds;

 

  (ii) a receipt for the Discovery Shares and the Warrants;

 

  (iii) a true and complete copy, certified by an authorized representative of
Pearl of the resolutions duly and validly adopted by Pearl evidencing its
authorization of the execution and delivery of this Agreement and the Ancillary
Agreements and the consummation of the transactions contemplated hereby and
thereby;

 

  (iv) the executed Pearl Discovery Closing Certificate; and

 

  (v) executed counterparts of each other Transaction Document to which Pearl or
its Subsidiaries and Discovery or its Subsidiaries will be parties at the
Closing.

SECTION 2.08. Adjustment of Purchase Price. The Purchase Price shall be subject
to adjustment at or after the Closing as specified herein:

(a) Closing Statement of Initial Valuation Net Tangible Assets. As promptly as
practicable, but in any event within ninety (90) calendar days following the
Closing, FoundryCo shall deliver to Discovery and Oyster the Closing Statement
of Initial Valuation Net Tangible Assets, together with a statement of the chief
financial officer of FoundryCo (or, if FoundryCo shall not have a chief
financial officer, a statement of such other senior executive officer
responsible for the preparation of the financial statements of FoundryCo)
certifying that the Closing Statement of Initial Valuation Net Tangible Assets
fairly presents FoundryCo’s Initial Valuation Net Tangible Assets at the Closing
in accordance with the Statement of Principles for Initial Valuation Net
Tangible Assets included on Schedule 2.08. During the preparation of the Closing
Statement of Initial Valuation Net Tangible Assets, and during the period for
resolution of disputes set forth in Section 2.08(b), Discovery, Oyster and their
respective representatives (including their independent accountants) shall have
the right to review FoundryCo’s, Discovery’s, and any of their respective
consolidated Subsidiaries’ books

 

9



--------------------------------------------------------------------------------

and records, accounting policies, internal controls processes, and other
information relevant to the preparation of the Reference Statement of Initial
Valuation Net Tangible Assets or the Closing Statement of Initial Valuation Net
Tangible Assets. In connection with such review, each of FoundryCo and Discovery
agrees that it will reasonably cooperate and cause its respective Subsidiaries
to reasonably cooperate with Oyster, and in the case of FoundryCo, with
Discovery, and the respective representatives of Oyster and Discovery, as the
case may be, to provide all such requested information, and to make available
during normal business hours FoundryCo’s, Discovery’s and their respective
Subsidiaries’ management and employees, in each case as reasonably deemed
necessary and appropriate by Discovery or Oyster or their respective
representatives in order to perform such review.

(b) Disputes. (i) Subject to clause (ii) of this Section 2.08(b), the Closing
Statement of Initial Valuation Net Tangible Assets delivered by FoundryCo to
Discovery and Oyster shall be final, conclusive and binding on the parties
hereto.

 

  (ii)

Either Discovery or Oyster may dispute any amounts reflected on the Closing
Statement of Initial Valuation Net Tangible Assets if the dispute, if resolved
completely in favor of Discovery or Oyster, as applicable, would result in the
Initial Valuation Net Tangible Assets reflected on the Closing Statement of
Initial Valuation Net Tangible Assets being greater or less than the Initial
Valuation Net Tangible Assets reflected on the Reference Statement of Initial
Valuation Net Tangible Assets by more than the Designated Amount, but only on
the basis that the amounts reflected on the Closing Statement of Initial
Valuation Net Tangible Assets were not arrived at in accordance with the
Statement of Principles for Initial Valuation Net Tangible Assets and the
Reference Statement of Initial Valuation Net Tangible Assets or were arrived at
based on mathematical or clerical error; provided, however, that Discovery or
Oyster, as applicable, shall have notified the other Party in writing of each
disputed item, specifying the estimated amount thereof in dispute and setting
forth, in reasonable detail, the basis for such dispute, within thirty
(30) Business Days of FoundryCo’s delivery of the Closing Statement of Initial
Valuation Net Tangible Assets to Discovery and Oyster. In the event of such a
dispute, Discovery and Ernst & Young LLP, on the one hand, and Oyster and KPMG
LLP, on the other hand, shall attempt to reconcile their differences, and any
resolution by them as to any disputed amounts shall be final, conclusive and
binding on the Parties hereto. If any such resolution leaves in dispute amounts
the net effect of which in the aggregate would not result in the Initial
Valuation Net Tangible Assets reflected on the Closing Statement of Initial
Valuation Net Tangible Assets being greater or less than the Initial Valuation
Net Tangible Assets reflected on the Reference Statement of Initial Valuation
Net Tangible Assets by more than the Designated Amount, all such amounts
remaining in dispute shall then be deemed to have been resolved in favor of the

 

10



--------------------------------------------------------------------------------

 

Closing Statement of Initial Valuation Net Tangible Assets delivered by
FoundryCo to Discovery and Oyster. If Discovery and Oyster are unable to reach a
resolution with such effect within twenty (20) Business Days after the receipt
by Discovery or Oyster, as applicable, of the other Party’s written notice of
dispute, Discovery and Oyster shall submit the items remaining in dispute for
resolution to PricewaterhouseCoopers LLP (or, if such firm shall decline or is
unable to act or is not, at the time of such submission, independent of
Discovery, Oyster and FoundryCo, to another independent accounting firm of
international reputation mutually acceptable to Discovery and Oyster) (either
PricewaterhouseCoopers LLP or such other accounting firm being referred to
herein as the “Independent Accounting Firm”), which shall, within thirty
(30) Business Days after such submission, determine and report to Discovery and
Oyster upon such remaining disputed items, and such report shall be final,
conclusive and binding on Discovery and Oyster. The fees and disbursements of
the Independent Accounting Firm shall be allocated between Discovery and Oyster
in the same proportion that the aggregate amount of such remaining disputed
items so submitted to the Independent Accounting Firm that is unsuccessfully
disputed by each such Party (as finally determined by the Independent Accounting
Firm) bears to the total amount of such remaining disputed items so submitted.
The scope of the disputes to be resolved by the Independent Accounting Firm, and
the scope of the Independent Accounting Firm’s review, shall be limited to
disputes concerning whether the amounts reflected on the Closing Statement of
Initial Valuation Net Tangible Assets were not arrived at on a basis consistent
with the Statement of Principles for Initial Valuation Net Tangible Assets, or
were arrived at based on mathematical or clerical error, and the Independent
Accounting Firm shall not make any other determination.

 

  (iii) In acting under this Agreement, Ernst & Young LLP, KPMG LLP and the
Independent Accounting Firm shall be entitled to the privileges and immunities
of arbitrators.

 

  (iv) No adjustment to the Purchase Price pursuant to Section 2.08(c) shall be
made with respect to amounts disputed by Discovery or Oyster pursuant to this
Section 2.08(b), unless the net effect of the amounts successfully disputed by
Discovery or Oyster, as the case may be, in the aggregate, results in the
Initial Valuation Net Tangible Assets reflected on the Closing Statement of
Initial Valuation Net Tangible Assets being greater or less than the Initial
Valuation Net Tangible Assets reflected on the Reference Statement of Initial
Valuation Net Tangible Assets by more than the Designated Amount, in which case
such adjustment to the Purchase Price pursuant to Section 2.08(c) shall only be
made in an amount equal to any excess over the Designated Amount.

 

11



--------------------------------------------------------------------------------

(c) Purchase Price Adjustment. The Closing Statement of Initial Valuation Net
Tangible Assets shall be deemed final for the purposes of this Section 2.08 upon
the earliest of (x) the failure of Discovery or Oyster to notify the other Party
of a dispute within thirty (30) Business Days of FoundryCo’s delivery of the
Closing Statement of Initial Valuation Net Tangible Assets to Discovery and
Oyster, (y) the resolution of all disputes, pursuant to Section 2.08(b)(ii), by
Discovery and Oyster, and (z) the resolution of all disputes, pursuant to
Section 2.08(b)(ii), by the Independent Accounting Firm. Subject to the
limitation set forth in Section 2.08(b)(iv), within three (3) Business Days of
the Closing Statement of Initial Valuation Net Tangible Assets being deemed
final, a Purchase Price adjustment shall be made as follows:

 

  (i) In the event that the amount of the Initial Valuation Net Tangible Assets
reflected on the Reference Statement of Initial Valuation Net Tangible Assets
exceeds the amount of the Initial Valuation Net Tangible Assets reflected on the
Closing Statement of Initial Valuation Net Tangible Assets by more than the
Designated Amount, then the Purchase Price shall be adjusted downward in an
amount equal to 1.13 times such excess over the Designated Amount, and FoundryCo
shall make such adjustment by issuing to Oyster an additional Class A
Convertible Note and an additional Class B Convertible Note with an aggregate
principal amount equal to the amount of such adjustment and in the same
proportion, by principal amount, as the Class A Convertible Note and Class B
Convertible Note, respectively, issued to Oyster at Closing.

 

  (ii) In the event that the amount of the Initial Valuation Net Tangible Assets
reflected on the Closing Statement of Initial Valuation Net Tangible Assets
exceeds the amount of the Initial Valuation Net Tangible Assets reflected on the
Reference Statement of Initial Valuation Net Tangible Assets by more than the
Designated Amount, then the Purchase Price shall be adjusted upward in an amount
equal to 1.13 times such excess over the Designated Amount, and FoundryCo shall
make such adjustment by canceling an aggregate principal amount of the Class A
Convertible Note and the Class B Convertible Note issued to Oyster at Closing
equal to the amount of such adjustment and in the same proportion, by principal
amount, as the Class A Convertible Note and Class B Convertible Note,
respectively, issued to Oyster at Closing.

 

  (iii)

No purchase price adjustment shall be made in respect of any amount of Taxes
reflected on the Closing Statement of Initial Valuation Net Tangible Assets that
exceeds the amount of Taxes reflected on the Reference Statement of Initial
Valuation Net Tangible Assets (which differences shall be the subject of
indemnification pursuant to the Tax Matters Agreement), and no

 

12



--------------------------------------------------------------------------------

 

such excess shall be considered in the determination of whether the amount of
Initial Valuation Net Tangible Assets reflected on the Closing Statement of
Initial Valuation Net Tangible Assets exceeds the amount of Initial Valuation
Net Tangible Assets reflected on the Reference Statement of Initial Valuation
Net Tangible Assets by more than the Designated Amount.

(d) Adjustment on Certain Other Events. In the event that Discovery fails to
deliver the Make Whole Consent or the Make Whole Payment at or prior to Closing,
or in the event that at any time prior to, at or after the Closing, FoundryCo
shall pay any Conveyance Taxes, then at Closing, or in the case of Conveyance
Taxes paid after Closing, promptly after each payment by FoundryCo of such
Conveyance Taxes, FoundryCo shall issue to Oyster an additional Class A
Convertible Note and an additional Class B Convertible Note (in the same
proportion, by principal amount, as the Class A Convertible Note and the Class B
Convertible Note issued to Oyster at Closing in consideration of the payment of
the Oyster/FoundryCo Cash Consideration) with aggregate principal amounts equal
to the amount of such (i) payment or payments of Conveyance Taxes (if any) made
by FoundryCo plus (ii) the amount, if any, of the value of the Make Whole
Payment (or that portion thereof unpaid at Closing).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF DISCOVERY TO OYSTER AND PEARL RELATING TO DISCOVERY

Except as set forth in the appropriate Section of the Disclosure Schedule
(provided that any information disclosed under any Section of the Disclosure
Schedule shall be deemed disclosed and incorporated into any other Section
thereof where it is reasonably apparent that such disclosure is relevant to such
other Section), as an inducement to each of Oyster and Pearl to enter into this
Agreement, Discovery hereby represents and warrants to each of Oyster and Pearl,
as of the date hereof and as of the Closing (unless expressly stated to be made
as of another time or for another period), as follows:

SECTION 3.01. Organization, Authority and Qualification of Discovery. Discovery
has been duly organized and is validly existing as a corporation in good
standing under the laws of the State of Delaware and has all necessary corporate
power and authority to enter into this Agreement and the Ancillary Agreements,
to carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. Discovery is duly qualified to do
business and is in good standing in each jurisdiction in which such
qualification is required, except where the failure to so qualify or to be in
good standing would not, individually or in the aggregate, (a) materially and
adversely affect the ability of Discovery to carry out its obligations under or
consummate the transactions contemplated by this Agreement or the Ancillary
Agreements or (b) otherwise result in a Discovery Material Adverse Effect or a
FoundryCo Material Adverse Effect.

SECTION 3.02. Good Standing of Subsidiaries. Each of Discovery’s Subsidiaries
has been duly organized and is validly existing as a corporation in good
standing under the laws of the jurisdiction of its incorporation (to the extent
such concept is recognized in

 

13



--------------------------------------------------------------------------------

such jurisdiction), has corporate power and authority to own, lease and operate
its properties, to enter into any Ancillary Agreement to which such Subsidiary
is or will become a party, to carry out its obligations thereunder, to
consummate the transactions contemplated thereby, and to conduct its business as
described in the Discovery SEC Documents, and is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, except where the failure so to qualify or
to be in good standing would not, individually or in the aggregate,
(a) materially and adversely affect the ability of Discovery to carry out its
obligations under, or consummate the transactions contemplated by, this
Agreement or the Ancillary Agreements or (b) result in a Discovery Material
Adverse Effect or a FoundryCo Material Adverse Effect; except for (i) Advanced
Micro Devices Belgium N.V., six (6) shares of which are owned by an individual,
Thomas M. McCoy, and (ii) Discovery Fab 36 Limited Liability Company & Co. KG,
nine-point-seven-nine percent (9.79%) of the limited partner interests of which
are owned by an unaffiliated third party, all of the issued and outstanding
capital stock of each such Subsidiary has been duly authorized and validly
issued, is fully paid and non-assessable and, except as set forth in the
Discovery SEC Documents, all outstanding capital stock of each such Subsidiary
is owned by Discovery, directly or through Subsidiaries, and is free and clear
of any Encumbrance, except for all shares or interests of Discovery Fab 36
Limited Liability Company & Co. KG, Discovery Fab 36 Holding GmbH, Discovery Fab
36 Admin GmbH and Discovery Fab 36 LLC, which are pledged to lenders in
connection with the Term Loan Facility Agreement.

SECTION 3.03. Authorization of Agreements; Enforceability. The execution and
delivery of this Agreement by Discovery and the execution and delivery of the
Ancillary Agreements by Discovery and each of its Subsidiaries who is or will
become a party thereto, the performance by Discovery and each such Subsidiary of
its obligations hereunder and thereunder and the consummation by Discovery and
each such Subsidiary of the transactions contemplated hereby and thereby have
been duly authorized by all requisite corporate action on the part of Discovery
and each such Subsidiary. This Agreement has been, and upon their execution the
Ancillary Agreements shall have been, duly executed and delivered by Discovery
and each such Subsidiary, and this Agreement constitutes, and upon their
execution the Ancillary Agreements shall constitute, valid and binding
obligations of Discovery and each such Subsidiary, enforceable against Discovery
and each such Subsidiary in accordance with their respective terms, except as
enforcement may be limited by general principles of equity whether applied in a
court of law or a court of equity, and by applicable bankruptcy, insolvency and
similar Laws affecting creditors’ rights and remedies generally.

SECTION 3.04. Absence of Further Requirements. The execution and delivery of
this Agreement by Discovery and the execution and delivery of the Ancillary
Agreements by Discovery and each of its Subsidiaries who is or will become a
party thereto, the performance by Discovery and each such Subsidiary of their
obligations hereunder and thereunder and the consummation by Discovery and each
such Subsidiary of the transactions contemplated hereby and thereby do not and
will not require any material Authorizations other than the Required
Authorizations and do not and will not require any material Consents other than
the Required Consents.

SECTION 3.05. Capitalization. The capital stock of Discovery conforms in all
material respects to the description thereof contained in the Discovery SEC
Documents. The

 

14



--------------------------------------------------------------------------------

shares of issued and outstanding capital stock of Discovery have been duly
authorized and validly issued and are fully paid and non-assessable. As of
September 27, 2008, there were 608,461,106 shares of Discovery Common Stock
issued and outstanding. Since September 27, 2008, Discovery has not issued any
shares of Discovery Common Stock except under the Stock Option Plans or pursuant
to contractual rights described in the Discovery SEC Documents, and since
September 27, 2008, except pursuant to the Stock Option Plans, Discovery has not
granted or issued any, and except as described in the Discovery SEC Documents,
there do not exist any, options, warrants or other rights to purchase,
agreements or obligations to issue, or rights to convert any obligations into or
exchange any securities for, shares of capital stock or ownership interests in
Discovery.

SECTION 3.06. Discovery SEC Documents. Discovery has filed all forms, reports
and documents required to be filed by it with the SEC since December 31, 2005
(collectively, the “Discovery SEC Documents”). The Discovery SEC Documents
(i) at the time they were filed, or, if amended, as of the date of such
amendment, complied in all material respects with either the requirements of the
Securities Act or the Exchange Act, as the case may be, and the rules and
regulations promulgated thereunder, and (ii) did not, at the time they were
filed, or, if amended, as of the date of such amendment, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. None of
Discovery’s Subsidiaries are required to file any form, report or other document
with the SEC.

SECTION 3.07. Financial Statements. The financial statements included or
incorporated by reference in the Discovery SEC Documents, together with the
related schedules and notes, present fairly in all material respects the
financial condition, results of operations and cash flows of Discovery and its
consolidated Subsidiaries at the dates indicated, and said financial statements
have been prepared in conformity with GAAP (except as otherwise noted therein).

SECTION 3.08. Independent Accountants. The accountants who certified the
financial statements and supporting schedules included in the Discovery SEC
Documents are independent public accountants as required by the Securities Act
and the Exchange Act and the rules and regulations of the SEC thereunder.

SECTION 3.09. Stock Options. With respect to the Stock Options, (i) each Stock
Option designated by Discovery at the time of grant as an “incentive stock
option,” as defined in the Code so qualifies, (ii) each grant of a Stock Option
was duly authorized no later than the Grant Date by all necessary corporate
action, including, as applicable, approval by the board of directors of
Discovery (or a duly constituted and authorized committee thereof) and any
required stockholder approval by the necessary number of votes, (iii) each such
grant was made in accordance with the terms of the Stock Option Plans, the
Exchange Act, and all other Laws and regulations of the New York Stock Exchange
and any other exchange on which Discovery securities are traded, (iv)(A) the per
share exercise price of each Stock Option was equal to or greater than the fair
market value of a share of Discovery Common Stock on the applicable Grant Date
or (B) if the per share exercise price was not equal to or greater than the fair
market value of a share of Discovery Common Stock on the applicable Grant Date,
the appropriate accounting

 

15



--------------------------------------------------------------------------------

charges were taken in Discovery’s financial statements, and (v) each such grant
was properly accounted for in accordance with GAAP in the financial statements
(including the related notes) of Discovery and disclosed in Discovery’s filings
with the SEC in accordance with the Exchange Act and other applicable Laws.
Discovery has not knowingly granted, and there is no and has been no policy or
practice of Discovery of granting, Stock Options prior to, or otherwise
coordinating the grant of Stock Options with the release or other public
announcement of material information regarding Discovery or its Subsidiaries or
their results of operations or prospects.

SECTION 3.10. No Material Adverse Change in Business. Except as otherwise
disclosed in the Discovery SEC Documents, since the respective dates as of which
information is given in the Discovery SEC Documents, (i) Discovery has conducted
the Discovery Business only in the ordinary course, consistent with past
practice, (ii) there has been no Discovery Material Adverse Effect or FoundryCo
Material Adverse Effect and (iii) there has been no dividend or distribution of
any kind declared, paid or made by Discovery on any class of its capital stock.

SECTION 3.11. Absence of Defaults and Conflicts. Neither Discovery nor any of
its Subsidiaries is in material default under any Material Discovery Contract.
The execution and delivery by Discovery of this Agreement and the Ancillary
Agreements, and the execution and delivery of the Ancillary Agreements by each
Subsidiary who is or will become a party thereto, the compliance by Discovery
and each such Subsidiary with all the provisions hereof or thereof, the
performance by Discovery and each such Subsidiary of all of its obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, and the delivery of the Discovery Shares and Warrants
pursuant to this Agreement and the delivery of the Warrant Shares pursuant to
the Warrants will not: (i) assuming the receipt of all Required Consents,
conflict with or constitute a breach of any of the terms or provisions of, or a
default under, the charter or by-laws or other constituent documents of
Discovery or any of its Subsidiaries, any Material Discovery Contract, or any
other indenture, loan agreement, mortgage, lease or other agreement or
instrument that is material to Discovery and its Subsidiaries, taken as a whole,
to which Discovery or any of its Subsidiaries is a party or by which Discovery
or any of its Subsidiaries or their respective property is bound;
(ii) materially violate or conflict with any Law applicable to Discovery, any of
its Subsidiaries or their respective property; (iii) result in the imposition or
creation of (or the obligation to create or impose) any material Encumbrance on
the assets, properties or business of Discovery, including the FoundryCo Assets,
under any agreement or instrument to which Discovery or any of its Subsidiaries
is a party or by which Discovery or any of its Subsidiaries or their respective
property is bound; or (iv) result in the suspension, termination or revocation
of any material Consent or Authorization of Discovery or any of its Subsidiaries
or any other impairment of the rights of the holder of any such material Consent
or Authorization.

SECTION 3.12. Absence of Proceedings. To the knowledge of Discovery and its
Subsidiaries, except as disclosed in the Discovery SEC Documents, which
descriptions are accurate in all material respects, there is no material Action
before or brought by any Governmental Authority, now pending or threatened
against or affecting Discovery or such Subsidiary.

 

16



--------------------------------------------------------------------------------

SECTION 3.13. Absence of Labor Dispute. No significant unfair labor practice
complaint is pending against Discovery or any of its Subsidiaries or, to the
knowledge of Discovery, threatened against any of them, before the National
Labor Relations Board or any similar Governmental Authority and no significant
Action arising out of or under any collective bargaining or collective agreement
is pending against Discovery or any of its Subsidiaries or, to the knowledge of
Discovery, threatened against any of them; and no material labor dispute with
the employees of Discovery or any of its Subsidiaries exists or, to the
knowledge of Discovery, is imminent.

SECTION 3.14. Intellectual Property. Discovery and its Subsidiaries own,
possess, license or have other rights to use all material Intellectual Property
necessary for the conduct of the Discovery Business. Except as set forth in the
Discovery SEC Documents: (i) to the knowledge of Discovery, there is no material
infringement by third parties of any such Intellectual Property; (ii) to the
knowledge of Discovery, there is no pending or threatened material Action, suit,
proceeding or claim by others challenging the rights of Discovery or any of its
Subsidiaries in or to any such Intellectual Property; (iii) to the knowledge of
Discovery, there is no pending or threatened material Action by others
challenging the validity or scope of any such Intellectual Property; (iv) to the
knowledge of Discovery, there is no pending or threatened material Action by
others that Discovery infringes or otherwise violates any Patent, Trademark,
Copyright, Trade Secret or other proprietary rights of others; (v) to the
knowledge of Discovery, there is no U.S. Patent or published U.S. Patent
application which contains claims that dominate or may dominate any Intellectual
Property owned by or licensed to Discovery or any of its Subsidiaries or that
interferes with the issued or pending claims related to any such Intellectual
Property; and (vi) there is no prior art of which Discovery is aware that may
render any U.S. Patent held by Discovery or any of its Subsidiaries invalid or
any U.S. Patent application held by Discovery or any of its Subsidiaries
unpatentable which has not been disclosed to the U.S. Patent and Trademark
Office.

SECTION 3.15. Possession of Authorizations. Discovery and its Subsidiaries
possess such material Authorizations as are necessary to conduct the Discovery
Business; Discovery and its Subsidiaries are in material compliance with the
terms and conditions of all such Authorizations; all of such Authorizations are
valid and in full force and effect; and no event has occurred, nor have
Discovery or any of its Subsidiaries received any notice of any Actions relating
to the revocation or modification of any such Authorizations.

SECTION 3.16. Title to Property. Each of Discovery and its Subsidiaries owns,
licenses or leases all such properties as are necessary and material to the
conduct of the Discovery Business.

SECTION 3.17. Environmental Laws. Except as disclosed in the Discovery SEC
Documents, (i) neither Discovery nor any of its Subsidiaries has violated in any
material respects any Environmental Laws, (ii) Discovery has established an
internal compliance program to ensure material compliance by Discovery and its
Subsidiaries with all Environmental Laws, and (iii) to Discovery’s knowledge,
there are no circumstances that can reasonably be expected to form the basis of
any material Action under any Environmental Law.

 

17



--------------------------------------------------------------------------------

SECTION 3.18. ERISA. Neither Discovery nor any of its Subsidiaries has violated
in any material respects any provisions of the Employee Retirement Income
Security Act of 1974 (“ERISA”).

SECTION 3.19. Foreign Corrupt Practices Act. Neither Discovery nor any of its
Subsidiaries has violated in any material respects any provisions of the Foreign
Corrupt Practices Act of 1977.

SECTION 3.20. Tax Returns. All Tax Returns required to be filed by Discovery and
each of its Subsidiaries in any jurisdiction have been filed, other than those
filings being contested in good faith, and all material Taxes due pursuant to
such Tax Returns or pursuant to any assessment received by Discovery or any of
its Subsidiaries have been paid, other than those being contested in good faith
and for which adequate reserves have been provided.

SECTION 3.21. Insurance. Discovery and each of its Subsidiaries maintain
insurance covering their properties, operations, personnel and businesses. Such
insurance insures against such losses and risks as are adequate in accordance
with customary industry practice to protect Discovery and each of its
Subsidiaries and its businesses. Neither Discovery nor any of its Subsidiaries
has received notice from any insurer or agent of such insurer that substantial
capital improvements or other expenditures will have to be made in order to
continue such insurance. All such insurance is outstanding and duly in force on
the date hereof and as of the Closing.

SECTION 3.22. Internal Controls. Discovery and each of its Subsidiaries maintain
a system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
records of assets are compared with the existing assets at reasonable intervals
and appropriate action is taken with respect to any differences.

SECTION 3.23. Compliance with the Sarbanes-Oxley Act. There is and has been no
failure on the part of Discovery or any of Discovery’s directors or officers, in
their capacities as such, to comply in all material respects with any provision
of the Sarbanes-Oxley Act of 2002, including Section 402 thereof related to
loans and Sections 302 and 906 related to certifications.

SECTION 3.24. Money Laundering Laws. The Discovery Business is, and has been
conducted at all times in compliance with all Money Laundering Laws and no
Action by or before any court or Governmental Authority or any arbitrator
involving Discovery with respect to the Money Laundering Laws is pending or, to
the knowledge of Discovery, threatened.

SECTION 3.25. Brokers. Except for Merrill Lynch & Co. and Morgan Stanley & Co.
Incorporated, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or the Ancillary Agreements based
upon arrangements made by or on behalf of Discovery. Discovery is solely
responsible for the fees and expenses of Merrill Lynch & Co. and Morgan
Stanley & Co. Incorporated.

 

18



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF DISCOVERY TO OYSTER AND FOUNDRYCO RELATING TO FOUNDRYCO

Except as set forth in the appropriate Section of the Disclosure Schedule
(provided that any information disclosed under any Section of the Disclosure
Schedule shall be deemed disclosed and incorporated into any other Section
thereof where it is reasonably apparent that such disclosure is relevant to such
other Section), as an inducement to Oyster and FoundryCo to enter into this
Agreement, Discovery hereby represents and warrants to Oyster as of the date
hereof, and to each of Oyster and FoundryCo as of the Closing, as follows:

SECTION 4.01. Organization, Authority and Qualification of FoundryCo. At the
Closing, FoundryCo will be an exempted company limited by shares, duly formed,
validly existing and in good standing under the Laws of the Cayman Islands. At
the Closing, FoundryCo and its Subsidiaries will have all requisite power and
authority and all necessary Authorizations to acquire and own the FoundryCo
Assets, to assume the Assumed Liabilities and to carry on the FoundryCo business
as proposed to be conducted in this Agreement and the Ancillary Agreements. At
the Closing, FoundryCo and its Subsidiaries will have all corporate power and
authority to execute and deliver the Ancillary Agreements to which they will
become a party, and to perform their obligations hereunder and thereunder. At
the Closing, FoundryCo will not have engaged in any business, conducted any
operations, or taken any corporate action other than as contemplated by this
Agreement (including as disclosed in the Disclosure Schedule) and the Ancillary
Agreements. At the Closing, FoundryCo will not have any Subsidiaries or minority
interests in other entities other than the Transferred FoundryCo Subsidiaries
and Transferred FoundryCo JV Entities or as set forth in the FoundryCo
Capitalization Table attached as Exhibit L hereto.

SECTION 4.02. Capitalization of FoundryCo.

(a) Capitalization. At the Closing, giving effect to the transactions
contemplated by this Agreement, the consolidated capitalization of FoundryCo
will be as set forth in the FoundryCo Capitalization Table.

(b) Share Issuance. Upon their issuance as contemplated by this Agreement, both
of the Class A Ordinary Shares and all of the Class A Preferred Shares and the
Class B Preferred Shares will be duly authorized, validly issued, fully paid,
non-assessable and free of all preemptive or similar rights, except as set forth
in the Shareholders’ Agreement and will be entitled to the rights and subject to
the restrictions described in the Memorandum and Articles of Association. Upon
their issuance upon conversion of the Class A Preferred Shares and the Class B
Preferred Shares, the Class B Ordinary Shares issuable upon such conversion will
be duly authorized, validly issued, fully paid, non-assessable and free of all
preemptive or similar rights, except as set forth in the Shareholders’
Agreement.

 

19



--------------------------------------------------------------------------------

(c) FoundryCo Convertible Notes. At the Closing, the execution and delivery of
the FoundryCo Convertible Notes by FoundryCo, the performance by FoundryCo of
its obligations thereunder, and the consummation by FoundryCo of the
transactions contemplated thereby will have been duly authorized by all
requisite corporate action on the part of FoundryCo. At the Closing, the
FoundryCo Convertible Notes shall have been duly executed and delivered by
FoundryCo and shall constitute a valid and binding obligation of FoundryCo,
enforceable against FoundryCo in accordance with its terms, except as
enforcement may be limited by general principles of equity, whether applied in a
court of law or a court of equity, and by applicable bankruptcy, insolvency and
similar Laws affecting creditors’ rights and remedies generally. At the Closing,
FoundryCo will have reserved for issuance the sufficient Class A Preferred
Shares and Class B Preferred Shares issuable upon conversion of the FoundryCo
Convertible Notes. The Class A Preferred Shares and Class B Preferred Shares
issuable upon such conversion will, when issued, be entitled to the rights and
subject to the restrictions described in the Memorandum and Articles of
Association and will be duly authorized, validly issued, fully paid,
non-assessable and free of all preemptive or similar rights, except as set forth
in the Shareholders’ Agreement.

(d) Absence of Other Rights. Except for the conversion rights which attach to
the Class A Preferred Shares, the Class B Preferred Shares and the FoundryCo
Convertible Notes, on the Closing Date, there will be no Ordinary Shares or any
other equity security of FoundryCo issuable upon conversion or exchange of any
security of FoundryCo nor will there be any rights, options or warrants
outstanding or other agreements to acquire Ordinary Shares or any other equity
security of FoundryCo (except as set forth in the Shareholders’ Agreement), nor
will FoundryCo be contractually obligated to purchase, redeem or otherwise
acquire any of its outstanding securities. Except as set forth in the
Shareholders’ Agreement, no shareholder of FoundryCo is entitled to any
preemptive or similar rights to subscribe for shares in capital of FoundryCo.
Except as set forth in the Shareholders’ Agreement, FoundryCo has not agreed to
register any of its securities under the Securities Act and there are no
existing voting trusts or similar agreements to which FoundryCo or any of its
Subsidiaries is a party with respect to the voting of the capital of FoundryCo
or the capital stock of any of its Subsidiaries.

SECTION 4.03. FoundryCo Assets. Discovery or one or more of its Subsidiaries has
good and marketable title to, or, in the case of leased FoundryCo Assets, valid
and subsisting leasehold interests in, all the FoundryCo Assets (other than
Intellectual Property and Transferred IP Agreements which are covered in
Section 4.14), free and clear of all Encumbrances, except Permitted
Encumbrances. Upon consummation of the transactions contemplated by this
Agreement and the Ancillary Agreements, the FoundryCo Assets (other than
Intellectual Property and Transferred IP Agreements which are covered in
Section 4.14), together with the services provided by Discovery pursuant to the
Ancillary Agreements constitute all of the material tangible assets, properties
and contractual rights as are necessary in the conduct of the business of the
FoundryCo Group at and immediately after the Closing in substantially the same
manner as conducted by Discovery immediately prior to the Closing. The FoundryCo
Assets that are tangible assets are in good operating condition and repair
(ordinary wear and tear excepted) and are suitable for the purposes for which
they are used and intended to be used. Upon consummation of the transactions
contemplated by this Agreement and the execution of the instruments of transfer
contemplated by this Agreement, FoundryCo will own, with good, valid and
marketable title, or lease, under valid and subsisting leases, or otherwise
acquire the

 

20



--------------------------------------------------------------------------------

interests of Discovery and its Subsidiaries in, the tangible FoundryCo Assets,
free and clear of any Encumbrances other than Permitted Encumbrances, and
without incurring any financial penalty or change that would be materially
adverse to the FoundryCo Group in the operations of the tangible FoundryCo
Assets, including any increase in rentals, royalties, or license or other fees
imposed as a result of, or arising from, the consummation of the transactions
contemplated by this Agreement or the Ancillary Agreements.

SECTION 4.04. Transferred FoundryCo Subsidiaries.

(a) Organization of Subsidiaries. Each Transferred FoundryCo Subsidiary is a
corporation, limited liability company, limited liability partnership or other
entity, as the case may be, that is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization (to the extent such
concept is recognized in such jurisdiction) and has all requisite power and
authority to carry on its business as now conducted and to own and operate the
FoundryCo Assets as now owned and operated by it. Each Transferred FoundryCo
Subsidiary is, or will be, as of the Closing Date, qualified to conduct business
and is, or will be, as of the Closing Date, in good standing (to the extent such
concept is recognized in such jurisdiction) in each jurisdiction in which it
owns or operates the FoundryCo Assets, except where the failure to be so
qualified would not, individually or in the aggregate, result in a FoundryCo
Material Adverse Effect. Each Transferred FoundryCo Subsidiary and its
jurisdiction of organization is identified in Section 4.04(a) of the Disclosure
Schedule.

(b) Capitalization. As of the Closing, the authorized and outstanding share
capital of each Transferred FoundryCo Subsidiary will be as set forth in
Section 4.04(b) of the Disclosure Schedule. As of the Closing, all of the
Transferred Interests will have been duly authorized, validly issued, fully
paid, non-assessable, and free of preemptive or similar rights, and shall have
been issued in material compliance with all Laws.

(c) No Rights to Acquire Securities. As of the Closing, there will not be
outstanding (A) any options, warrants or other rights to purchase from any
Transferred FoundryCo Subsidiaries any capital stock or other securities of such
Transferred FoundryCo Subsidiaries, (B) any securities, notes or other
indebtedness convertible into or exchangeable for shares of such capital stock
or securities, (C) any other commitments of any kind by any Transferred
FoundryCo Subsidiaries to issue additional shares of capital stock, options,
warrants or other securities or (D) any equity equivalent or other ownership
interests or similar rights in any Transferred FoundryCo Subsidiaries.

(d) Title to Transferred Interests. Immediately prior to the Closing, Discovery
or its Subsidiaries shall be the sole registered or legal and beneficial owners
of the Transferred Interests and the Transferred Interests shall be free and
clear of all Encumbrances, and upon the Closing, FoundryCo or its Subsidiaries
will acquire good and marketable title to such Transferred Interests, free and
clear of any Encumbrance.

(e) Ownership. Section 4.04(e) of the Disclosure Schedule sets forth the
identity of each of the holders of equity interests in the Transferred FoundryCo
Subsidiaries and their respective ownership interests in the Transferred
FoundryCo Subsidiaries. None of the Transferred FoundryCo Subsidiaries has any
Subsidiaries and none owns, directly or indirectly, any equity investment or
other ownership interest in any Person. None of the Transferred FoundryCo
Subsidiaries is a participant in any joint venture, partnership or similar
arrangement.

 

21



--------------------------------------------------------------------------------

(f) Indebtedness. None of FoundryCo or the Transferred FoundryCo Subsidiaries
has any outstanding Indebtedness.

(g) German Transferred FoundryCo Subsidiaries. None of the German Transferred
FoundryCo Subsidiaries has entered into enterprise agreements
(Unternehmensverträge) within the meaning of Section 291, 292 German Stock
Cooperation Act (Aktiengesetz) and in particular no agreement which obliges any
of the Transferred FoundryCo Subsidiaries to subordinate its management to a
third party or to transfer its profits (Beherrschungs- oder
Gewinnabführungsvertrag) to a third party. There are no silent partnership
participations or similar participations under foreign jurisdictions in the
German Transferred FoundryCo Subsidiaries. No insolvency proceedings or similar
proceedings under applicable Law have been opened with respect to the German
Transferred FoundryCo Subsidiaries, nor, to Discovery’s knowledge, have any been
applied for. None of the German Transferred FoundryCo Subsidiaries is obliged to
file for insolvency under applicable Law.

SECTION 4.05. Financial Information; Books and Records. (a) True and complete
copies of the June 28, 2008 Statement of Net Tangible Assets and the Pre-Signing
Financial Statements have been delivered by Discovery to Oyster and Pearl and
are included in Section 4.05 of the Disclosure Schedule.

 

  (i) The June 28, 2008 Statement of Net Tangible Assets, (A) was prepared in
accordance with the books of account and other financial records of Discovery
and its Subsidiaries, (B) has been prepared on a basis consistent with the
Statement of Principles for Initial Valuation Net Tangible Assets, and
(C) presents fairly in all material respects the line items set forth therein as
of the date thereof.

 

  (ii) The Pre-Signing Financial Statements (A) were prepared in accordance with
the books of account and other financial records of the applicable Subsidiaries,
(B) have been prepared in accordance with German generally accepted accounting
standards applied on a basis consistent with the past practices of the
applicable Subsidiaries, and (C) present fairly in all material respects the
financial condition and results of operations of the applicable Subsidiaries as
of the dates thereof and for the periods covered thereby, subject in the case of
any interim financial statements to normal year-end audit adjustments and the
absence of footnote disclosure.

(b) The books of account and other financial records of Discovery Saxony Holding
GmbH, Discovery Fab 36 Holding GmbH, Discovery Saxony Limited Liability
Company & Co. KG and Discovery Fab 36 Limited Liability Company & Co. KG:
(i) reflect all items of income and expense and all assets and Liabilities
required to be reflected therein in

 

22



--------------------------------------------------------------------------------

accordance with German generally accepted accounting standards applied on a
basis consistent with the past practices of Discovery and its Subsidiaries;
(ii) are in all material respects complete and correct, and do not contain or
reflect any material inaccuracies or discrepancies; and (iii) have been
maintained in accordance with good business and accounting practices.

(c) When prepared and delivered to Oyster and Pearl pursuant to Section 8.04,
the Carve Out Financial Statements will (i) be prepared in accordance with the
books of account and other financial records of Discovery and its Subsidiaries,
(ii) be prepared in accordance with GAAP applied on a basis consistent with the
past practices of Discovery, (iii) present fairly in all material respects the
financial condition and results of operations of the FoundryCo business as of
the dates thereof and for the periods covered thereby, (iv) be accompanied by
the unqualified opinion of Ernst & Young LLP, and (v) conform in all material
respects to the requirements of the SEC’s Regulation S-X as they relate to
carve-out financial statements.

SECTION 4.06. Absence of Undisclosed Liabilities. There are no Liabilities of
the Transferred FoundryCo Subsidiaries or otherwise related to the FoundryCo
Assets that are required by GAAP to be set forth on the balance sheet of such
entity, and to the knowledge of Discovery, there are no material contingent
Liabilities of the Transferred FoundryCo Subsidiaries or otherwise related to
the FoundryCo Assets, regardless of whether such Liabilities would be required
by GAAP to be set forth on the balance sheet of such entity, other than
Liabilities (a) reflected or reserved against on the June 28, 2008 Statement of
Net Tangible Assets, or (b) as of the date of this Agreement, incurred since
June 28, 2008 or, as of the Closing, incurred since the date of this Agreement,
in the ordinary course of business, consistent with past practice of Discovery.
Reserves are reflected on the June 28, 2008 Statement of Net Tangible Assets
against all Liabilities of the Transferred FoundryCo Subsidiaries or otherwise
related to the FoundryCo Assets, other than Liabilities relating to the Excluded
Assets and Excluded Liabilities, in amounts that have been established on a
basis consistent with the past practices of Discovery and in accordance with
GAAP.

SECTION 4.07. Transferred FoundryCo JV Entities.

(a) Each Transferred FoundryCo JV Entity and its jurisdiction of organization is
listed in Section 4.07(a) of the Disclosure Schedule. There are no voting
trusts, member agreements, proxies or other similar agreements in effect with
respect to the voting of the Transferred Interests in the Transferred FoundryCo
JV Entities. Discovery and its Subsidiaries have made all capital contributions
to the Transferred FoundryCo JV Entities required to be made by them, there are
no capital calls pending or, to the knowledge of Discovery, contemplated with
respect thereto, and none of the Transferred FoundryCo JV Entities may make any
capital call or otherwise cause Discovery or its Subsidiaries to contribute
additional capital or incur any Liabilities with respect to such Transferred
FoundryCo JV Entities without the consent of Discovery.

(b) To the knowledge of Discovery, there are no Liabilities of the Transferred
FoundryCo JV Entities that are required by GAAP to be set forth on the balance
sheet of such entity, and to the knowledge of Discovery, there are no material
contingent Liabilities of the Transferred FoundryCo JV Entities, regardless of
whether such Liabilities would be required by GAAP to be set forth on the
balance sheet of such entity, other than Liabilities reflected or

 

23



--------------------------------------------------------------------------------

reserved against on the 2007 fiscal-year-end balance sheet of each such
Transferred FoundryCo JV Entity, which has been made available to Oyster for
each Transferred FoundryCo JV Entity. There are no Liabilities of Discovery or
its Subsidiaries, contingent or otherwise, that relate to such Transferred
FoundryCo JV Entity, other than Liabilities reflected or reserved against on the
June 28, 2008 Statement of Net Tangible Assets. Reserves are reflected on the
June 28, 2008 Statement of Net Tangible Assets against all Liabilities of
Discovery and its Subsidiaries with respect to or otherwise related to the
Transferred FoundryCo JV Entities, other than Liabilities relating to the
Excluded Assets and Excluded Liabilities, in amounts that have been established
on a basis consistent with the past practices of Discovery and in accordance
with GAAP.

(c) From June 28, 2008 to the date of this Agreement, neither Discovery nor any
of its Subsidiaries have (i) made any capital expenditure or commitment for any
capital expenditure relating to, (ii) made any loan to, (iii) guaranteed any
Indebtedness of, or (iv) otherwise incurred any Indebtedness relating to or on
behalf of, in each case, the Transferred FoundryCo JV Entities.

(d) Neither Discovery nor any of its Subsidiaries has received any written
notice from any Governmental Authority of any allegation that the Transferred
FoundryCo JV Entities are not, or have not been operated in, compliance with any
Law or Governmental Order that remains outstanding and has not been resolved.

(e) Neither Discovery nor any of its Subsidiaries is a party to any:
(i) management contract relating to the Transferred FoundryCo JV Entities;
(ii) contract or agreement with any Governmental Authority relating to the
Transferred FoundryCo JV Entities; (iii) contract or agreement that limits or
purports to limit the ability of Discovery or its Subsidiaries relating to the
Transferred FoundryCo JV Entities to compete in any line of business or with any
Person or in any geographic area or during any period of time; (iv) contract or
agreement relating to the Transferred FoundryCo JV Entities between or among
Discovery or its Subsidiaries, on the one hand, and one or more Affiliates of
Discovery, on the other hand; or (v) any other contract or agreement relating to
the Transferred FoundryCo JV Entities, whether or not made in the ordinary
course of business, that is material to Discovery or its Subsidiaries or the
FoundryCo Assets.

SECTION 4.08. Transferred Inventories. Discovery or its Subsidiaries have good
and marketable title to the Transferred Inventories free and clear of all
Encumbrances, other than Permitted Encumbrances. The Transferred Inventories do
not consist of any items held on consignment. Neither Discovery nor any of its
Subsidiaries is under any obligation or liability with respect to accepting
returns of Transferred Inventories. The Transferred Inventories were acquired or
manufactured and maintained in accordance with the regular business practices of
Discovery and its Subsidiaries, consist of items of quality and quantity usable
or salable in the ordinary course of business within a reasonable period of time
and are valued by Discovery at reasonable amounts in accordance with GAAP,
applied in a manner consistent with the past practices of Discovery, stated at
standard cost adjusted to approximate the lower of actual cost (first-in,
first-out method) or market (net realizable value). The Transferred Inventories
are in good and merchantable condition in all material respects, are suitable
and usable for the purposes for which they are intended, except for such items
of inventory that have been written down to realizable market value or for which
adequate reserves

 

24



--------------------------------------------------------------------------------

have been provided in a manner consistent with the past practices of Discovery.
None of the Transferred Inventories are obsolete, unusable, slow-moving, damaged
or unsaleable in the ordinary course of business, except for such items of
inventory that have been written down to realizable market value or for which
adequate reserves have been provided in a manner consistent with the past
practices of Discovery.

SECTION 4.09. Absence of Certain Changes. From June 28, 2008 to the date of this
Agreement, the Transferred FoundryCo Subsidiaries and the FoundryCo Assets have
been operated in all material respects in the ordinary course and consistent
with past practice. From June 28, 2008 to the date of this Agreement, neither
Discovery nor any of its Subsidiaries have:

(a) written down or written up (or failed to write down or write up in
accordance with GAAP consistent with past practice) the value of any FoundryCo
Assets other than in the ordinary course of business consistent with past
practice and in accordance with GAAP;

(b) made any change in any method of accounting or accounting practice or policy
used by Discovery, other than such changes required or permitted by GAAP and set
forth in Section 4.09 of the Disclosure Schedule;

(c) amended, terminated, cancelled or compromised any material claims related to
the FoundryCo Assets, or waived any other rights of substantial value related to
the FoundryCo Assets;

(d) sold, transferred, leased, subleased, licensed or otherwise disposed of any
material properties or material assets, real, personal, intangible or mixed
(including leasehold interests and Intellectual Property) that are included in
the FoundryCo Assets, other than the sale of Inventories and non-exclusive
licenses of Intellectual Property in each case, in the ordinary course of
business consistent with past practice;

(e) merged with, entered into a consolidation with or acquired an interest in
any Person engaged in a business relating to the FoundryCo Assets or the
Transferred FoundryCo Subsidiaries or acquired a substantial portion of the
assets or business of any Person engaged in a business relating to the FoundryCo
Assets or the Transferred FoundryCo Subsidiaries or any division or line of
business thereof, or otherwise acquired any material assets relating to the
FoundryCo Assets or the Transferred FoundryCo Subsidiaries other than in the
ordinary course of business consistent with past practice;

(f) made any capital expenditure or commitment for any capital expenditure, in
each case relating to the FoundryCo Assets, the Transferred FoundryCo
Subsidiaries or the Transferred FoundryCo JV Entities, in excess of one million
dollars ($1,000,000) individually or five million dollars ($5,000,000) in the
aggregate;

(g) issued any sales orders or otherwise agreed to make any purchases, in each
case relating to the FoundryCo Assets or the Transferred FoundryCo Subsidiaries,
involving exchanges in value in excess of one million dollars ($1,000,000)
individually or five million dollars ($5,000,000) in the aggregate;

 

25



--------------------------------------------------------------------------------

(h) made any material change in the customary methods of operation of the
FoundryCo Assets or the Transferred FoundryCo Subsidiaries, including practices
and policies relating to manufacturing, purchasing, Inventories, marketing,
selling and pricing;

(i) made, revoked or changed any Tax election or method of Tax accounting, or
settled or compromised any material liability with respect to Taxes;

(j) incurred any Indebtedness for borrowed money relating to the FoundryCo
Assets or the Transferred FoundryCo Subsidiaries in excess of one million
dollars ($1,000,000) individually or five million dollars ($5,000,000) in the
aggregate;

(k) made any loan to, guaranteed any Indebtedness of, or otherwise incurred any
Indebtedness on behalf of, any Person in connection with the FoundryCo Assets,
the Transferred FoundryCo Subsidiaries or the Transferred FoundryCo JV Entities;

(l) (i) granted any increase, or announced any increase, in the wages, salaries,
compensation, bonuses, incentives, pension or other benefits payable by
Discovery or any of its Subsidiaries to any Transferred Employees, including any
increase or change pursuant to any Plan, or (ii) established or increased, or
promised to increase, any benefits under any Plan, in either case except in the
ordinary course of business consistent with past practice or as required by Law
or any collective agreement;

(m) entered into any agreement, arrangement or transaction relating to FoundryCo
Assets, the Transferred FoundryCo Subsidiaries or the Transferred FoundryCo JV
Entities with any of its directors, officers or employees (or with any relative,
beneficiary, spouse or Affiliate of such Persons) other than standard
non-disclosure agreements, invention assignment agreements or the like;

(n) except in the ordinary course of business consistent with past practice,
(i) abandoned, sold, assigned, or granted any security interest in or to any of
the Owned Intellectual Property, Licensed Intellectual Property or Transferred
IP Agreements, including failing (A) to perform or cause to be performed all
applicable filings, recordings and other acts or (B) to pay or cause to be paid
all required fees and taxes to maintain and protect its interest in such
Intellectual Property, in each case, and not including any Intellectual Property
applications on registrations that Discovery, in its reasonable business
judgment, has elected to abandon, (ii) granted to any third party any license
with respect to any Owned Intellectual Property or Licensed Intellectual
Property, (iii) developed, created or invented any Intellectual Property jointly
with any third party (other than such joint development, creation or invention
with a third party that is in progress prior to June 28, 2008), or
(iv) disclosed, or allowed to be disclosed, any material confidential
Intellectual Property, unless such Intellectual Property is subject to a
confidentiality or non-disclosure covenant protecting against further disclosure
thereof or pursuant to a patent application, submission to a standards body, or
otherwise elected by Discovery, in its reasonable business judgment, not to
maintain as a trade secret;

(o) suffered any FoundryCo Material Adverse Effect; or

(p) agreed, whether in writing or otherwise, to take any of the actions
specified in this Section 4.09 or granted any options to purchase, rights of
first refusal, rights of

 

26



--------------------------------------------------------------------------------

first offer or any other similar rights or commitments with respect to any of
the actions specified in this Section 4.09 except as expressly contemplated by
this Agreement and the Ancillary Agreements.

SECTION 4.10. Litigation; Governmental Orders. (a) There are no material Actions
by or against Discovery or any Affiliate thereof and relating to or affecting
any of the FoundryCo Assets or the Transferred FoundryCo Subsidiaries pending
before any Governmental Authority (or, to the knowledge of Discovery, threatened
to be brought by or before any Governmental Authority).

(b) There are no material Governmental Orders applicable to Discovery, any of
its Subsidiaries, or any of their respective properties or assets, relating to
the FoundryCo Assets and the Transferred FoundryCo Subsidiaries (nor, to the
knowledge of Discovery, are there any such Governmental Orders threatened to be
imposed by any Governmental Authority).

(c) None of the matters set forth in Section 4.10(a) or 4.10(b) of the
Disclosure Schedule, individually or in the aggregate, has had or is reasonably
likely to have a FoundryCo Material Adverse Effect or has had or is reasonably
likely to have a material adverse effect upon the ability of Discovery or its
Subsidiaries to enter into and perform their respective obligations under this
Agreement or any Ancillary Agreement, or that is reasonably likely to materially
and adversely affect the legality, validity or enforceability of this Agreement,
any Ancillary Agreement or the consummation of the transactions contemplated
hereby or thereby.

SECTION 4.11. Compliance with Laws. (a) Discovery and its Subsidiaries have
operated the FoundryCo Assets (including the Owned Intellectual Property and the
Licensed Intellectual Property, but excluding the Transferred IP Agreements) and
the Transferred FoundryCo Subsidiaries in material compliance with all Laws and
Governmental Orders applicable to Discovery, any of its Subsidiaries, or any of
their respective properties or assets, including the FoundryCo Assets. Neither
Discovery nor any of its Subsidiaries has received any written notice from any
Governmental Authority of any allegation that the FoundryCo Assets, the
Transferred FoundryCo Subsidiaries or the Transferred FoundryCo JV Entities are
not, or have not been operated in, compliance with any Law or Governmental Order
which allegation is still outstanding and has not been resolved.

SECTION 4.12. Environmental and Other Permits and Licenses; Related Matters.
(a):

 

  (i) Discovery and its Subsidiaries are, and for the past four (4) years have
been, in material compliance with all applicable Environmental Laws and all
Environmental Permits (as such relate to the FoundryCo Assets and the
Transferred FoundryCo Subsidiaries).

 

  (ii)

There has been no Release of any Hazardous Material on or any disposal of any
Hazardous Materials from any of the Real Property, the FoundryCo Assets or the
Transferred FoundryCo Subsidiaries or, during the period of Discovery’s or its

 

27



--------------------------------------------------------------------------------

 

Subsidiaries’ ownership, lease, use or occupancy thereof, on or from any
property formerly owned, leased, used or occupied by Discovery or its
Subsidiaries or the FoundryCo Assets or the Transferred FoundryCo Subsidiaries.

 

  (iii) There are no Environmental Claims pending or threatened against
Discovery or its Subsidiaries or the Real Property that relate to the FoundryCo
Assets, the Transferred FoundryCo Subsidiaries or the Transferred FoundryCo JV
Entities, and there are no circumstances that can reasonably be expected to form
the basis of any such Environmental Claim.

 

  (iv) None of Discovery or any of its Subsidiaries has any actual or alleged
liability, whether fixed or contingent, under any Environmental Law relating to
the FoundryCo Assets.

(b) Neither the execution of this Agreement or the Ancillary Agreements nor the
consummation of the transactions contemplated hereby or thereby will require any
Remedial Action or notice to or consent of Governmental Authorities or third
parties pursuant to any applicable Environmental Law or Environmental Permit.

SECTION 4.13. Material Contracts. (a) Section 4.13(a) of the Disclosure Schedule
lists each of the following written contracts and agreements (or summaries of
oral agreements) of Discovery or its Subsidiaries relating to the FoundryCo
Assets (such contracts and agreements, together with all contracts, agreements,
leases and subleases concerning the use, occupancy, management or operation of
any Real Property (including all contracts, agreements, leases and subleases)
and all Transferred IP Agreements (other than Immaterial IP Agreements), being
“Material FoundryCo Contracts”):

 

  (i) each written agreement for the purchase of Inventory, spare parts, other
materials or personal property, with any supplier or for the furnishing of
services to Discovery or its Subsidiaries relating to the FoundryCo Assets or
the Transferred FoundryCo Subsidiaries under the terms of which Discovery or its
Subsidiaries: (A) is likely to pay or otherwise give consideration of more than
two million five hundred thousand dollars ($2,500,000) in the aggregate during
the calendar year ended December 31, 2008 or (B) is likely to pay or otherwise
give consideration of more than ten million dollars ($10,000,000) in the
aggregate over the remaining term of such contract and, in either case, cannot
be cancelled by Discovery without penalty or further payment and without more
than ninety (90) days’ notice;

 

  (ii)

each written agreement for the sale of Inventory or other personal property, or
for the furnishing of services by Discovery or its Subsidiaries relating
primarily to the FoundryCo Assets or the Transferred FoundryCo Subsidiaries that
(A) is likely to involve

 

28



--------------------------------------------------------------------------------

 

consideration of more than two million five hundred thousand dollars
($2,500,000) in the aggregate during the calendar year ending December 31, 2008
or (B) is likely to involve consideration of more than ten million dollars
($10,000,000) in the aggregate over the remaining term of the contract, or
(C) cannot be cancelled by Discovery without penalty or further payment and
without more than ninety (90) days’ notice;

 

  (iii) material broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales promotion, market research, marketing, consulting and
advertising contracts and agreements to which Discovery or its Subsidiaries is a
party relating to the FoundryCo Assets or the Transferred FoundryCo
Subsidiaries;

 

  (iv) all management contracts to which Discovery or its Subsidiaries is a
party relating to the FoundryCo Assets or the Transferred FoundryCo Subsidiaries
that provide for payments by Discovery or its Subsidiaries of more than two
hundred fifty thousand dollars ($250,000) per year and which cannot be cancelled
by Discovery or its Subsidiaries without penalty or further payment and without
more than ninety (90) days’ notice;

 

  (v) contracts with independent contractors or consultants (or similar
arrangements) to which Discovery or its Subsidiaries is a party relating to the
FoundryCo Assets or the Transferred FoundryCo Subsidiaries that provide for
payments by Discovery or its Subsidiaries of more than one million dollars
($1,000,000) per year and which cannot be cancelled by Discovery or its
Subsidiaries without penalty or further payment and without more than ninety
(90) days’ notice;

 

  (vi) all contracts and agreements relating to more than five million dollars
($5,000,000) of Indebtedness for borrowed money of Discovery or its Subsidiaries
relating to the FoundryCo Assets, the Transferred FoundryCo Subsidiaries or the
Transferred FoundryCo JV Entities;

 

  (vii) all material contracts and agreements with any Governmental Authority to
which Discovery or its Subsidiaries is a party relating to the FoundryCo Assets,
the Transferred FoundryCo Subsidiaries, including all agreements in effect as of
the date hereof that relate to the current or future subsidies (A) related to
the proposed operations of FoundryCo, or (B) necessary for FoundryCo to carry on
its business as proposed to be conducted, in each case, as described in this
Agreement and the Ancillary Agreements and the FoundryCo Business Plan;

 

29



--------------------------------------------------------------------------------

  (viii) all contracts and agreements that limit or purport to limit the ability
of Discovery or its Subsidiaries relating to the FoundryCo Assets or the
Transferred FoundryCo Subsidiaries to compete in any line of business or with
any Person or in any geographic area or during any period of time;

 

  (ix) all material contracts and agreements relating to the FoundryCo Assets,
the Transferred FoundryCo Subsidiaries between or among Discovery or its
Subsidiaries, on the one hand, and one or more Affiliates of Discovery, on the
other hand; and

 

  (x) all other contracts and agreements, whether or not made in the ordinary
course of business, which are material to Discovery or its Subsidiaries relating
to the FoundryCo Assets or the Transferred FoundryCo Subsidiaries or the conduct
of the FoundryCo Assets or the Transferred FoundryCo Subsidiaries.

For purposes of this Section 4.13 and Section 4.15, the term “lease” shall
include any and all leases, subleases, sale/leaseback agreements or similar
arrangements.

(b) Each Material FoundryCo Contract: (i) is in full force and effect, is valid
and binding on Discovery and each of its Subsidiaries that are a party thereto
and, to the knowledge of Discovery on the date hereof, is valid and binding on
each other party thereto, except as enforcement may be limited by general
principles of equity, whether applied in a court of law or a court of equity,
and by applicable bankruptcy, insolvency and similar Laws affecting creditors’
rights and remedies generally; (ii) upon receipt of the Consents set forth in
Section 4.13 of the Disclosure Schedule (the “Required Consents”) is assignable
to FoundryCo without penalty or other adverse consequence; and (iii) upon
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements are able to continue in full force and effect without
financial penalty or change that would be materially adverse to the FoundryCo
Group in the operations of the FoundryCo Assets immediately following the
Closing. Each of Discovery and its Subsidiaries has complied in all material
respects with all such Material FoundryCo Contracts to which it is a party and
is not in material default under any of such Material FoundryCo Contracts and,
to the knowledge of Discovery, there exists no condition, nor has there been any
occurrence, which would reasonably be expected to result in such a material
default by Discovery or any of its Subsidiaries.

(c) Neither Discovery nor any of its Subsidiaries has received written notice of
termination, cancellation, breach or default under any Material FoundryCo
Contract. To the knowledge of Discovery, (i) no other party to any Material
FoundryCo Contract is in material breach thereof or default thereunder and
(ii) there exists no condition, nor has there been any occurrence, which would
reasonably be expected to result in such material breach or default.

(d) Discovery has made available to Oyster true and complete copies of all
Material FoundryCo Contracts.

 

30



--------------------------------------------------------------------------------

(e) There is no contract, agreement, arrangement, or other legal obligation,
absolute or contingent, granting any Person any right to purchase any of the
material FoundryCo Assets other than pursuant to this Agreement, the Ancillary
Agreements, the Cost Plus Reimbursement Agreements or the Wafer Purchase
Agreement.

SECTION 4.14. Intellectual Property. (a) Section 4.14(a) of the Disclosure
Schedule sets forth a true and complete list of (i) all Assigned Patents,
(ii) all registered Trademarks and Trademark applications, registered copyrights
and copyright applications and domain names included in the Owned Intellectual
Property and (iii) all Transferred IP Agreements (other than Immaterial IP
Agreements).

(b) To the knowledge of Discovery, the operation of the FoundryCo Assets and the
Transferred FoundryCo Subsidiaries as currently conducted and Discovery’s use of
the Owned Intellectual Property and Licensed Intellectual Property in connection
therewith do not infringe, misappropriate or otherwise violate the Intellectual
Property or other proprietary rights, including rights of privacy, publicity and
endorsement, of any third party, and no Actions or Claims are pending or, to the
knowledge of Discovery, threatened against Discovery or any of its Subsidiaries
alleging any of the foregoing.

(c) Discovery is the exclusive or joint owner of the entire right, title and
interest in and to the Owned Intellectual Property, and the exclusive owner of
the material Owned Intellectual Property, free and clear of Encumbrances other
than Permitted Encumbrances, and upon Closing, FoundryCo shall have the right to
use the Owned Intellectual Property, the Licensed Intellectual Property and the
Patents licensed under the Patent License Agreement in the operation of the
FoundryCo Assets and the Transferred FoundryCo Subsidiaries as currently
conducted (subject only (i) in the case of Licensed Intellectual Property, to
the terms of the Transferred IP Agreements; (ii) in the case of Patents licensed
under the Patent License Agreement, to the terms of the Patent License
Agreement; and (iii) in the case of Shared Technology, to the terms of the
Non-Patent Intellectual Property and Technology Transfer Agreement).

(d) No Owned Intellectual Property, or to the knowledge of Discovery, any
Licensed Intellectual Property is subject to any outstanding decree, order,
injunction, judgment or ruling restricting the use of such Intellectual Property
or that impairs or would impair the validity or enforceability of such
Intellectual Property.

(e) The Licensed Intellectual Property (including under the Immaterial IP
Agreements), the Owned Intellectual Property and the Patents licensed either
under the Patent License Agreement or the Patent Transfer and License Agreement
includes all of the Intellectual Property used in the ordinary day-to-day
operation of the FoundryCo Assets and the Transferred FoundryCo Subsidiaries as
currently conducted by Discovery or as proposed to be conducted by the FoundryCo
Group at and immediately after the Closing (in the same manner as conducted by
Discovery immediately prior to Closing).

(f) No Actions or Claims are pending or, to the knowledge of Discovery,
threatened against Discovery or any of its Subsidiaries (i) based upon or
challenging or seeking to deny or restrict the use by Discovery or any of its
Subsidiaries of any of the Owned Intellectual Property or (ii) alleging that the
Licensed Intellectual Property is being used, licensed or sublicensed in
conflict with the terms of any license or other agreement.

 

31



--------------------------------------------------------------------------------

(g) Neither Discovery nor any of its Subsidiaries has granted any exclusive
license or other exclusive right to any third party with respect to the Owned
Intellectual Property. The consummation of the transactions contemplated by this
Agreement and the Ancillary Agreements will not result in the termination of any
of the Owned Intellectual Property.

(h) Discovery has used reasonable efforts to prevent the introduction of
viruses, worms, trojan horses and other material known contaminants in the
Transferred Software. The Transferred Software does not incorporate any Public
Software. Discovery and its Subsidiaries have obtained all approvals necessary
for exporting the Transferred Software outside the United States and importing
the Transferred Software into any country in which the Transferred Software is
now sold or licensed for use, and to Discovery’s knowledge, all such export and
import approvals in the United States and throughout the world are valid,
current, outstanding and in full force and effect.

(i) Discovery and its Subsidiaries have taken commercially reasonable steps in
accordance with normal industry practice to maintain the confidentiality of the
Trade Secrets and other confidential Intellectual Property used in connection
with the operation of the FoundryCo Assets and the Transferred FoundryCo
Subsidiaries. To the knowledge of Discovery, (i) there has been no
misappropriation of any material Trade Secrets or other material confidential
Intellectual Property used in connection with the operation of the FoundryCo
Assets, the Transferred FoundryCo Subsidiaries and the Transferred FoundryCo JV
Entities by any Person, (ii) no employee, independent contractor or agent of
Discovery or any of its Subsidiaries has misappropriated any Trade Secrets of
any other Person in the course of performance as an employee, independent
contractor or agent of Discovery or any of its Subsidiaries, and (iii) no
employee, independent contractor or agent of Discovery or any of its
Subsidiaries is in default or breach of any term of any employment agreement,
nondisclosure agreement, assignment of invention agreement or similar agreement
or contract relating in any material way to the protection, ownership,
development, use or transfer of Intellectual Property used in connection with
the FoundryCo business.

(j) To the knowledge of Discovery, Section 4.14(j) of the Disclosure Schedule
sets forth a current list of all issued Patents and all Patent applications
owned by Discovery.

SECTION 4.15. Real Property. (a) Discovery and its Subsidiaries hold (i) good
and marketable title in fee simple to all of the Owned Real Property outside of
Germany, and (ii) good and valid leasehold or license interests in all of the
Leased Real Property, in each case free and clear of all Encumbrances other than
Permitted Encumbrances. Discovery and its Subsidiaries hold ownership title
(Eigentumsrecht) to all of the Owned Real Property in Germany, free and clear of
all Encumbrances other than Encumbrances set forth in the land register
(Grundbuch) for the respective land parcel.

(b) Discovery and its Subsidiaries are in peaceful and undisturbed possession of
each parcel of Real Property, and there are no contractual or legal restrictions
that preclude or

 

32



--------------------------------------------------------------------------------

materially restrict the ability to use the Real Property for the purposes for
which it is currently being used. All utilities required for the construction,
use, occupancy, operation and maintenance of the Real Property are adequate for
the conduct of the operation of the FoundryCo Assets currently conducted. There
are no material latent defects or material adverse physical conditions affecting
the Real Property or any of the facilities, buildings, structures, erections,
improvements, fixtures, fixed assets and personalty of a permanent nature
annexed, affixed or attached to, located on or forming part of the Real
Property. Neither Discovery nor any of its Subsidiaries has leased any parcel or
any portion of any parcel of Real Property to any other Person and no other
Person has any rights to the use, occupancy or enjoyment thereof pursuant to any
lease, license, occupancy or other agreement, nor has Discovery or any of its
Subsidiaries assigned its interest under any lease listed in Section 4.15(b) of
the Disclosure Schedule to any third party.

(c) Section 4.15(c) of the Disclosure Schedule sets forth a true and complete
list of all of the Owned Real Property, and, for each parcel of Owned Real
Property in Germany, the land register reference number of such land parcel. The
current use and operation of the Real Property are in material compliance with
all applicable Laws (including Laws relating to zoning and land use) and public
and private covenants and restrictions, and neither Discovery nor any of its
Subsidiaries has received written notice of material noncompliance with any
applicable Laws.

(d) Section 4.15(d) of the Disclosure Schedule sets forth a true and complete
list of all leases relating to the Leased Real Property (including all
amendments, modifications, supplements, exhibits, schedules, addenda and
restatements thereto and thereof). Discovery has made available to Oyster true
and complete copies of all of such leases.

(e) There are no condemnation proceedings or eminent domain proceedings of any
kind pending or, to the knowledge of Discovery, threatened against the Real
Property.

(f) (i) All the Real Property is occupied under a valid and current certificate
of occupancy or similar permit to the extent required by applicable Law,
(ii) the transactions contemplated by this Agreement and the Ancillary
Agreements will not require the issuance of any new or amended certificate of
occupancy, and (iii) to the knowledge of Discovery, there are no facts that
would prevent the Real Property from being occupied by FoundryCo after the
Closing in the same manner as occupied by Discovery immediately prior to the
Closing.

SECTION 4.16. Tangible Personal Property. Section 4.16 of the Disclosure
Schedule lists each item or distinct group of machinery, equipment, tools,
supplies, furniture, fixtures, personalty, vehicles, and other tangible personal
property included in the FoundryCo Assets (the “Tangible Personal Property”),
all of which are in good operating condition and repair, ordinary wear and tear
and immaterial defects excepted.

SECTION 4.17. Suppliers. Listed in Section 4.17 of the Disclosure Schedule are
the names and addresses of all the suppliers from which Discovery or any of its
Subsidiaries ordered raw materials, supplies, merchandise and other goods
constituting FoundryCo Assets having an aggregate purchase price of one million
dollars ($1,000,000) or more during the twelve-month period ended June 28, 2008
and the amount for which each such supplier invoiced Discovery or its
Subsidiaries during such period. Neither Discovery nor any of its Subsidiaries

 

33



--------------------------------------------------------------------------------

has received any written notice and has no knowledge that any such supplier will
not sell raw materials, supplies, merchandise and other goods to FoundryCo at
any time after the Closing on terms and conditions substantially similar to
those used in its current sales to Discovery and its Subsidiaries, subject only
to general and customary price increases.

SECTION 4.18. Employee Benefit Matters. (a) Plans and Material Documents.
Section 4.18(a) of the Disclosure Schedule lists (i) all current employee
benefit plans (as defined in Section 3(3) of ERISA) and all current bonus, stock
option, stock purchase, restricted stock, incentive, retention, change of
control, deferred compensation, retiree medical or life insurance, supplemental
retirement, severance or other benefit plans, programs or arrangements, and all
employment or consulting agreements or contracts (other than those (x) covering
those individuals providing services outside the United States and (y) providing
for notice periods of less than six (6) months), termination, severance or other
similar contracts or agreements, to which Discovery or any of its Subsidiaries
is a party, with respect to which Discovery or any of its Subsidiaries has any
obligation or which are maintained, contributed to or sponsored by Discovery or
any of its Subsidiaries for the benefit of any current employee, consultant,
officer or director of Discovery who performs and is expected to perform
services related to the operation of the FoundryCo Assets (other than through
the Transition Services Agreement), the Transferred FoundryCo Subsidiaries or
the Transferred FoundryCo JV Entities (each, a “FoundryCo Employee”), (ii) each
employee benefit plan for which Discovery or any of its Subsidiaries could incur
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated, (iii) any plan in respect of which Discovery or any of its
Subsidiaries could incur liability under Section 4212(c) of ERISA, and (iv) any
contracts, arrangements or understandings between Discovery or any of its
Affiliates and any employee of Discovery or any of its Subsidiaries relating to
the sale of the FoundryCo Assets (collectively, the “Plans”). Each Plan is in
writing and Discovery has made available to Oyster a complete and accurate copy
of each Plan and a complete and accurate copy of each material document prepared
in connection with each such Plan, including, to the extent applicable, a copy
of (I) each trust or other funding arrangement, (II) each summary plan
description and summary of material modifications, (III) the most recently filed
IRS Form 5500, (IV) the most recently received IRS determination letter for each
such Plan, and (V) the most recently prepared actuarial report and financial
statement in connection with each such Plan. There are no other employee benefit
plans, programs, arrangements or agreements, whether formal or informal, whether
in writing or not, to which Discovery or any of its Subsidiaries is a party,
with respect to which Discovery or any of its Subsidiaries has any obligation or
which are maintained, contributed to or sponsored by Discovery or any of its
Subsidiaries for the benefit of any Transferred Employee. Neither Discovery nor
any of its Subsidiaries has any express or implied commitment, (1) to create,
incur liability with respect to, or cause to exist, any other employee benefit
plan, program or arrangement with respect to any FoundryCo Employee, (2) to
enter into any contract or agreement to provide compensation or benefits to any
FoundryCo Employee, or (3) to modify, change or terminate any Plan with respect
to any FoundryCo Employee, other than in the ordinary course of business or with
respect to a modification, change or termination required by ERISA, the Code or
other similar Law.

(b) Absence of Certain Types of Plans. None of the Plans is, or since January 1,
2007, has been, subject to Title IV of ERISA, a multiemployer plan (within the
meaning of Section 3(37) or 4001(a)(3) of ERISA) (a “Multiemployer Plan”) or a
single employer pension

 

34



--------------------------------------------------------------------------------

plan (within the meaning of Section 4001(a)(15) of ERISA) for which Discovery or
any ERISA Affiliate could incur liability under Section 4063 or 4064 of ERISA (a
“Multiple Employer Plan”). None of the Plans nor any collective bargaining,
collective agreement or similar agreement provides for or promises retiree
medical, disability or life insurance benefits to any current or former employee
or director.

(c) Compliance with Applicable Law. Each Plan is now and always has been
operated in all material respects in accordance with the requirements of all
applicable Law, including ERISA and the Code. Discovery and each of its
Subsidiaries has performed all material obligations required to be performed by
it under, is not in any material respect in default under or in violation of,
and has no knowledge of any material default or violation by any party to, any
Plan. No Action is pending or, to the knowledge of Discovery, threatened with
respect to any Plan (other than claims for benefits in the ordinary course) and
no fact or event exists that could give rise to any such Action. With respect to
the Plans, no event has occurred and, to its knowledge, there exists no
condition or set of circumstances, in connection with which it or any of its
Subsidiaries could be subject to any material liability under the terms of the
Plans, ERISA, the Code or any other applicable Law.

(d) Qualification of Certain Plans. Each Plan that is intended to be qualified
under Section 401(a) of the Code or Section 401(k) of the Code has received a
favorable determination letter from the IRS covering all of the provisions
applicable to the Plan for which determination letters are currently available,
and no fact or event has occurred since the date of such determination letter
from the IRS to adversely affect the qualified status of any such Plan or the
exempt status of any such trust. Each Plan that is a “nonqualified deferred
compensation plan” subject to Section 409A of the Code has been operated in all
material respects in good faith compliance with Section 409A of the Code and the
regulations and other guidance promulgated thereunder since January 1, 2005.

(e) Absence of Certain Liabilities and Events. To the knowledge of Discovery,
there has been no prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) with respect to any Plan. Neither Discovery
nor any of its ERISA Affiliates has incurred any liability for any penalty or
tax arising under Section 4971, 4972, 4980, 4980B or 6652 of the Code or any
liability under Section 502 of ERISA, and no fact or event exists that could
give rise to any such liability. Neither Discovery nor any of its ERISA
Affiliates has incurred any liability under, arising out of or by operation of
Title IV of ERISA (other than liability for premiums to the Pension Benefit
Guaranty Corporation arising in the ordinary course), including any liability in
connection with (i) the termination or reorganization of any employee benefit
plan subject to Title IV of ERISA or (ii) the withdrawal from any Multiemployer
Plan or Multiple Employer Plan, and no fact or event exists that could give rise
to any such liability. No complete or partial termination has occurred within
the five (5) years preceding the date hereof with respect to any Plan. None of
the assets of Discovery or any of its ERISA Affiliates is the subject of any
lien arising under Section 302(f) of ERISA or Section 412(n) of the Code;
neither the Company nor any of its Subsidiaries has been required to post any
security under Section 307 of ERISA or Section 401(a)(29) of the Code; and no
fact or event exists which could give rise to any such lien or requirement to
post any such security.

 

35



--------------------------------------------------------------------------------

(f) Plan Contributions and Funding. All material contributions, premiums or
payments required to be made with respect to any Plan have been made on or
before their due dates. To the knowledge of Discovery, all such contributions
have been fully deducted for income tax purposes and no such deduction has been
challenged or disallowed by any Governmental Authority, and no fact or event
exists that could give rise to any such challenge or disallowance.

(g) Effect of Transactions. Neither its execution of this Agreement or the
Ancillary Agreements by Discovery, the performance of its obligations hereunder
or thereunder, the consummation of the transactions contemplated hereby and
thereby, the termination of the employment of any of its employees within a
specified time of the Closing Date nor stockholder approval of the transactions
covered by this Agreement, will either alone or in combination with another
event (A) entitle any employees of Discovery or its Subsidiaries to severance
pay or any increase in severance pay, (B) accelerate the time of payment or
vesting or trigger any payment or funding (through a grantor trust or otherwise)
of compensation or benefits under, increase the amount payable or trigger any
other material obligation pursuant to, any of Plan, (C) limit or restrict the
right of Discovery or any of its Subsidiaries to merge, amend or terminate any
Plan, or (D) result in payments under any of Plans which would not be deductible
under Section 162(m) of the Code. None of Plans in effect immediately prior to
the Closing (A) would result, separately or in the aggregate (including as a
result of its execution of this Agreement or consummation of the transactions
contemplated hereby), in the payment of any “excess parachute payment” within
the meaning of Section 280G of the Code or (B) provides for a “gross up” or
similar payments in respect of any Taxes or interest that may become payable
under Section 409A of the Code as a result of its execution of this Agreement or
consummation of the transactions contemplated hereby.

SECTION 4.19. Labor Matters. (a) Neither Discovery nor any of its Subsidiaries
is (i) a party to any collective bargaining agreement, shop agreement, group
shop agreement, shop policy, collective agreement, recognition agreement or
other labor or trade union contract or (ii) a member of any employer’s
association related to organized labor, in each case, applicable to persons
employed by Discovery or any of its Subsidiaries in connection with the
operation of the FoundryCo Assets or the Transferred FoundryCo Subsidiaries, and
to the knowledge of Discovery, currently there are no organizational campaigns,
petitions, negotiations or other unionization activities seeking recognition of
a collective bargaining unit, labor union, trade union, works council or other
employee representative body which could affect the operation of the FoundryCo
Assets or the Transferred FoundryCo Subsidiaries; (b) there are no
controversies, strikes, slowdowns or work stoppages pending or, to the best
knowledge of Discovery, threatened between Discovery or any of its Subsidiaries
and any of employees employed in connection with the operation of the FoundryCo
Assets or the Transferred FoundryCo Subsidiaries, and neither Discovery nor any
of its Subsidiaries has experienced any such controversy, strike, slowdown or
work stoppage within the past three (3) years; (c) neither Discovery has nor any
of its Subsidiaries breached in any material respect or otherwise failed to
comply in all material respects with the provisions of any collective
bargaining, collective agreement or union contract, and there are no material
grievances outstanding against Discovery under any such agreement or contract;
(d) the consent, notice or opinion of any employee representative body
applicable to persons employed by Discovery or any of its Subsidiaries in
connection with the operation of the FoundryCo Assets or the Transferred
FoundryCo

 

36



--------------------------------------------------------------------------------

Subsidiaries is not required to consummate any of the transactions contemplated
by this Agreement; (e) there are no material unfair labor practice complaints
pending against Discovery or any of its Subsidiaries before the National Labor
Relations Board or any other Governmental Authority or any material current
union representation questions involving employees of Discovery or any of its
Subsidiaries; (f) Discovery and each of its Subsidiaries is currently in
compliance in all material respects with all applicable Laws relating to the
employment of labor, including those related to wages, social security, hours,
collective bargaining and the payment and withholding of taxes, social security,
and other sums as required by the appropriate Governmental Authority and has
withheld and paid to the appropriate Governmental Authority or is holding for
payment not yet due to such Governmental Authority all amounts required to be
withheld from employees of Discovery in connection with the operation of the
FoundryCo Assets or the Transferred FoundryCo Subsidiaries and is not liable for
any arrears of wages, Taxes, penalties or other sums for failure to comply with
any of the foregoing; (g) Discovery and each of its Subsidiaries has properly
classified for Tax purposes, and for the purpose of determining eligibility to
participate in any Plan, all employees, leased employees, independent
contractors and consultants providing services to the operation of the FoundryCo
Assets or the Transferred FoundryCo Subsidiaries; (h) there is no claim with
respect to payment of wages, salary or overtime pay that has been asserted and
is now pending or, to the knowledge of Discovery, threatened before any
Governmental Authority with respect to any persons currently or formerly
employed by Discovery or any of its Subsidiaries in connection with the
operation of the FoundryCo Assets or the Transferred FoundryCo Subsidiaries;
(i) neither Discovery nor any of its Subsidiaries is a party to, or otherwise
bound by, any consent decree with, or citation by, any Governmental Authority
relating to employees or employment practices; (j) there is no material charge
or material proceeding with respect to a violation of any occupational safety or
health standard that has been asserted or is now pending or, to the knowledge of
Discovery, threatened with respect to Discovery or any of its Subsidiaries; and
(k) there is no charge of discrimination in employment or employment practices,
for any reason, including age, gender, race, religion or other legally protected
category, which has been asserted and is now pending or, to the knowledge of
Discovery, threatened before the United States Equal Employment Opportunity
Commission, or any other Governmental Authority in any jurisdiction in which
Discovery or any of its Subsidiaries has employed or currently employs any
person in connection with the operation of the FoundryCo Assets or the
Transferred FoundryCo Subsidiaries.

SECTION 4.20. Employee Confidentiality and Assignment of Inventions. All
directors, officers, management employees and technical and professional
employees of Discovery and its Subsidiaries are under written obligation to
Discovery or the relevant Subsidiary to maintain in confidence all confidential
or proprietary information acquired by them in the course of their employment
and to assign to Discovery all inventions made by them within the scope of their
employment during such employment and for a reasonable period thereafter.

SECTION 4.21. Certain Interests. No officer or director of Discovery or any of
its Subsidiaries and no relative or spouse (or relative of such spouse) who
resides with, or is a dependent of, any such officer or director:

(a) has any material direct or indirect financial interest in any material
competitor, supplier or customer of Discovery or of FoundryCo as of the Closing;
provided, however, that the ownership of securities representing no more than
one percent (1%) of the

 

37



--------------------------------------------------------------------------------

outstanding voting power of any competitor, supplier or customer and that are
also listed on any national securities exchange, shall not be deemed to be a
“financial interest” so long as the Person owning such securities has no other
connection or relationship with such competitor, supplier or customer; or

(b) owns, directly or indirectly, in whole or in part, or has any other interest
in any tangible or intangible property of Discovery or any of its Subsidiaries
that relates to the operation of the FoundryCo Assets, the Transferred FoundryCo
Subsidiaries or the Transferred FoundryCo JV Entities regardless of whether such
tangible or intangible property constitutes FoundryCo Assets.

SECTION 4.22. Insurance. All material assets, properties and risks of Discovery
relating to the FoundryCo Assets or the Transferred FoundryCo Subsidiaries are,
and for the past three (3) years (or, with respect to any Transferred FoundryCo
Subsidiary, for such shorter period as such Transferred FoundryCo Subsidiary has
been in existence) have been, covered by valid and, except for insurance
policies that have expired under their terms in the ordinary course, currently
effective insurance policies or binders of insurance (including general
liability insurance, property insurance and workers’ compensation insurance)
issued in favor of Discovery or its Subsidiaries with responsible insurance
companies, in such types and amounts and covering such risks as are consistent
with customary practices and standards of companies engaged in businesses and
operations similar to those of Discovery and its Subsidiaries.

SECTION 4.23. Certain Business Practices. Neither Discovery nor any of its
Subsidiaries, nor any of their respective directors, officers, agents,
representatives or employees (in their capacity as directors, officers, agents,
representatives or employees) has: (a) used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity in respect of the FoundryCo Assets or the Transferred
FoundryCo Subsidiaries; (b) directly or indirectly, paid or delivered any fee,
commission or other sum of money or item of property, however characterized, to
any finder, agent, or other party acting on behalf of or under the auspices of a
governmental official or Governmental Authority, in the United States or any
other country, which is in any manner illegal under any Law of the United States
or any other country having jurisdiction, in respect of the FoundryCo Assets or
the Transferred FoundryCo Subsidiaries; or (c) made any payment to any customer
or supplier of Discovery or any officer, director, partner, employee or agent of
any such customer or supplier for an unlawful reciprocal practice, or made any
other unlawful payment or given any other unlawful consideration to any such
customer or supplier or any such officer, director, partner, employee or agent,
in respect of the FoundryCo Assets, or the Transferred FoundryCo Subsidiaries.

SECTION 4.24. Tax Matters. (a) All Tax Returns required to be filed by or with
respect to Discovery (to the extent related to the FoundryCo Assets) and each of
the Transferred FoundryCo Subsidiaries in any jurisdiction have been timely
filed, other than those filings being contested in good faith, and all such Tax
Returns are complete and correct in all material respects. All material Taxes
due pursuant to such Tax Returns or pursuant to any assessment received by
Discovery (to the extent related to the FoundryCo Assets) or any of the
Transferred FoundryCo Subsidiaries have been paid, other than those being
contested in good faith and for which adequate reserves have been provided.

 

38



--------------------------------------------------------------------------------

(b) There are no Tax Liens upon any of the assets or properties of Discovery (to
the extent related to the FoundryCo Assets) or any of the Transferred FoundryCo
Subsidiaries, other than with respect to Taxes not yet due and payable.

(c) No examination or audit of any Tax Return relating to any Taxes of Discovery
(to the extent related to the FoundryCo Assets) or any of the Transferred
FoundryCo Subsidiaries, or with respect to any Taxes due from or with respect to
Discovery (to the extent related to the FoundryCo Assets) or any of the
Transferred FoundryCo Subsidiaries by any Governmental Authority is currently in
progress or, to the knowledge of Discovery, threatened or contemplated. No
assessment of Tax has been proposed in writing against Discovery (to the extent
related to the FoundryCo Assets) or any of the Transferred FoundryCo
Subsidiaries or any of their assets or properties, and Discovery knows of no
grounds for any such assessment. There are no outstanding agreements, waivers or
arrangements extending the statutory period of limitation applicable to any
claim for, or the period for the collection or assessment of, Taxes due from or
with respect to Discovery (to the extent related to the FoundryCo Assets) or any
of the Transferred FoundryCo Subsidiaries for any taxable period.

(d) None of the Transferred FoundryCo Subsidiaries (A) is or has ever been a
member of an affiliated group (other than a group the common parent of which is
Discovery) filing a consolidated tax return or (B) has any liability for Taxes
of any person arising from the application of U.S. Treasury Regulation section
1.1502-6 or any analogous provision of state, local or non-U.S. law, or as a
transferee or successor, by contract, or otherwise.

(e) None of the Transferred FoundryCo Subsidiaries is a party to any tax sharing
agreement or similar contract or arrangement or any agreement that obligates it
to make any payment computed by reference to the Taxes, taxable income or
taxable losses of any other person (other than an agreement among the current
members of the U.S. consolidated group).

(f) All Taxes required to be withheld, collected or deposited by or with respect
to Discovery (to the extent related to the FoundryCo Assets) and each of the
Transferred FoundryCo Subsidiaries have been timely withheld, collected or
deposited as the case may be, and to the extent required, have been paid to the
relevant taxing authority.

SECTION 4.25. Receivables. FoundryCo will have no Receivables as of the Closing,
and the Transferred FoundryCo Subsidiaries will be transferred to FoundryCo at
Closing without Receivables.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

OF DISCOVERY TO PEARL RELATING TO THE DISCOVERY SHARES AND

WARRANTS

As an additional inducement to Pearl to enter into this Agreement, Discovery
hereby represents and warrants to Pearl, as of the date hereof and as of the
Closing, as follows:

SECTION 5.01. Authorization of the Discovery Shares, Warrants, and Warrant
Shares. The Discovery Shares and the Warrants have been duly authorized for
issuance and sale

 

39



--------------------------------------------------------------------------------

to Pearl pursuant to this Agreement and the Warrant Shares have been duly
authorized for issuance and sale to Pearl upon Pearl’s exercise of the Warrants
pursuant to their terms, and, upon issuance and delivery of the Discovery Shares
and Warrant Shares by Discovery pursuant to this Agreement and the Warrants
respectively against payment of the consideration set forth herein and therein,
will be validly issued, fully paid and non-assessable. Neither the issuance of
the Discovery Shares or Warrants pursuant to this Agreement, nor the issuance of
the Warrant Shares upon Pearl’s exercise of the Warrants are subject to the
preemptive or other similar rights of any securityholder of Discovery.

SECTION 5.02. Private Placement. Assuming the accuracy of the representations
and warranties made by Pearl in Section 7.06 hereof, no registration of the
Discovery Shares or Warrants under the Securities Act is required in connection
with the offer and sale of the Discovery Shares and Warrants by Discovery to
Pearl in the manner contemplated by this Agreement.

SECTION 5.03. Absence of Manipulation. Discovery has not taken, nor will
Discovery take, directly or indirectly, any action which is designed to or which
has constituted or which would be expected to cause or result in stabilization
or manipulation of the price of any security of Discovery to facilitate the sale
or resale of the Discovery Shares, the Warrants or the Warrant Shares.

SECTION 5.04. Investment Company Act. Discovery is not required, and upon the
issuance and sale of the Discovery Shares, Warrants and Warrant Shares as herein
contemplated and the application of the net proceeds therefrom to the capital or
any other accounts of Discovery will not be required, to register as an
“investment company” under the Investment Company Act of 1940.

SECTION 5.05. Not a Real Property Holding Company. Discovery is not a “United
States real property holding corporation” within the meaning of
Section 897(c)(2) of the Code.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF OYSTER TO DISCOVERY RELATING TO OYSTER

Oyster hereby represents and warrants to Discovery, as of the date hereof and as
of the Closing, as follows:

SECTION 6.01. Due Organization of Oyster. Oyster has been duly organized and is
validly existing under the laws of the jurisdiction of its formation, and has
all necessary power and authority to enter into this Agreement and each
Ancillary Agreement to which it is a party, to carry out its obligations
hereunder and thereunder, and to consummate the transactions contemplated hereby
and thereby.

SECTION 6.02. Authorization of Agreements; Enforceability. This Agreement and
each Ancillary Agreement to which it is a party, the performance by Oyster of
its obligations hereunder and thereunder, and the consummation by Oyster of the
transactions contemplated

 

40



--------------------------------------------------------------------------------

hereby and thereby have been duly authorized by all requisite action on the part
of Oyster. This Agreement and each Ancillary Agreement to which it is a party
has been validly executed and delivered by Oyster and constitutes valid and
binding obligations of Oyster, enforceable against Oyster in accordance with its
terms, except as enforcement may be limited by general principles of equity
whether applied in a court of law or a court of equity, and by applicable
bankruptcy, insolvency and similar Laws affecting creditors’ rights and remedies
generally.

SECTION 6.03. Absence of Conflicts. The execution and delivery by Oyster of this
Agreement and each Ancillary Agreement to which it is a party, the compliance by
Oyster with all the provisions hereof and thereof, the performance by Oyster of
all of its obligations hereunder and thereunder, and the consummation of the
transactions contemplated hereby and thereby will not: (i) conflict with or
constitute a breach of any of the terms or provisions of the partnership
agreement or other constituent documents of Oyster; or (ii) materially violate
or conflict with any Law applicable to Oyster.

SECTION 6.04. Absence of Proceedings. To the knowledge of Oyster, there is no
Action before or brought by any Governmental Authority now pending against or
affecting Oyster which could reasonably be expected to materially and adversely
affect the consummation of the transactions contemplated in this Agreement and
each Ancillary Agreement to which it is a party or the performance by Oyster of
its obligations hereunder or thereunder.

SECTION 6.05. Absence of Further Requirements. To the knowledge of Oyster, the
execution, delivery and performance by Oyster of this Agreement and each
Ancillary Agreement to which it is a party and the compliance by Oyster with all
of the provisions hereof and thereof and the consummation of the transactions
contemplated hereby and thereby do not and will not require any further
Authorization, except such as have been previously obtained and will be in full
force and effect as of the Closing.

SECTION 6.06. Investment Representations. (a) Oyster acknowledges and
understands that (i) the Class A Ordinary Shares, the Class A Preferred Shares,
the Class B Preferred Shares and the FoundryCo Convertible Notes have not been
and will not be registered under the Securities Act or under any state
securities Laws and are being offered and sold in reliance upon federal and
state exemptions for transactions not involving any public offering, (ii) such
exemptions depend in part upon, and such Class A Ordinary Shares, the Class A
Preferred Shares, Class B Preferred Shares and the FoundryCo Convertible Notes
are being sold in reliance on, the representations and warranties set forth in
this Agreement, (iii) Oyster may have to bear the economic risk of its
investment in the Class A Ordinary Shares, the Class A Preferred Shares, the
Class B Preferred Shares and the FoundryCo Convertible Notes for an indefinite
period of time because the Class A Ordinary Shares, the Class A Preferred
Shares, the Class B Preferred Shares and the FoundryCo Convertible Notes must be
held indefinitely unless subsequently registered under the Securities Act and
applicable state securities Laws or unless an exemption from such registration
is available, and (iv) a restrictive legend evidencing these restrictions shall
be placed on all certificates evidencing the Class A Ordinary Shares, the
Class A Preferred Shares, the Class B Preferred Shares and the FoundryCo
Convertible Notes.

(b) Oyster is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act, a sophisticated investor and, by virtue of
its business or

 

41



--------------------------------------------------------------------------------

financial experience, is capable of evaluating the merits and risks of the
investment in the Class A Ordinary Shares, the Class A Preferred Shares, the
Class B Preferred Shares and the FoundryCo Convertible Notes. Oyster been
provided an opportunity to ask questions of and receive answers from
representatives of Discovery concerning the terms and conditions of this
Agreement and the purchase of the Class A Ordinary Shares, the Class A Preferred
Shares, the Class B Preferred Shares and the FoundryCo Convertible Notes
contemplated hereby.

(c) Oyster is acquiring the Class A Ordinary Shares, the Class A Preferred
Shares, the Class B Preferred Shares and the FoundryCo Convertible Notes for the
purpose of investment and not with a view to, or for offer or sale in connection
with, any distribution thereof that would be prohibited by Law.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF PEARL TO DISCOVERY RELATING TO PEARL

As an inducement to Discovery to enter into this Agreement, Pearl hereby
represents and warrants to Discovery, as of the date hereof and as of the
Closing, as follows:

SECTION 7.01. Due Organization of Pearl. Pearl has been duly organized and is
validly existing under the laws of the jurisdiction of its formation, and has
all necessary power and authority to enter into this Agreement and each
Ancillary Agreement to which it is a party, to carry out its obligations
hereunder and thereunder, and to consummate the transactions contemplated hereby
and thereby.

SECTION 7.02. Authorization of Agreements; Enforceability. This Agreement and
each Ancillary Agreement to which it is a party, the performance by Pearl of its
obligations hereunder and thereunder, and the consummation by Pearl of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite action on the part of Pearl. This Agreement and each Ancillary
Agreement to which it is a party has been validly executed and delivered by
Pearl and constitutes valid and binding obligations of Pearl, enforceable
against Pearl in accordance with its terms, except as enforcement may be limited
by general principles of equity whether applied in a court of law or a court of
equity, and by applicable bankruptcy, insolvency and similar Laws affecting
creditors’ rights and remedies generally.

SECTION 7.03. Absence of Conflicts. The execution and delivery by Pearl of this
Agreement and each Ancillary Agreement to which it is a party, the compliance by
Pearl with all the provisions hereof and thereof, the performance by Pearl of
all of its obligations hereunder and thereunder, and the consummation of the
transactions contemplated hereby and thereby will not: (i) conflict with or
constitute a breach of any of the terms or provisions of the partnership
agreement or other constituent documents of Pearl; or (ii) materially violate or
conflict with any Law applicable to Pearl.

SECTION 7.04. Absence of Proceedings. To the knowledge of Pearl, there is no
Action before or brought by any Governmental Authority now pending against or
affecting Pearl which could reasonably be expected to materially and adversely
affect the consummation of the transactions contemplated in this Agreement and
each Ancillary Agreement to which it is a party or the performance by Pearl of
its obligations hereunder or thereunder.

 

42



--------------------------------------------------------------------------------

SECTION 7.05. Absence of Further Requirements. To the knowledge of Pearl, the
execution, delivery and performance by Pearl of this Agreement and each
Ancillary Agreement to which it is a party and the compliance by Pearl with all
of the provisions hereof and thereof and the consummation of the transactions
contemplated hereby and thereby do not and will not require any further
Authorization, except such as have been previously obtained and will be in full
force and effect as of the Closing.

SECTION 7.06. Investment Representations. (a) Pearl acknowledges and understands
that (i) the Discovery Shares, the Warrants, and upon issuance, the Warrant
Shares, have not been and will not be registered under the Securities Act or
under any state securities Laws (other than in accordance with the resale
registration rights provided for in the Registration Rights Agreement) and are
being offered and sold in reliance upon federal and state exemptions for
transactions not involving any public offering, (ii) such exemptions depend in
part upon, and such Discovery Shares, Warrants and Warrant Shares are being sold
in reliance on, the representations and warranties set forth in this Agreement,
(iii) Pearl may have to bear the economic risk of its investment in the
Discovery Shares, Warrants and Warrant Shares for an indefinite period of time
because the Discovery Shares, Warrants and Warrant Shares must be held
indefinitely unless subsequently registered under the Securities Act and
applicable state securities Laws or unless an exemption from such registration
is available, and (iv) a restrictive legend evidencing these restrictions shall
be placed on all certificates evidencing the Discovery Shares, Warrants and
Warrant Shares.

(b) Pearl is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act, a sophisticated investor and, by virtue of
its business or financial experience, is capable of evaluating the merits and
risks of the investment in the Discovery Shares, Warrants and Warrant Shares.
Pearl has been provided an opportunity to ask questions of and receive answers
from representatives of Discovery concerning the terms and conditions of this
Agreement and the purchase of the Discovery Shares, Warrants and Warrant Shares
contemplated hereby.

(c) Pearl is acquiring the Discovery Shares, Warrants and Warrant Shares for the
purpose of investment and not with a view to, or for offer or sale in connection
with, any distribution thereof that would be prohibited by Law.

ARTICLE VIII

COVENANTS TO BE PERFORMED PRIOR TO CLOSING

SECTION 8.01. Conduct of Discovery Business Prior to the Closing. Discovery
covenants and agrees that, between the date hereof and the time of the Closing,
neither Discovery nor any of its Subsidiaries shall conduct its business
relating to the operation and ownership of the FoundryCo Assets and the Assumed
Liabilities and the Transferred FoundryCo Subsidiaries, other than in the
ordinary course of business and consistent with Discovery’s and such
Subsidiary’s prior practice, except for such conduct related to the anticipated
separation of

 

43



--------------------------------------------------------------------------------

the FoundryCo Assets and the Assumed Liabilities and the Transferred FoundryCo
Subsidiaries from Discovery and its Subsidiaries and as otherwise contemplated
by the terms of this Agreement and the Ancillary Agreements. In addition to and
without limiting the generality of the foregoing, Discovery covenants and agrees
that between the date hereof and the time of the Closing, without the prior
written consent of Oyster, except as set forth in Section 8.01 of the Disclosure
Schedule, neither Discovery nor any Transferred FoundryCo Subsidiary shall:

(a) adopt or propose any change in its charter or by-laws;

(b) merge or consolidate with, or sell a substantial portion of its assets to,
any other Person except in compliance with the requirements of Section 8.09
hereof;

(c) declare, set aside, make or pay any dividend or other distribution, payable
in cash, stock, property or otherwise, with respect to any of its capital stock;

(d) reclassify, combine, split, subdivide or redeem, or purchase or otherwise
acquire, directly or indirectly, any of its capital stock, except for the
repurchase of shares of Discovery Common Stock issued to employees of Discovery
or its Subsidiaries or the cancellation of Stock Options in the ordinary course
of business, consistent with past practice under the applicable Plans;

(e) except with respect to assets and liabilities that constitute Excluded
Assets and Excluded Liabilities, (i) acquire (including by merger,
consolidation, or acquisition of stock or assets or any other business
combination) any corporation, partnership, other business organization or any
division thereof; (ii) incur any Indebtedness or issue any debt securities or
assume, guarantee or endorse, or otherwise become responsible for, the
obligations of any person, or make any loans or advances, except as set forth in
the Bridge Funding Agreement, or grant any security interest in any of its
assets, other than in the ordinary course of business and consistent with past
practice; (iii) enter into any Material Discovery Contract other than in the
ordinary course of business and consistent with past practice; (iv) authorize
any capital expenditure related to the FoundryCo Assets in excess of ten million
dollars ($10,000,000) or other expenditure except expenditures contemplated by
the Bridge Funding Agreement; or (v) enter into or amend any contract,
agreement, commitment or arrangement with respect to any matter set forth in
this Section 8.01(e);

(f) except as required by applicable Law, take any action, other than reasonable
and usual actions in the ordinary course of business and consistent with past
practice, with respect to accounting policies or procedures relating to the
FoundryCo Assets and the Assumed Liabilities and the Transferred FoundryCo
Subsidiaries;

(g) pay, discharge or satisfy any claim, liability or obligation (absolute,
accrued, asserted or unasserted, contingent or otherwise) that constitutes an
Assumed Liability, other than in the ordinary course of business and consistent
with past practice;

(h) with respect to the FoundryCo Assets and the Assumed Liabilities and the
Transferred FoundryCo Subsidiaries and the Transferred FoundryCo JV Entities,
take any action to:

 

  (i) modify purchasing policies, intracompany pricing policies or other
business practices with Discovery or any of the Remaining Discovery
Subsidiaries;

 

44



--------------------------------------------------------------------------------

  (ii) materially shorten or lengthen customary payment cycles for any payables
or receivables, including intercompany payments made with Discovery or any of
the Remaining Discovery Subsidiaries;

 

  (iii) terminate or modify any policies or binders of insurance;

 

  (iv) let lapse or fail to exercise any rights of renewal pursuant to the terms
of any leases or subleases which by their terms would otherwise expire;

 

  (v) do any of the things specified in Sections 4.09(a) through 4.09(e) and
Sections 4.09(h) through 4.09(p) inclusive; or

 

  (vi) announce an intention, enter into any formal or informal agreement or
otherwise make a commitment, to do any of the foregoing.

(i) sell, lease, license or otherwise dispose of any material assets or property
that constitute, FoundryCo Assets, except (i) pursuant to existing contracts or
commitments, (ii) in the ordinary course of business consistent with past
practice (provided that the entering into of licenses or covenants not to sue in
respect of Patents, other than in the context of product sales to customers or
product development efforts or similar business arrangements, is not considered
ordinary course of business), and (iii) sales of equipment for the production of
200mm wafers; provided, however, in the event that prior to the Closing,
Discovery settles any Claim or Action proceeding in process as of the date
hereof, or is in negotiation to enter into any Patent cross license at the time
of the date hereof, then Discovery may as part of such settlement of an existing
Claim, or as part of the resolution of an existing negotiation, grant the
counterparty (including any applicable Subsidiaries and Affiliates of such
counterparty) a non-exclusive, non-sublicensable, non-transferable portfolio
license under and to all of Discovery’s Patents, and no consent from the parties
hereto shall be required so long as Discovery (a) does not bind FoundryCo to any
restrictions, obligations or encumbrances other than granting a non-exclusive
license in accordance with this Section 8.01(i), and (b) obtains a Patent
license for FoundryCo under which (i) FoundryCo will obtain a foundry license
under or to the same Patents that Discovery licenses from the counterparty,
(ii) FoundryCo will not be obligated to pay any royalties or fees to such
counterparty if Discovery is not paying the same royalties or fees, and
(iii) the scope of the license to FoundryCo will not be dependent on FoundryCo
remaining affiliated with Discovery;

(j) issue or sell any equity securities or other securities convertible into or
exchangeable for equity securities, other than (i) grants or sales of Discovery
Common Stock, restricted stock units, or options to purchase Discovery Common
Stock pursuant to the Stock Option Plans in the ordinary course of business
consistent with past practice to persons other than the employees who will
receive offers to become Transferred Employees pursuant to Section 10.01,
(ii) shares of Discovery Common Stock issued upon exercise or vesting of

 

45



--------------------------------------------------------------------------------

employee stock options or restricted stock units that are described in the
Discovery SEC Documents and are outstanding on the date hereof or upon exercise
or vesting of employee stock options granted in compliance with clause (i) above
and with Section 3.09, or (iii) shares of Discovery Common Stock issued upon
conversion of any convertible securities outstanding as of the date hereof and
described in the Discovery SEC Documents or issued in compliance with this
Section 8.01 or (iv) sales of Discovery Common Stock or debt securities
convertible into or exchangeable for Discovery Common Stock in underwritten
public offerings or in Rule 144A transactions in a manner consistent with
Discovery’s past practice for these offerings, which manner shall include sales
to multiple buyers, none of which acquire in such offering the equivalent, on a
fully diluted, as-converted basis, more than four-point-nine percent (4.9%) of
the outstanding voting securities of Discovery;

(k) except as required by applicable Law, take any action or enter into any
agreement that could reasonably be expected to jeopardize or materially delay
the consummation of the Closing;

(l) take any action that could constitute a material default under, a
termination (other than a termination in accordance with the terms thereof) of,
or a material breach of, any Material Discovery Contracts or Material FoundryCo
Contracts;

(m) other than in the ordinary course of business, and as disclosed to Oyster
and Pearl and consistent with Article X hereof, increase the compensation
payable or to become payable or the benefits provided to the Transferred
Employees (except as required by applicable Law or in accordance with the terms
of a collective agreement or other similar agreement as in effect as of the date
hereof), or, except in accordance with agreements existing as of the date hereof
or as required by applicable Law, grant any severance or termination pay to, or
enter into any employment or severance agreement with, any Transferred Employee
(except for agreements entered into with new employees in the ordinary course of
business consistent with past practice), or establish, adopt, enter into or
amend any collective bargaining, collective agreement, bonus, profit-sharing,
thrift, compensation, stock option, restricted stock, pension, retirement,
deferred compensation, employment, termination, severance or other plan,
agreement, trust, fund, policy or arrangement covering or for the benefit of any
Transferred Employee; or

(n) agree or commit to do any of the foregoing.

SECTION 8.02. Organization of FoundryCo; Capital Structure. (a) Discovery shall
form FoundryCo and its applicable Subsidiaries and shall take, or cause to be
taken, all appropriate action to incorporate, capitalize and organize FoundryCo
and its Subsidiaries such that, upon Closing, FoundryCo and its applicable
Subsidiaries shall have the legal power and authority to own or acquire the
FoundryCo Assets and assume the Assumed Liabilities as contemplated by the
Transaction Documents.

(b) Discovery shall cause FoundryCo to file the Memorandum and Articles of
Association with the Registrar of Companies in the Cayman Islands, which
Memorandum and Articles of Association shall be in effect at the Closing, and
Discovery shall take all other appropriate action such that, upon Closing, the
consolidated FoundryCo capitalization will be as set forth on the FoundryCo
Capitalization Table.

 

46



--------------------------------------------------------------------------------

(c) Discovery shall, prior to Closing, cause FoundryCo to authorize the issue of
Class A Ordinary Shares, Class A Preferred Shares and Class B Preferred Shares
on the terms set forth in the Memorandum and Articles of Association and
authorize the issuance and sale of the FoundryCo Convertible Notes on the terms
set forth herein and therein.

SECTION 8.03. FoundryCo Executive Committee. Discovery and Oyster each agree to
designate two (2) representatives to serve on a committee to advise FoundryCo on
issues related to FoundryCo’s preparation to be ready to commence business at
the Closing. The committee members shall be indemnified from liability prior to
Closing by Discovery for the Discovery designees, and by Oyster for the Oyster
designees, and following Closing, by FoundryCo to the maximum extent permissible
by applicable Law, and shall enter into agreements with FoundryCo with respect
to indemnification and the advancement of expenses on customary terms.

SECTION 8.04. Preparation of Carve Out Financial Statements. As soon as
practicable after the date hereof, Discovery shall prepare and will request
Ernst & Young LLP to audit the Carve Out Financial Statements, and shall deliver
the audited Carve Out Financial Statements to Oyster and Pearl at least ten
(10) days prior to the Closing Date.

SECTION 8.05. Access to Information. From the date hereof until the Closing,
upon reasonable notice, Discovery shall cause its officers, directors, and
employees, and shall use its commercially reasonable efforts to cause its
agents, representatives, accountants and counsel to: (i) afford the officers,
employees, agents, accountants, counsel, financing sources and representatives
of Oyster and Pearl who are subject to an appropriate confidentiality agreement
reasonable access, during normal business hours, to the offices, properties,
plants, other facilities, books and records of Discovery relating to the
FoundryCo Assets and the Assumed Liabilities and the Transferred FoundryCo
Subsidiaries, including access to enter upon such properties, plants and
facilities to investigate and collect air, surface water, groundwater and soil
samples or to conduct any other type of environmental assessment, and to those
officers, directors, employees, agents, accountants and counsel of Discovery who
have any knowledge relating to the FoundryCo Assets and the Assumed Liabilities
or the Transferred FoundryCo Subsidiaries and (ii) furnish to the officers,
employees, agents, accountants, counsel, financing sources and representatives
of Oyster and Pearl who are subject to an appropriate confidentiality agreement
such additional financial and operating data and other information regarding the
assets, properties, liabilities and goodwill of the FoundryCo Assets, the
Assumed Liabilities and the Transferred FoundryCo Subsidiaries (or legible
copies thereof) as Oyster or and Pearl may from time to time reasonably request.

SECTION 8.06. NYSE Required Approval

(a) Stockholders’ Meeting. Discovery, acting through its board of directors,
shall, in accordance with applicable Law and Discovery’s charter and by-laws,
(i) duly call, give notice of, convene and hold a special meeting of its
stockholders as promptly as practicable following the date hereof (the
“Stockholders’ Meeting”) for the purposes of voting on the NYSE

 

47



--------------------------------------------------------------------------------

Required Approval, and (ii) (A) include in the Proxy Statement, and not
subsequently withdraw or modify the unanimous recommendation of the board of
directors that the stockholders of Discovery approve and adopt the NYSE Required
Approval, and (B) use its commercially reasonable efforts to obtain such
approval and adoption.

(b) Proxy Statement. Promptly following the date hereof, Discovery shall file
with the SEC under the Exchange Act a proxy statement (the “Proxy Statement”)
soliciting proxies to take action on the NYSE Required Approval at the
Stockholders Meeting, and shall use its commercially reasonable efforts to have
the Proxy Statement cleared by the SEC as promptly as practicable. Pearl and
Discovery shall cooperate with each other in the preparation of the Proxy
Statement, and Discovery shall notify Pearl of the receipt of any comments of
the SEC with respect to the Proxy Statement and of any requests by the SEC for
any amendment or supplement thereto or for additional information and shall
provide to Pearl promptly copies of all correspondence between Discovery or any
representative of Discovery and the SEC with respect thereto. Discovery shall
give Pearl and its counsel a reasonable opportunity to review and comment on the
Proxy Statement, including all amendments and supplements thereto, prior to such
documents being filed with the SEC or disseminated to Persons entitled to vote
at the Stockholders’ Meeting, and shall give Pearl and its counsel a reasonable
opportunity to review and comment on all responses to requests for additional
information and replies to comments prior to their being filed with, or sent to,
the SEC. Discovery and Pearl agree to use their commercially reasonable efforts,
after consultation with the other Parties, to respond promptly to all such
comments of and requests by the SEC and to cause the Proxy Statement and all
required amendments and supplements thereto to be mailed at the earliest
practicable time to the Persons entitled to vote at the Stockholders’ Meeting.

SECTION 8.07. Authorizations; Notices and Consents. (a) Discovery, Oyster and
Pearl shall use their commercially reasonable efforts and shall cooperate fully
in promptly seeking to obtain all Required Authorizations.

(b) Discovery shall promptly give all required notices to third parties and
otherwise use its commercially reasonable efforts to obtain the Required
Consents and such other third party consents and estoppel certificates as Oyster
may reasonably deem necessary or desirable in connection with the transactions
contemplated by this Agreement.

(c) Oyster and Pearl shall cooperate and use their commercially reasonable
efforts to assist Discovery in seeking to obtain all Required Authorizations and
Required Consents, and such other third party consents and estoppel
certificates; provided, however, that neither Oyster nor Pearl shall have any
obligation to give any guarantee or other consideration of any nature in
connection with any such notice, consent or estoppel certificate or to consent
to any change in the terms of any agreement or arrangement which Oyster or
Pearl, in their reasonable sole discretion, may deem adverse to their respective
interests or which Oyster or Pearl, after consultation with FoundryCo’s
management, may deem adverse to the interests of FoundryCo.

(d) Each Party agrees to engage in commercially reasonable efforts to secure
CFIUS Clearance. Such efforts shall include, to the extent necessary, the
execution of Mitigation Agreements containing any terms customarily included in
such Mitigation Agreements; provided, however, that no Party shall be required
to enter into any agreement that:

 

48



--------------------------------------------------------------------------------

(i) requires Pearl to hold its ownership interests in Discovery indirectly, such
as through proxy holders or in a voting trust; (ii) materially interferes with
Oyster’s ability to participate in the management of FoundryCo pursuant to the
terms of this Agreement or the Ancillary Agreements; (iii) requires Discovery or
FoundryCo to dispose of any material portion of their respective businesses,
operations, assets or product lines (or any combination thereof) other than any
disposition that is contemplated in this Agreement or the Ancillary Agreements;
or (iv) otherwise is reasonably likely to result in a Material Adverse Effect
after giving effect to the transactions contemplated by this Agreement or the
Ancillary Agreements.

SECTION 8.08. Notice of Developments. Prior to the Closing, Discovery shall
promptly notify Oyster and Pearl in writing of (a) all events, circumstances,
facts and occurrences arising subsequent to the date of this Agreement which
have resulted in any misrepresentation or breach of a warranty or covenant of
Discovery in this Agreement or which have had the effect of making any
representation or warranty of Discovery in this Agreement untrue or incorrect in
any respect and (b) all other material developments affecting the FoundryCo
Assets or the Assumed Liabilities, the Transferred FoundryCo Subsidiaries or the
business, financial condition, operations, results of operations, customer or
supplier relations, employee relations, projections or prospects of the
Discovery Business, or, to the extent Discovery has knowledge, the Transferred
FoundryCo JV Entities.

SECTION 8.09. No Solicitation. (a) Discovery agrees that between the date of
this Agreement and the earlier of the Closing or the termination of this
Agreement in accordance with the provisions hereof, neither Discovery nor any of
its Subsidiaries shall, nor shall Discovery or any of its Subsidiaries authorize
or permit any of its or their officers, directors, employees, investment
bankers, attorneys, accountants, consultants or other agents or advisors to,
directly or indirectly:

 

  (i) solicit, initiate or take any action to encourage the submission of any
other proposals or offers from, or enter into any agreement with, any Third
Person relating to an Alternative Transaction or a Discovery Change of Control
Proposal;

 

  (ii) participate in any discussions, conversations, negotiations or other
communications with a Third Person regarding, furnish to any other Third Person
any material non-public information with respect to, or otherwise cooperate in
any way, assist or participate in, facilitate or encourage any effort or attempt
by any other Third Person to seek to do, any of the foregoing; or

 

  (iii) release any third party from, or waive any provision of, any standstill
or similar agreement to which Discovery or any of its Subsidiaries is a party.

(b) Notwithstanding anything to the contrary in this Section 8.09, the board of
directors of Discovery, directly or indirectly through advisors, agents or other
intermediaries, may (i) participate in discussions, conversations, negotiations
or other communications with a Third Person regarding, and furnish information
to, a Third Person that has made, in writing, a

 

49



--------------------------------------------------------------------------------

bona fide Discovery Change of Control Proposal and (ii) enter into an agreement
with any Third Person relating to a Discovery Change of Control Transaction, if,
and only if the board of directors of Discovery has: (A) determined, in its good
faith judgment after considering advice from its outside legal counsel, that
failure to furnish such information or enter into such discussions or such
agreement would be inconsistent with its fiduciary obligations to Discovery and
its stockholders under applicable Law; (B) provided written notice to Oyster and
Pearl of the identity of the Third Person making, and the material terms of any
such proposal, and of Discovery’s intent to furnish information or enter into
discussions with such Third Person at least three (3) Business Days prior to
taking any such action; (C) obtained from such Third Person an executed
confidentiality agreement on customary terms (it being understood that such
confidentiality agreement and any related agreements shall not include any
provision calling for any exclusive right to negotiate with such party or having
the effect of prohibiting Discovery from satisfying its obligations under this
Agreement); and (D) promptly provided to Oyster and Pearl any non-public
information concerning Discovery or any of its Subsidiaries provided to any such
Third Person which was not previously provided to Oyster and Pearl. Discovery
shall keep Oyster and Pearl informed on a prompt basis of any material changes
in the terms or status of any Discovery Change of Control Proposal.

SECTION 8.10. Discovery Indebtedness. Discovery shall use its commercially
reasonable efforts to ensure that (i) the transactions contemplated by this
Agreement and the Ancillary Agreements do not constitute an event or events of
default under the Term Loan Facility Agreement or other Indebtedness of
Discovery, and (ii) to the extent the transactions contemplated under this
Agreement and the Ancillary Agreements may constitute an event or events of
default under the Term Loan Facility Agreement or other Indebtedness of
Discovery, to secure the necessary waivers or consents of the lenders
thereunder, or their agents, as necessary to ensure that no event or events of
default shall occur or continue unremedied as of the Closing.

SECTION 8.11. Bulk Transfer Laws. Prior to the Closing, Discovery shall comply
with the requirements of all applicable bulk sale, bulk transfer or similar laws
in all jurisdictions.

SECTION 8.12. Related Party Transactions. Prior to the Closing, Discovery shall
cause any contract or arrangement that is disclosed (or should have been
disclosed) in Section 4.13(a)(ix) of the Disclosure Schedule to be terminated or
otherwise addressed in a manner satisfactory to Oyster.

SECTION 8.13. Conveyance Taxes. Notwithstanding any provision of this Agreement
to the contrary, all Conveyance Taxes incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid either by Discovery or on
behalf of Discovery by FoundryCo, with a corresponding adjustment pursuant to
Section 2.08(d). The Parties shall cooperate in timely making all filings, Tax
Returns, reports and forms as may be required to comply with the provisions of
Laws related to Conveyance Taxes.

SECTION 8.14. Further Action. Each of the Parties shall use its commercially
reasonable efforts to take, or cause to be taken, all appropriate action, do or
cause to be done all things necessary, proper or advisable under applicable Law,
and to execute and deliver such documents and other papers, as may be required
to carry out the provisions of this Agreement and the Ancillary Agreements to
which it is a party and consummate and make effective the transactions
contemplated hereby and thereby.

 

50



--------------------------------------------------------------------------------

SECTION 8.15. Risk of Loss. (a) Discovery assumes the risk of loss or damage by
fire or other casualty to any Owned Real Property, any Leased Real Property or
any Tangible Personal Property prior to the Closing. In the event that any Owned
Real Property or Leased Real Property shall suffer any material fire, casualty
or injury prior to the Closing, Discovery agrees to (i) repair the damage at its
sole cost and expense before the date set for delivery of the instrument of
transfer or assignment, as applicable, hereunder, or (ii) make an appropriate
reduction in the Purchase Price based on a reasonable approximation of the cost
of such repair as agreed by the Parties, or (iii) assign to FoundryCo the
proceeds of any insurances covering such fire, casualty or injury, provided that
any deficiency in such proceeds shall result in an appropriate reduction in the
Purchase Price based on a reasonable approximation of the cost of such repair as
agreed by the Parties or, in the event the Parties cannot agree on the amount of
such deficiency or reduction, an adjustment in the Purchase Price pursuant to
Section 2.08. Notwithstanding the foregoing, no mitigation of any casualty loss
to any Owned Real Property, any Leased Real Property or any Tangible Personal
Property before delivery of the applicable instrument of transfer or assignment
shall limit the ability of Pearl or Oyster to pursue any remedies under this
Agreement to the extent that such casualty loss would cause Discovery to be in
breach of any representation, warranty or covenant under this Agreement or to
the extent that any such casualty loss would otherwise cause the failure of any
condition to the obligations of Pearl or Oyster to consummate the transactions
contemplated by this Agreement.

(b) The risk of loss or damage to the Owned Real Property or the Leased Real
Property by condemnation prior to the Closing is assumed by Discovery. In the
event any condemnation proceeding is commenced prior to the Closing, Discovery
shall assign to FoundryCo at the Closing all of Discovery’s right, title and
interest in and to all awards made in respect of such condemnation and shall pay
over to FoundryCo all amounts theretofore received by Discovery in connection
with such condemnation.

ARTICLE IX

POST-CLOSING COVENANTS

SECTION 9.01. Pearl Director Designee. For so long as Pearl and its Permitted
Transferees beneficially own, in the aggregate, at least ten percent (10%) of
the outstanding shares of Discovery Common Stock, it is the intention of the
Parties that Pearl shall have the right to designate a representative (the
“Pearl Director Designee”) to the board of directors of Discovery. Discovery
shall, upon Pearl’s request, cause the Pearl Director Designee to be promptly
appointed or elected to the board of directors of Discovery including, if
necessary, by amending its by-laws to increase the number of authorized
directors, or securing the resignation of an incumbent director as necessary to
enable the Pearl Director Designee to be elected or appointed by the board of
directors of Discovery to the vacant seat created thereby. For so long as Pearl
shall have the right to designate the Pearl Director Designee pursuant to this
Section 9.01, Discovery shall, subject to applicable Law, cause the board of
directors of Discovery (or a nominating committee thereof) to nominate the Pearl
Director Designee to stand for election at any meeting of the stockholders (or
pursuant to the solicitation of written consents in lieu

 

51



--------------------------------------------------------------------------------

thereof) of Discovery at which the seat available for or held by the Pearl
Director Designee is up for election at such meeting (or is the subject of such
solicitation for action by written consent of the stockholders of Discovery).
Discovery shall, subject to Section 14(f) of the Exchange Act and Rule 14f-1
promulgated thereunder, take all actions required pursuant to Section 14(f) and
Rule 14f-1 as is necessary to enable the Pearl Director Designee to be elected
to the board of directors of Discovery. The provisions of this Section 9.01 are
in addition to and shall not limit any rights that Pearl or any of its Permitted
Transferees may have as a holder or beneficial owner of Discovery Common Stock
as a matter of Law with respect to the election of directors or otherwise.

SECTION 9.02. Access to Information. (a) For a period of ten (10) years after
the Closing, the Parties shall cause FoundryCo to, and FoundryCo shall,
(i) retain the books and records relating to the FoundryCo Assets, the
Transferred FoundryCo Subsidiaries and the Transferred FoundryCo JV Entities
relating to periods prior to the Closing in a manner reasonably consistent with
the prior practice of Discovery and (ii) upon reasonable notice, afford the
officers, employees, agents and representatives of Discovery and Oyster
reasonable access (including the right to make, at the requesting Party’s
expense, photocopies), during normal business hours, to such books and records,
including employment records.

(b) For a period of ten years following the Closing, Discovery shall (i) retain
the books and records including electronic data (e.g. relevant financial data in
the ERP system) of Discovery which relate to the FoundryCo Assets and the
Assumed Liabilities, the Transferred FoundryCo Subsidiaries and the Transferred
FoundryCo JV Entities and their operations for periods prior to the Closing and
which shall not otherwise have been delivered to FoundryCo and (ii) upon
reasonable notice, afford the officers, employees, agents and representatives of
FoundryCo and Oyster reasonable access (including access to electronic data and
including the right to make photocopies, at the requesting Party’s expense),
during normal business hours, to such books and records, including employment
records.

SECTION 9.03. Further Assurances. (a) Each of the Parties shall use its
commercially reasonable efforts to take, or cause to be taken, all appropriate
action, do or cause to be done all the things necessary, proper or advisable
under applicable Law, and to execute and deliver such documents and other
papers, as may be required to carry out the provisions of this Agreement and the
Ancillary Agreements to which it is a party and consummate and make effective
the transactions contemplated hereby and thereby.

(b) Without limiting the generality of the provisions of Section 9.03(a),
Discovery agrees that, in the event that any consent, approval or authorization
necessary or desirable to preserve for the benefit of FoundryCo any right or
benefit under any lease, license, contract, commitment or other agreement or
arrangement to which Discovery or any Subsidiary is a party is not obtained
prior to the Closing, Discovery shall, subsequent to the Closing, cooperate with
FoundryCo in attempting to obtain such consent, approval or authorization as
promptly thereafter as practicable. If such consent, approval or authorization
cannot be obtained, Discovery shall use its commercially reasonable efforts to
provide FoundryCo with the rights and benefits of the affected lease, license,
contract, commitment or other agreement or arrangement for the term of such
lease, license, contract or other agreement or arrangement, and, if Discovery
provides such rights and benefits, FoundryCo, as the case may be, shall assume
the obligations and burdens thereunder.

 

52



--------------------------------------------------------------------------------

SECTION 9.04. Authorization for Listing. Upon issuance of the Discovery Shares
and the Warrant Shares, Discovery shall file a notice of issuance to cause the
Discovery Shares and the Warrant Shares to be listed on the New York Stock
Exchange.

SECTION 9.05. Standstill. Oyster and Pearl agree that from the date hereof until
the earlier of (a) the fifth (5th) anniversary of the Closing Date, or (b) such
time as Oyster and Pearl, together with their respective Affiliates and
Permitted Transferees, beneficially own in the aggregate less than ten percent
(10%) of the outstanding voting securities of Discovery, neither Oyster, Pearl,
nor their respective Affiliates or Permitted Transferees shall, except as
expressly contemplated by this Agreement or unless specifically invited in
writing by the board of directors of Discovery, in any manner, directly or
indirectly:

 

  (i) acquire or offer to acquire, seek, propose or agree to acquire, by means
of a purchase, tender or exchange offer, merger, business combination or in any
other manner, beneficial ownership as defined in Rule 13d-3 under the Exchange
Act of any securities of Discovery or ownership of any material assets,
indebtedness or business of Discovery, including, in each case, any rights or
options to acquire such ownership (including from any third person), if such
direct or indirect acquisition would cause Oyster and Pearl, together with their
respective Affiliates and Permitted Transferees, to beneficially own more than
twenty-two-and-one-half percent (22.5%) of the outstanding voting securities of
Discovery;

 

  (ii) initiate, or induce or attempt to induce any other Third Person to
initiate, any shareholder proposal or tender offer for any securities of
Discovery, any change of control of Discovery or the convening of a
shareholders’ meeting of Discovery;

 

  (iii) effect or seek any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to Discovery;

 

  (iv)

seek or propose to influence, advise, change or control the management, board of
directors, governing instruments or policies or affairs of Discovery, or seek or
obtain representation on the board of directors of Discovery other than as
expressly contemplated by the Transaction Documents, in each case, (A) by means
of a “solicitation” of “proxies” (as such terms are defined in Rule 14a-1 of
Regulation 14A promulgated pursuant to Section 14 of the Exchange Act,
disregarding clause (iv) of Rule 14a-1(l)(2) and including any otherwise exempt
solicitation pursuant to Rule 14a-2(b)), (B) by seeking to influence, advise or
direct the vote of

 

53



--------------------------------------------------------------------------------

 

any holder of voting securities of Discovery, or (C) by publicly making a
request of, or announcement with respect to, Discovery (or its representatives);

 

  (v) make any public disclosure, or take any action (including making any
non-public communication to Discovery) which would be reasonably likely to
require Discovery to make any public disclosure, with respect to any of the
matters set forth in paragraphs (i), (ii) or (iii) of this Section;

 

  (vi) contact, or enter into any discussions or arrangements with, any Third
Person who has filed, or will, within ten (10) days thereafter, be required to
file, a statement containing the information required by Rule 13d-1 under the
Exchange Act, concerning any of the matters set forth in this Section 9.05; or

 

  (vii) advise, assist or encourage any other Persons in connection with any of
the foregoing.

Oyster and Pearl also agree during such period not to request that Discovery or
any of its representatives, directly or indirectly, amend or waive any provision
of this paragraph (including this sentence), provided, that either Oyster or
Pearl may ask Discovery whether it would wish to entertain a proposal for the
acquisition of Discovery, but may not make such a proposal absent Discovery’s
affirmative response to such question. Nothing in this Section 9.05 shall
prohibit or prevent Oyster, Pearl or any of their respective Affiliates and
Permitted Transferees from voting any securities at their sole discretion on
matters submitted to the stockholders of Discovery for a vote, or from voting in
favor of, or tendering any Discovery securities held by any of them into, any
extraordinary transaction involving Discovery or a substantial portion of its
securities or assets.

SECTION 9.06. Restrictions on Resale of Discovery Shares. From and after the
Closing Date, until such time as Pearl (together with any Permitted Transferees
to whom Pearl has transferred beneficial ownership of Discovery Common Stock)
shall beneficially own (within the meaning of the Exchange Act), in the
aggregate, less than ten percent (10%) of the Discovery Common Stock then
outstanding, regardless of whether Pearl is an “affiliate” of Discovery (as
defined in Rule 144(a)(1), promulgated by the SEC under the Securities Act),
Pearl and such Permitted Transferees may only resell shares of Discovery Common
Stock (i) in connection with a bona fide pledge or other hypothecation or
transfer in connection with a financing transaction secured by a pledge of
Pearl’s Discovery Common Stock, (ii) by means of an underwritten public offering
pursuant to an effective registration statement under the Securities Act, or
(iii) pursuant to Rule 144. Notwithstanding the foregoing, Pearl or its
Permitted Transferees may sell or transfer, including transfer by operation of
law, shares of Discovery Common Stock to any Permitted Transferee. Pearl shall
provide Discovery with notice of such sale or transfer, and upon such sale or
transfer, any such Permitted Transferee shall be bound by the provisions of this
Section 9.06 and shall provide a written agreement or undertaking to such
effect, in form and substance reasonably satisfactory to Discovery.

 

54



--------------------------------------------------------------------------------

SECTION 9.07. Confidentiality of Proprietary Information. (a) Each Party
(i) shall, and shall cause its officers, directors, employees, attorneys,
accountants, auditors and agents, to the extent such Persons have received any
Confidential Information (as defined herein) (collectively “Representatives”)
and its Affiliates and their Representatives, to the extent such Persons have
received any Confidential Information, to maintain in strictest confidence any
and all confidential information relating to FoundryCo, any other Party, or any
of their respective Subsidiaries that is proprietary to FoundryCo, any other
Party, or any of their respective Subsidiaries as applicable, or otherwise not
available to the general public, including information about properties,
employees, finances, businesses and operations of FoundryCo, any other Party, or
any of their respective Subsidiaries and all notes, analyses, compilations,
studies, forecasts, interpretations or other documents prepared by a receiving
Party or its Representatives which contain, reflect or are based upon, in whole
or in part, the information furnished to or acquired by such Party
(“Confidential Information”) and (ii) shall not disclose, and shall cause its
Representatives, not to disclose, Confidential Information to any Person other
than to another Party, FoundryCo and their respective Subsidiaries (including
the agents, employees and attorneys thereof and the members of the board of
directors of FoundryCo), except only to the extent such disclosure is required
by applicable Law, or legal process (including pursuant to any listing agreement
with, or the rules or regulations of, any national securities exchange on which
any securities of such Party (or any Affiliate thereof) are listed or traded) in
which event the Party making such disclosure or whose Affiliates or
Representatives are making such disclosure shall so notify the other Parties as
promptly as practicable (and, if possible, prior to making such disclosure) and
shall seek confidential treatment of such information if reasonably requested.

(b) Notwithstanding Section 9.07(a):

 

  (i) Any Party or any Representative thereof may disclose any Confidential
Information for bona fide business purposes on a strict “need to know” basis to
its Affiliates, its board of directors (or equivalent governing body), its
Representatives and its lenders, provided, however, that in each such case each
such Person is bound by a legal duty to or otherwise agrees to keep such
Confidential Information confidential in the manner set forth in this
Section 9.07.

 

  (ii) The provisions of this Section 9.07 shall not apply to, and Confidential
Information shall not include:

 

  (A) any information that is or has become generally available to the public
other than as a result of a disclosure by any Party or any Affiliate or
Representative thereof in breach of any of the provisions of this Section 9.07;

 

  (B) any information that has been independently developed by such Party (or
any Affiliate thereof) without violating any of the provisions of this Agreement
or any other similar contract to which such Party, or any Affiliate thereof or
their respective Representatives, is bound;

 

55



--------------------------------------------------------------------------------

  (C) any information made available to such Party (or any Affiliate thereof),
on a non-confidential basis by any third party who is not prohibited from
disclosing such information to such Party by a legal, contractual or fiduciary
obligation to any other Party or any of its Representatives; or

 

  (D) any information already possessed by such Party (or any Affiliate thereof)
and not obtained pursuant or subject to a confidentiality agreement.

(c) Except as otherwise provided for in this Section 9.07, Confidential
Information received hereunder shall be used by each Party and its Affiliates
solely for use in connection with such Party’s investment in FoundryCo and with
respect to FoundryCo and its Subsidiaries.

(d) The obligations of each of Oyster and Discovery under this Section 9.07
shall survive for as long as such Party remains a shareholder of FoundryCo, and
for two (2) years after such Party ceases to be a shareholder of FoundryCo,
notwithstanding such Party’s ceasing to be a shareholder of FoundryCo or any
Person ceasing to be an Affiliate of such Party. The obligations of Pearl under
this Section 9.07 shall survive for as long as the obligations of Oyster survive
hereunder.

SECTION 9.08. Settlement of Claims by Discovery. From and after the date hereof,
Discovery shall not settle, or make any binding offer to settle, any material
Claim or Action related to the FoundryCo Assets, the Transferred FoundryCo
Subsidiaries or the Transferred FoundryCo JV Entities, including Claims or
Actions related to Excluded Liabilities, unless such settlement would not result
in any Encumbrances or Liabilities on any of the FoundryCo Assets, or on any
member of the FoundryCo Group or any Encumbrance on the conduct of the business
of the FoundryCo Group as proposed to be conducted by this Agreement, the
Ancillary Agreements or the FoundryCo Business Plan, or include any
acknowledgment of validity or invalidity, enforceability or lack thereof,
infringement or lack thereof, or interpretation of any claim with regard to any
of the Intellectual Property related to such Claim or Action. Except as
otherwise prohibited by applicable law, Discovery agrees to (i) promptly notify
FoundryCo when it engages in settlement discussions with respect to any such
Claims or Actions, and (ii) keep FoundryCo regularly apprised with respect to
any such settlement discussions. The provisions of this Section shall apply to
any antitrust or unfair competition Claims or Actions by Discovery against or
involving Intel Corporation (including its Affiliates), and notwithstanding
herein to the contrary, any such Claim or Action involving Intel Corporation may
not be settled without the prior, written consent of FoundryCo, which consent
shall not be unreasonably withheld.

SECTION 9.09. German Registration. Discovery and FoundryCo shall enter FoundryCo
as the limited partners in the commercial registers of AMTC and BAC as promptly
as practicable after the Closing Date.

 

56



--------------------------------------------------------------------------------

SECTION 9.10. Repayment of Subsidies. After the Closing, FoundryCo will use its
commercially reasonable efforts (i) to take such actions as may be required to
avoid, and (ii) not to take any actions that would result in, the repayment of
investment grants and subsidies received by Discovery or any of its Subsidiaries
prior to the Closing.

ARTICLE X

EMPLOYEE MATTERS

SECTION 10.01. Offers and Transfers of Employment.

(a) Transferred Employees in the United States. At least thirty (30) days prior
to the Closing Date (or such lesser time as may be appropriate for employees who
are hired or return from a leave of absence within thirty (30) days of the
Closing Date or as Discovery and FoundryCo may otherwise agree), FoundryCo shall
extend, or shall cause its applicable Subsidiaries to extend an offer of
employment to each Transferred Employee providing services in the United States
listed on Section 10.01(a) of the Disclosure Schedule (the “U.S. Transferred
Employees”), which schedule may be updated from time to time as may reasonably
be agreed by the parties. Effective as of the Closing Date, FoundryCo shall
hire, or shall cause its applicable Subsidiaries to hire each U.S. Transferred
Employee who timely accepts the offer of employment extended by FoundryCo.

(b) Transferred Employees Outside of the United States. (A) Effective as of the
Closing Date, FoundryCo agrees to employ in the particular jurisdiction, or
cause its applicable Subsidiaries to employ, (A) each Transferred Employee
providing services outside of the United States listed Section 10.01(b) of the
Disclosure Schedule who accepts an offer of employment from FoundryCo and
(B) each Transferred Employee providing services outside of the United States
listed on Section 10.01(b) of the Disclosure Schedule, which schedule may be
updated from time to time as may reasonably be agreed by the parties (together
with the Transferred Employees referenced in clause (A), the “Non-U.S.
Transferred Employees”), who becomes employed by FoundryCo pursuant to
applicable Law, applicable transfer Laws, including the European Union Acquired
Rights Directive (as amended and as implemented from country to country from
time to time) (such transfer laws and regulations, collectively, the “Transfer
Laws”). Discovery and FoundryCo further agree to fully and timely cooperate in
the transition activities and also to comply (and cause their applicable
Subsidiaries to comply) with the Transfer Laws, which cooperation may include
the execution of further agreements between appropriate Subsidiaries of
Discovery and FoundryCo on a country by country basis.

SECTION 10.02. Transferred Employees. To the greatest extent permitted by
applicable Law, FoundryCo shall provide service credit for all periods of
service by the U.S. Transferred Employees and Non-U.S. Transferred Employee who
accept an offer of employment with, or whose employment otherwise transfers to,
FoundryCo (collectively, the “Transferred Employees”) under FoundryCo’s employee
policies and plans except to the extent such service credit would result in the
duplication of benefit accrual for the same period of service. FoundryCo shall
be responsible for all Liabilities, salaries, benefits and similar employer
obligations that arise after Closing under FoundryCo’s compensation and benefit
plans and policies for all Transferred Employees. Except as may otherwise be
agreed in writing among the

 

57



--------------------------------------------------------------------------------

Parties, FoundryCo shall be responsible for liabilities with respect to the
termination of employment of any Transferred Employees by FoundryCo after the
Closing, including health care continuation coverage with respect to plans
established or maintained by FoundryCo after the Closing to the extent that the
Transferred Employees participate therein, and damages or settlements arising
out of any Claims of wrongful, constructive or illegal termination or dismissal
by FoundryCo following the Closing, and for complying with the requirements of
all applicable Laws with respect to any such termination by FoundryCo after the
Closing.

SECTION 10.03. Equity Awards Held by Transferred Employees

(a) Options. Each Transferred Employee who holds an unvested Stock Option that
is issued and outstanding as of the Closing (each, a “Transferred Employee Stock
Option”), shall, to the extent permitted by applicable Law be entitled to be
paid by FoundryCo, with respect to each Transferred Employee Stock Option, an
amount in cash equal to the (i) the excess, if any, of the closing price for a
share of Discovery Common Stock on the Business Day immediately prior to the
Closing over the applicable per share exercise price of such Transferred
Employee Stock Option, or, (ii) if there shall be no such excess, the binomial
value of such Stock Option (as determined by FoundryCo in good faith ), less
such amounts as are required to be withheld or deducted under the Code or any
provision of U.S. state or local tax Law with respect to the making of such
payment. FoundryCo shall pay the Transferred Employees who hold such Transferred
Employee Stock Options the cash payments described in this Section 10.03(a)
within ninety (90) days following the Closing (or if such day is not a Business
Day, the next Business Day that follows thereafter), but in no event later than
December 31 of the year in which the Closing occurs, subject to the Transferred
Employee remaining in the continuous employ of FoundryCo through the payment
date.

(b) Restricted Stock Units. Each Transferred Employee who holds, immediately
prior to the Closing, an unvested restricted stock unit granted under the Stock
Option Plans that is cancelled or expires in accordance with its terms at or
immediately after the Closing (each, a “Transferred Employee RSU”), shall, to
the extent permitted by applicable Law, be entitled to be paid by FoundryCo,
with respect to each Transferred Employee RSU, an amount in cash equal to the
closing price for a share of Discovery Common Stock on the Business Day
immediately prior to the Closing, less such amounts as are required to be
withheld or deducted under the Code or any provision of U.S. state or local tax
Law with respect to the making of such payment. FoundryCo shall pay the
Transferred Employees who hold such Transferred Employee RSUs the cash payments
described in this Section 10.03(b) within ninety (90) days following the Closing
(or if such day is not a Business Day, the next Business Day that follows
thereafter), but in no event later than December 31 of the year in which the
Closing occurs, subject to the Transferred Employee remaining in the continuous
employ of FoundryCo through the payment date.

 

58



--------------------------------------------------------------------------------

ARTICLE XI

CONDITIONS TO CLOSING

SECTION 11.01. Conditions to Obligations of Discovery. The obligations of
Discovery to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or written waiver by Discovery, at or prior to the
Closing, of each of the following conditions:

(a) Representations, Warranties and Covenants.

 

  (i) The representations and warranties of Oyster and Pearl (x) that are not
qualified by “materiality” shall have been true and correct in all material
respects when made and shall be true and correct in all material respects as of
the Closing with the same force and effect as if made at the Closing and
(y) that are qualified by “materiality” shall have been true and correct when
made and shall be true and correct as of the Closing with the same force and
effect as if made at the Closing, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties shall be true and correct as of that date with the same force and
effect as if made at the Closing and except, in all cases, for such failure of
such representations and warranties to be true and correct that would not have,
individually or in the aggregate (when considered together with all breaches of
any covenants and agreements of Oyster and Pearl to have been complied with on
or before the Closing, and the failure of any other conditions in this
Section 11.01, and together with all other events that have occurred or shall be
reasonably likely to occur), a Material Adverse Effect;

 

  (ii) the covenants and agreements contained in this Agreement and any
Ancillary Agreements to be complied with by Oyster or Pearl on or before the
Closing shall have been complied with in all material respects; except for such
failures in compliance of covenants that would not have, individually or in the
aggregate (when considered together with all misrepresentations or breaches of
warranties of Oyster or Pearl in this Agreement, and the failure of any other
conditions in this Section 11.01, and together with all other events that have
occurred or shall be reasonably likely to occur), a Material Adverse Effect; and

 

  (iii) each of Oyster and Pearl shall have delivered to Discovery at Closing
the Oyster Discovery Closing Deliverables and the Pearl Discovery Closing
Deliverables, respectively, and Oyster shall have delivered to FoundryCo at
Closing the Oyster FoundryCo Closing Deliverables.

(b) Required Authorizations. All Required Authorizations shall have been
obtained and shall remain in full force and effect; except for such failures to
obtain such Required Authorizations that would not have, individually or in the
aggregate, a Material Adverse Effect;

 

59



--------------------------------------------------------------------------------

(c) No Proceeding or Litigation. No Action shall have been commenced or
threatened by or before any Governmental Authority against any of the Parties,
seeking to restrain or materially and adversely alter the transactions
contemplated by this Agreement which, in the reasonable, good faith
determination of Discovery, is likely to render it impossible or unlawful to
consummate such transactions or which is reasonably likely to have a Material
Adverse Effect;

(d) Legal Opinions. Discovery shall have received from Shearman & Sterling LLP a
legal opinion, addressed to Discovery and dated as of the Closing, substantially
in the form of Exhibit Q, and from Maples and Calder a legal opinion, addressed
to Discovery and dated as of the Closing, substantially in the form of Exhibit
R; and

(e) NYSE Required Approval. The stockholders of Discovery shall have approved
and adopted the NYSE Required Approval.

SECTION 11.02. Conditions to Obligations of Oyster. The obligations of Oyster to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or written waiver by Oyster, at or prior to the Closing, of each
of the following conditions:

(a) Representations, Warranties and Covenants.

 

  (i) The representations and warranties of Discovery contained in this
Agreement (x) that are not qualified by “materiality” or “Material Adverse
Effect” shall have been true and correct in all material respects when made and
shall be true and correct in all material respects as of the Closing with the
same force and effect as if made at the Closing and (y) that are qualified by
“materiality” or “Material Adverse Effect” shall have been true and correct when
made and shall be true and correct as of the Closing with the same force and
effect as if made at the Closing, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties shall be true and correct as of that date with the same force and
effect as if made as of the Closing and except in all cases, for such failure of
such representations and warranties to be true and correct that would not have,
individually or in the aggregate (when considered together with all breaches of
any covenants and agreements of Discovery to have been complied with on or
before the Closing, and the failure of any other conditions in this
Section 11.02, and together with all other events that have occurred or shall be
reasonably likely to occur), a Material Adverse Effect;

 

  (ii)

the covenants and agreements contained in this Agreement and any Ancillary
Agreements to be complied with by Discovery on or before the Closing shall have
been complied with in all material respects; except for such failures in
compliance of covenants that

 

60



--------------------------------------------------------------------------------

 

would not have, individually or in the aggregate (when considered together with
all misrepresentations or breaches of warranties of Discovery in this Agreement,
and the failure of any other conditions in this Section 11.02, and together with
all other events that have occurred or shall be reasonably likely to occur), a
Material Adverse Effect; and

 

  (iii) Discovery shall have delivered to each of FoundryCo, Oyster and Pearl at
Closing the Discovery FoundryCo Closing Deliverables, the Discovery Oyster
Closing Deliverables and the Discovery Pearl Closing Deliverables, respectively;

(b) Required Authorizations and Required Consents. All Required Authorizations
shall have been obtained and shall remain in full force and effect, and
Discovery and FoundryCo shall have received, each in form and substance
reasonably satisfactory to Oyster, all Required Consents, except for such
failures to obtain such Required Authorizations and Required Consents that would
not have, individually or in the aggregate, a Material Adverse Effect;

(c) No Proceeding or Litigation. No Action shall have been commenced or
threatened by or before any Governmental Authority against any of the Parties,
seeking to restrain or materially and adversely alter the transactions
contemplated by this Agreement which, in the reasonable, good faith
determination of Oyster, is likely to render it impossible or unlawful to
consummate such transactions or which is reasonably likely to have a Material
Adverse Effect;

(d) Legal Opinions. Oyster shall have received: (i) from Latham & Watkins LLP a
legal opinion, addressed to Oyster and dated as of the Closing, substantially in
the form of Exhibit M; (ii) from the general counsel of Discovery, a legal
opinion, addressed to Oyster and dated as of the Closing, substantially in the
form of Exhibit N; (iii) from Richards, Layton & Finger a legal opinion,
addressed to Oyster and dated as of the Closing, substantially in the form of
Exhibit O; and (iv) from Walkers a legal opinion, addressed to Oyster and dated
as of the Closing, substantially in the form of Exhibit P;

(e) IBM Agreement. The IBM Development and License Agreement shall remain in
full force and effect as of the Closing and shall not have been amended in any
way adverse to the rights of FoundryCo thereunder;

(f) No Discovery Change of Control Proposal. Discovery shall have confirmed to
Pearl in writing that Discovery (i) shall not have received a Discovery Change
of Control Proposal, and (ii) shall not have exercised its fiduciary duties
pursuant to Section 8.09 to discuss a Discovery Change of Control Proposal with
any Third Person, or, if Discovery has (x) received such Discovery Change of
Control Proposal or (y) exercised its fiduciary duties pursuant to Section 8.09
to discuss such Discovery Change of Control Proposal with any Third Person,
Discovery shall have confirmed to Pearl in writing that Discovery shall not have
agreed to, or be in any discussions with, any Third Person with respect to a
Discovery Change of Control Transaction and that any Third Person that has made
a Discovery Change of Control Proposal shall have withdrawn it;

 

61



--------------------------------------------------------------------------------

(g) No Material Adverse Effect. No event or events shall have occurred, or be
reasonably likely to occur, which, individually or in the aggregate, have, or
are reasonably likely to have, a Material Adverse Effect; and

(h) Satisfaction of Pearl Conditions. All of the conditions to Pearl’s
obligations to consummate the transactions contemplated by this Agreement shall
have been fulfilled, or waived in writing by Pearl, at or prior to the Closing.

SECTION 11.03. Conditions to Obligations of Pearl. The obligations of Pearl to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or written waiver by Pearl, at or prior to the Closing, of each
of the following conditions:

(a) Representations, Warranties and Covenants.

 

  (i) The representations and warranties of Discovery contained in this
Agreement (x) that are not qualified by “materiality” or “Material Adverse
Effect” shall have been true and correct in all material respects when made and
shall be true and correct in all material respects as of the Closing with the
same force and effect as if made at the Closing and (y) that are qualified by
“materiality” or “Material Adverse Effect” shall have been true and correct when
made and shall be true and correct as of the Closing with the same force and
effect as if made at the Closing, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties shall be true and correct as of that date with the same force and
effect as if made as of the Closing and except, in all cases, for such failure
of such representations and warranties to be true and correct that would not
have, individually or in the aggregate (when considered together with all
breaches of any covenants and agreements of Discovery to have been complied with
on or before the Closing, and the failure of any other conditions in this
Section 11.03, and together with all other events that have occurred or shall be
reasonably likely to occur), a Material Adverse Effect;

 

  (ii) the covenants and agreements contained in this Agreement and any
Ancillary Agreements to be complied with by Discovery on or before the Closing
shall have been complied with in all material respects; except for such failures
in compliance of covenants that would not have, individually or in the aggregate
(when considered together with all misrepresentations or breaches of warranties
of Discovery in this Agreement, and the failure of any other conditions in this
Section 11.03, and together with all other events that have occurred or shall be
reasonably likely to occur), a Material Adverse Effect;

 

62



--------------------------------------------------------------------------------

  (iii) Discovery shall have delivered to each of FoundryCo, Oyster and Pearl at
Closing the Discovery FoundryCo Closing Deliverables, the Discovery Oyster
Closing Deliverables and the Discovery Pearl Closing Deliverables, respectively;
and

 

  (iv) FoundryCo shall have delivered to Discovery and Oyster the FoundryCo
Discovery Closing Deliverables and the FoundryCo Oyster Closing Deliverables,
respectively.

(b) Required Authorizations and Required Consents. All Required Authorizations
shall have been obtained and shall remain in full force and effect, and
Discovery and FoundryCo shall have received, each in form and substance
reasonably satisfactory to Pearl, all Required Consents, except for such
failures to obtain such Required Authorizations and Required Consents that would
not have, individually or in the aggregate, a Material Adverse Effect;

(c) No Proceeding or Litigation. No Action shall have been commenced or
threatened by or before any Governmental Authority against any of the Parties,
seeking to restrain or materially and adversely alter the transactions
contemplated by this Agreement which, in the reasonable, good faith
determination of Pearl, is likely to render it impossible or unlawful to
consummate such transactions or which is reasonably likely to have a Material
Adverse Effect;

(d) Legal Opinions. Pearl shall have received: (i) from Latham & Watkins LLP a
legal opinion, addressed to Pearl and dated as of the Closing, substantially in
the form of Exhibit M; (ii) from the general counsel of Discovery, a legal
opinion, addressed to Pearl and dated as of the Closing, substantially in the
form of Exhibit N; and (iii) and from Walkers a legal opinion, addressed to
Pearl and dated as of the Closing, substantially in the form of Exhibit P;

(e) NYSE Required Approval. The stockholders of Discovery shall have approved
and adopted the NYSE Required Approval;

(f) Pearl Director Designee. If requested by Pearl prior to Closing, the Pearl
Directory Designee shall have been validly appointed or elected to the board of
directors of Discovery, with such appointment or election effective upon
Closing.

(g) No Discovery Change of Control Proposal. Discovery shall have confirmed to
Pearl in writing that Discovery (i) shall not have received a Discovery Change
of Control Proposal, and (ii) shall not have exercised its fiduciary duties
pursuant to Section 8.09 to discuss a Discovery Change of Control Proposal with
any Third Person, or, if Discovery has (x) received such Discovery Change of
Control Proposal or (y) exercised its fiduciary duties pursuant to Section 8.09
to discuss such Discovery Change of Control Proposal with any Third Person,
Discovery shall have confirmed to Pearl in writing that Discovery shall not have
agreed to, or be in any discussions with, any Third Person with respect to a
Discovery Change of Control Transaction and that any Third Person that has made
a Discovery Change of Control Proposal shall have withdrawn it;

 

63



--------------------------------------------------------------------------------

(h) No Material Adverse Effect. No event or events shall have occurred, or be
reasonably likely to occur, which, individually or in the aggregate, have, or
are reasonably likely to have, a Material Adverse Effect; and

(i) Satisfaction of Oyster Conditions. All of the conditions to Oyster’s
obligations to consummate the transactions contemplated by this Agreement shall
have been fulfilled, or waived in writing by Oyster, at or prior to the Closing.

ARTICLE XII

SURVIVAL AND INDEMNIFICATION

SECTION 12.01. Survival of Representations and Warranties. (a) The
representations and warranties of Discovery contained in Article IV of this
Agreement, and the representations and warranties of Discovery contained in the
Ancillary Agreements that relate to the FoundryCo Assets, the Transferred
FoundryCo Subsidiaries and the Transferred FoundryCo JV Entities, shall survive
the Closing until the second (2nd) anniversary of the Closing; provided,
however, that (i) the representations and warranties made pursuant to
Sections 4.01, 4.02, 4.03 and 4.04 shall survive indefinitely, (ii) the
representations and warranties set forth in Sections 3.17, 3.20, 4.12, 4.18,
4.19 and 4.24 shall survive until one hundred twenty (120) days after the
expiration of the relevant statute of limitations for any Claims or Liabilities
related to such representations and warranties, and (iii) any Claim arising out
of the fraudulent misrepresentation by Discovery shall survive until the
expiration of the applicable statute of limitations. Neither the period of
survival nor the liability of Discovery with respect to Discovery’s
representations and warranties shall be reduced by any investigation made at any
time by or on behalf of Oyster or FoundryCo. If written notice of a Claim has
been given by Oyster or FoundryCo to Discovery prior to the expiration of the
applicable representations and warranties, then the relevant representations and
warranties shall survive as to such Claim, until such Claim has been finally
resolved.

(b) Other than as provided in Section 12.01(a), the representations and
warranties of Discovery contained in Article III and Article V of this
Agreement, and the representations and warranties of Discovery contained in the
Ancillary Agreements that relate to the Discovery Business other than the
FoundryCo Assets, the Transferred FoundryCo Subsidiaries or the Transferred
FoundryCo JV Entities, shall survive until the second (2nd) anniversary of the
Closing; provided, however, that (i) the representations and warranties made by
Discovery pursuant to Section 5.01 shall survive the Closing indefinitely,
(ii) nothing set forth in this Agreement shall limit or preclude Pearl from
enforcing any rights it may have pursuant to applicable securities Laws in
connection with its purchase of the Discovery Shares, the Warrants or the
Warrant Shares from Discovery, and (iii) nothing set forth in this Agreement
shall limit or preclude Oyster from enforcing any rights it may have pursuant to
applicable securities Laws in connection with its purchase of the Class A
Preferred Shares, the Class B Preferred Shares, or the FoundryCo Convertible
Notes from FoundryCo.

 

64



--------------------------------------------------------------------------------

SECTION 12.02. Indemnification of Oyster and FoundryCo by Discovery. Oyster and
FoundryCo and their respective Affiliates, officers, directors, employees,
agents, successors and assigns (each an “Oyster/FoundryCo Indemnified Party”)
shall be indemnified and held harmless by Discovery for and against any and all
Losses (any Loss by such Persons, an “Oyster/FoundryCo Loss”), arising out of or
resulting from or suffered or incurred by reason of or in connection with:

(a) any misrepresentation or breach of warranty made by Discovery contained in
the Transaction Documents (it being understood that, (i) for the purpose of
determining whether any Oyster/FoundryCo Losses have arisen out of, or resulted
from, or been suffered or occurred as a result of any misrepresentation or
breach of any warranty by Discovery that is qualified by “Material Adverse
Effect,” Discovery shall be deemed to have made such misrepresentation or
breached such warranty if the representation or warranty is untrue or incorrect,
regardless of whether such misrepresentation or breach has resulted in a
Material Adverse Effect, and (ii) for the purpose of determining the amount of
Losses attributable to any misrepresentation or breach, such representations and
warranties shall be interpreted without giving effect to any limitations or
qualifications as to “materiality” (including the word “material”) or “Material
Adverse Effect” set forth therein);

(b) the breach of any covenant or agreement by Discovery contained in the
Transaction Documents;

(c) any Third Party Claim to the extent arising out of any action, inaction,
event, condition, liability or obligation of Discovery or any of its
Subsidiaries and occurring or existing prior to the Closing;

(d) any Claims by Intel or its Affiliates related to or arising from (i) the Old
Intel Agreement; (ii) the Intel Patent Cross License Agreement; (iii) any other
agreements, written or otherwise, between Discovery and Intel; (iv) the entry by
the Parties into, or the consummation of the transactions contemplated by, this
Agreement or the Ancillary Agreements; or (v) patent infringement (or inducement
of patent infringement) of the patents licensed by Intel under any of the
agreements referenced in subsections (i) through (iv) above in respect of
actions taken by or products manufactured and/or sold by FoundryCo while
FoundryCo is a “Subsidiary” of Discovery (subject to Section 3.7 of the Intel
Patent Cross License Agreement), as “Subsidiary” is defined in either the Old
Intel Agreement or the Intel Patent Cross License Agreement, as applicable; for
the avoidance of doubt, in the case of any of the foregoing clauses (i) through
(v), whether the conduct, events or conditions giving rise to such Claims or
resulting in such Losses occurred or existed either prior to or after the
Closing;

(e) with respect to Claims that relate to conditions existing at any time period
prior to the Closing (i) any Hazardous Material at, on, under, migrating to or
from, or transported to or from the Luther Forest Site excluding any portion
thereof that is included in the Malta Rocket Fuel Area, (ii) any Environmental
Claim arising at any time that relates in any way to the Luther Forest Site
excluding any portion thereof that is included in the Malta Rocket Fuel Area, or
(iii) any noncompliance with or violation of any applicable Environmental Law or
Environmental Permit relating in any way to the Luther Forest Site excluding any
portion thereof that is included in the Malta Rocket Fuel Area, except, in each
case, to the extent such Oyster/FoundryCo Losses result from the negligence or
willful misconduct of FoundryCo;

 

65



--------------------------------------------------------------------------------

(f) with respect to any Claims, whether such Claims relate to conditions that
exist or arise prior to or after the Closing (i) any Hazardous Material at, on,
under, migrating to or from, or transported to or from the Malta Rocket Fuel
Area, (ii) any Environmental Claim arising at any time that relates in any way
to the Malta Rocket Fuel Area, or (iii) any noncompliance with or violation of
any applicable Environmental Law or Environmental Permit relating in any way to
the Malta Rocket Fuel Area, except, in each case to the extent such
Oyster/FoundryCo Losses result from the gross negligence or willful misconduct
of FoundryCo;

(g) any amounts payable by FoundryCo under the AMTC/BAC Guarantees,
notwithstanding the assignment to and the assumption of the AMTC/BAC Guarantees
by FoundryCo;

(h) any amounts payable by FoundryCo or any of its Subsidiaries following the
Closing for the repayment of investment grants and subsidies received by
Discovery or any of its Subsidiaries prior to the Closing if such repayment
obligations relate to (i) a failure by Discovery or any of its Subsidiaries to
(A) make, prior to the Closing, capital expenditures required by such investment
grants or subsidies or (B) extend the deadline for the making of such capital
expenditures to a date that results in such repayment obligation being avoided,
or (ii) the failure by Discovery or any of its Subsidiaries to maintain required
fixed asset levels at or prior to the Closing, including any repayment
obligation arising from the disposal of fixed assets prior to the Closing if
Discovery fails to reach agreement with the applicable authority to the effect
that qualifying investments have been made to offset the sale of such fixed
assets prior to the Closing so as to avoid such repayment obligation; or

(i) the Excluded Liabilities.

To the extent that Discovery’s undertakings set forth in this Section 12.02 may
be unenforceable, Discovery shall contribute the maximum amount that it is
permitted to contribute under applicable Law to the payment and satisfaction of
all Oyster/FoundryCo Losses.

SECTION 12.03. Indemnification of Pearl by Discovery. Pearl and its Affiliates,
officers, directors, employees, agents, successors and assigns (each a “Pearl
Indemnified Party”) shall be indemnified and held harmless by Discovery for and
against any and all Losses (any Loss by such Persons, a “Pearl Loss”), arising
out of or resulting from or suffered or incurred by reason of or in connection
with:

(a) any misrepresentation or breach of warranty made by Discovery contained in
Article III and Article V of this Agreement (it being understood that, (i) for
the purpose of determining whether any Pearl Losses have arisen out of, or
resulted from, or been suffered or occurred as a result of any misrepresentation
or breach of any warranty by Discovery that is qualified by “Material Adverse
Effect,” Discovery shall be deemed to have made such misrepresentation or
breached such warranty if the representation or warranty is untrue or incorrect,
regardless of whether such misrepresentation or breach has resulted in a
Material Adverse Effect, and (ii) for the purpose of determining the amount of
Losses attributable to any

 

66



--------------------------------------------------------------------------------

misrepresentation or breach, such representations and warranties shall be
interpreted without giving effect to any limitations or qualifications as to
“materiality” (including the word “material”) or “Material Adverse Effect” set
forth therein);

(b) the breach of any covenant or agreement made by Discovery contained in the
Transaction Documents;

(c) any Third Party Claim to the extent arising out of any action, inaction,
event, condition, liability or obligation of Discovery or any of its
Subsidiaries; or

(d) any Claims by Intel or its Affiliates related to or arising from (i) the Old
Intel Agreement; (ii) the Intel Patent Cross License Agreement; (iii) any other
agreements, written or otherwise, between Discovery and Intel; (iv) the entry by
the Parties into, or the consummation of the transactions contemplated by, this
Agreement or the Ancillary Agreements; or (v) patent infringement (or inducement
of patent infringement) of the patents licensed by Intel under any of the
agreements referenced in subsections (i) through (iv) above in respect of
actions taken by or products manufactured and/or sold by FoundryCo while
FoundryCo is a “Subsidiary” of Discovery (subject to Section 3.7 of the Intel
Patent Cross License Agreement), as “Subsidiary” is defined in either the Old
Intel Agreement or the Intel Patent Cross License Agreement, as applicable; for
the avoidance of doubt, in the case of any of the foregoing clauses (i) through
(v), whether the conduct, events or conditions giving rise to such Claims or
resulting in such Losses occurred or existed either prior to or after the
Closing;

To the extent that Discovery’s undertakings set forth in this Section 12.03 may
be unenforceable, Discovery shall contribute the maximum amount that it is
permitted to contribute under applicable Law to the payment and satisfaction of
all Pearl Losses.

SECTION 12.04. Indemnification of Discovery by FoundryCo. Discovery and its
Affiliates, officers, directors, employees, agents, successors and assigns (each
a “Discovery Indemnified Party”), shall be indemnified and held harmless by
FoundryCo for and against any and all Losses (any Loss by such Persons, a
“Discovery Loss”) arising out of or resulting from or incurred by reason of or
in connection with:

(a) the breach of any covenant or agreement by FoundryCo contained in the
Transaction Documents;

(b) the Assumed Liabilities (other than Discovery Losses caused by a breach of a
representation or warranty by Discovery or the Remaining Discovery Subsidiaries
or non-fulfillment of any covenant or agreement of Discovery or the Remaining
Discovery Subsidiaries contained in any Transaction Document); or

(c) the operation of FoundryCo, the FoundryCo Assets, the Transferred FoundryCo
Subsidiaries and the Transferred FoundryCo JV Entities after the Closing (but
excluding any Liabilities resulting in Oyster/FoundryCo Losses subject to
indemnification pursuant to Section 12.02).

The indemnification obligations of this Section 12.04 shall be in addition to
FoundryCo’s obligations to indemnify directors and officers, including directors
appointed by

 

67



--------------------------------------------------------------------------------

Discovery, pursuant to the Memorandum and Articles of Association and the
Shareholders’ Agreement. To the extent that FoundryCo’s undertakings set forth
in this Section 12.04 may be unenforceable, FoundryCo shall contribute the
maximum amount that it is permitted to contribute under applicable Law to the
payment and satisfaction of all Discovery Losses.

SECTION 12.05. Indemnification of Oyster by FoundryCo. Oyster and its
Affiliates, officers, directors, employees, agents, successors and assigns (each
an “Oyster Indemnified Party”), shall be indemnified and held harmless by
FoundryCo for and against any and all Losses (any Loss by such Persons, an
“Oyster Loss”) arising out of or resulting from or incurred by reason of or in
connection with:

(a) the breach of any covenant or agreement by FoundryCo contained in the
Transaction Documents;

(b) Assumed Liabilities (other than Oyster Losses caused by a breach of a
representation or warranty by Oyster or non-fulfillment of any covenant or
agreement of Oyster contained in any Transaction Document); or

(c) the operation of FoundryCo, the FoundryCo Assets, the Transferred FoundryCo
Subsidiaries, and the Transferred FoundryCo JV Entities after the Closing.

The indemnification obligations of this Section 12.05 shall be in addition to
FoundryCo’s obligations to indemnify directors, including directors appointed by
Oyster, pursuant to the Memorandum and Articles of Association and the
Shareholders’ Agreement. To the extent that FoundryCo’s undertakings set forth
in this Section 12.05 may be unenforceable, FoundryCo shall contribute the
maximum amount that it is permitted to contribute under applicable Law to the
payment and satisfaction of all Oyster Losses.

SECTION 12.06. Limits on Indemnification. (a) Notwithstanding anything to the
contrary contained in this Agreement or the Shareholders’ Agreement, FoundryCo
shall not submit any notice of Claim to Discovery or directly pursue any Claim
for indemnification against Discovery for Oyster/FoundryCo Losses suffered by
FoundryCo, in any case, pursuant to Section 12.02. Any such notice of claim
shall be given, and any such Claim against Discovery shall be made, prosecuted,
and if applicable, settled by Oyster in the name of FoundryCo. FoundryCo shall
cooperate with Oyster in the investigation and prosecution of any such Claim,
and shall make available to Oyster all witnesses, pertinent records, materials
and information in FoundryCo’s possession or under FoundryCo’s control relating
thereto as is reasonably required by Oyster in connection with such Claim or any
Action related to such Claim. In the event that Oyster shall pursue a Claim
against Discovery on behalf of FoundryCo, such indemnification shall be made
directly to FoundryCo, provided that Oyster may recover all Oyster/FoundryCo
Losses consisting of expenses (including reasonable attorneys’ and consultants’
fees and expenses) actually incurred by Oyster in connection with the
investigation and prosecution of any such Claim or Action related to such Claim.

(b) In the event that Oyster has a Claim for indemnification against Discovery
pursuant to Section 12.02 that is based on Oyster/FoundryCo Losses suffered or
incurred by FoundryCo, and Oyster suffers or incurs such Oyster/FoundryCo Losses
only indirectly as a

 

68



--------------------------------------------------------------------------------

result of a diminution in the value of Oyster’s debt or equity securities of
FoundryCo, then Oyster may pursue a Claim for indemnification by Discovery
pursuant to the provisions of Section 12.02 only on behalf of FoundryCo. Upon
discharge and satisfaction by Discovery of the full amount of its
indemnification obligations to FoundryCo for such Losses, Discovery’s
indemnification obligations for such Losses shall be deemed satisfied with
respect to Oyster.

(c) Notwithstanding anything to the contrary contained in this Agreement:

 

  (i) Discovery shall not be liable for any Claim for indemnification pursuant
to Section 12.02(a) or (c) (to the extent also constituting a misrepresentation
or a breach of warranty contained in this Agreement), or Section 12.03(a) or
(c) (to the extent also constituting a misrepresentation or a breach of warranty
contained in this Agreement), unless and until the aggregate amount of
indemnifiable Oyster/FoundryCo Losses and Pearl Losses which may be recovered
from Discovery equals or exceeds, in the aggregate, twenty-one million dollars
($21,000,000) whereupon the Oyster/FoundryCo Indemnified Parties and the Pearl
Indemnified Parties shall be entitled to indemnification for the full amount of
such Oyster/FoundryCo Losses and Pearl Losses, as the case may be; and

 

  (ii) the maximum amount of indemnifiable Oyster/FoundryCo Losses and Pearl
Losses which may be recovered by the Oyster/FoundryCo Indemnified Parties and
Pearl Indemnified Parties arising out of or resulting from the causes set forth
in Section 12.02(a) or (c) (to the extent also constituting a misrepresentation
or a breach of warranty contained in this Agreement), and Section 12.03(a)or
(c) (to the extent also constituting a misrepresentation or a breach of warranty
contained in this Agreement), shall be, in the aggregate, seven hundred million
dollars ($700,000,000).

The limitations of this Section 12.06(c) shall not apply with respect to
indemnification for Taxes pursuant to Section 12.02(a).

(d) The Parties shall make appropriate adjustments for insurance proceeds
actually received, net of all reasonable and documented costs and expenses of
recovery, in calculating Losses under this Article XII. Any insurance proceeds
actually recovered by an Indemnified Party to the extent relating to any Losses
previously paid by an Indemnifying Party shall be paid over promptly to such
Indemnifying Party.

(e) No Party (or any other Indemnified Party) shall seek or be entitled to
receive any consequential damages, including but not limited to loss of revenue
or income, cost of capital, or loss of business reputation or opportunity,
relating to any misrepresentation or breach of any warranty or covenant set
forth in this Agreement or any Ancillary Agreement; nor shall any Party or
Indemnified Party seek or be entitled to receive punitive damages as to any
matter under, relating to or arising out of the transaction contemplated by this
Agreement or the Ancillary Agreements.

 

69



--------------------------------------------------------------------------------

SECTION 12.07. Notice of Loss; Third Party Claims. (a) An Indemnified Party
shall give the Indemnifying Party notice of any matter that an Indemnified Party
has determined has given or could give rise to a right of indemnification under
this Agreement, within one hundred eighty (180) days of such determination,
stating the amount of the Loss, if known, and method of computation thereof, and
containing a reference to the provisions of this Agreement in respect of which
such right of indemnification is claimed or arises.

(b) If an Indemnified Party shall receive notice of any Action, audit, demand or
assessment (each, a “Third Party Claim”) against it or which may give rise to a
Claim for a Loss under this Article XII, within ninety (90) days of the receipt
of such notice, the Indemnified Party shall give the Indemnifying Party notice
of such Third Party Claim; provided, however, that the failure to provide such
notice shall not release the Indemnifying Party from any of its obligations
under this Article XII except to the extent that the Indemnifying Party is
materially prejudiced by such failure and shall not relieve the Indemnifying
Party from any other obligation or Liability that it may have to any Indemnified
Party otherwise than under this Article XII. If the Indemnifying Party
acknowledges in writing its obligation to indemnify the Indemnified Party
hereunder against any Losses that may result from such Third Party Claim, then
the Indemnifying Party shall be entitled to assume and control the defense of
such Third Party Claim at its expense and through counsel of its choice if it
gives notice of its intention to do so to the Indemnified Party within thirty
(30) days of the receipt of notice from the Indemnified Party of such Third
Party Claim; provided, however, that if there exists or is reasonably likely to
exist a conflict of interest that would make it inappropriate in the judgment of
the Indemnified Party in its sole and absolute discretion for the same counsel
to represent both the Indemnified Party and the Indemnifying Party, then the
Indemnified Party shall be entitled to retain its own counsel in each
jurisdiction for which the Indemnified Party determines counsel is required, at
the expense of the Indemnifying Party. In the event that the Indemnifying Party
exercises the right to undertake any such defense against any such Third Party
Claim as provided above, the Indemnified Party shall cooperate with the
Indemnifying Party in such defense and make available to the Indemnifying Party,
at the Indemnifying Party’s expense, all witnesses, pertinent records, materials
and information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably required by the Indemnifying
Party. Similarly, in the event the Indemnified Party is, directly or indirectly,
conducting the defense against any such Third Party Claim, the Indemnifying
Party shall cooperate with the Indemnified Party in such defense and make
available to the Indemnified Party, at the Indemnifying Party’s expense, all
such witnesses, records, materials and information in the Indemnifying Party’s
possession or under the Indemnifying Party’s control relating thereto as is
reasonably required by the Indemnified Party. No such Third Party Claim may be
settled by the Indemnifying Party without the prior written consent of the
Indemnified Party.

SECTION 12.08. Tax Treatment. The Parties agree that all payments made by either
Discovery or Oyster to or for the benefit of the other under this Article XII,
under other indemnity provisions of the Transaction Documents unless otherwise
stated in the other Transaction Documents, and for any misrepresentations or
breaches of warranties or covenants under the Transaction Documents, shall be
treated as adjustments to the purchase price for Tax

 

70



--------------------------------------------------------------------------------

purposes and that such treatment shall govern for purposes hereof except to the
extent that the Laws of a particular jurisdiction provide otherwise, in which
case such payments shall be made in an amount sufficient to indemnify the
relevant Party on an after-Tax basis. The Parties further agree that all
payments made by either Discovery or Oyster to or for the benefit of FoundryCo
under this Article XII, under other indemnity provisions of the Transaction
Documents unless otherwise stated in the other Transaction Documents, and for
any misrepresentations or breaches of warranties or covenants under the
Transaction Documents, shall be treated as a contribution to the capital of
FoundryCo by the indemnifying Party, and the Loss of FoundryCo that gives rise
to such indemnification obligation shall be specially allocated to the
indemnifying Party pursuant to the penultimate sentence of Section 2.2 of
Exhibit C to the Tax Matters Agreement. Neither such contribution nor such
special allocation of the Loss shall increase or decrease a Party’s percentage
interest, allocations, or distributions in respect of its equity interest in
FoundryCo.

ARTICLE XIII

TERMINATION

SECTION 13.01. Termination. This Agreement may be terminated at any time prior
to the Closing:

(a) by either Oyster or Pearl if, between the date hereof and the Closing:
(i) an event or condition occurs that has resulted in a Material Adverse Effect,
(ii) any representations and warranties of Discovery contained in this Agreement
(A) that are not qualified by “materiality” or “Material Adverse Effect” shall
not have been true and correct in all material respects when made and the result
thereof is reasonably likely to cause a Material Adverse Effect or (B) that are
qualified by “materiality” or “Material Adverse Effect” shall not have been true
and correct when made and the result thereof is reasonably likely to cause a
Material Adverse Effect, (iii) Discovery shall not have complied in all material
respects with the covenants or agreements contained in this Agreement to be
complied with by it and the result thereof is reasonably likely to cause a
Material Adverse Effect, (iv) Discovery shall have failed to comply in any
material respect with its covenants contained in Section 8.09, or (v) Discovery
makes a general assignment for the benefit of creditors, or any proceeding shall
be instituted by or against Discovery seeking to adjudicate it a bankrupt or
insolvent, or seeking its liquidation, winding up or reorganization, or seeking
any arrangement, adjustment, protection, relief or composition of its debts
under any Law relating to bankruptcy, insolvency or reorganization;

(b) by any of Discovery, Oyster or Pearl if the Closing shall not have occurred
by March 7, 2009 (the “Termination Date”); provided, however, that the right to
terminate this Agreement under this Section 13.01(b) shall not be available to
any Party whose failure to fulfill any obligation under this Agreement shall
have been the cause of, or shall have resulted in, the failure of the Closing to
occur on or prior to the Termination Date, and provided further, that, if as of
the Termination Date, Discovery has received and there is pending a Discovery
Change of Control Proposal, the Termination Date shall be extended to the
earlier of (i) sixty (60) days following the receipt by Discovery of such
Discovery Change of Control Proposal or (ii) the occurrence of a Discovery
Change of Control Triggering Event;

 

71



--------------------------------------------------------------------------------

(c) by any of Discovery, Oyster or Pearl in the event that any Governmental
Authority shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting or rendering illegal the
transactions contemplated by this Agreement and such order, decree, ruling or
other action shall have become final and nonappealable;

(d) by Oyster or Pearl upon the occurrence of a Discovery Change of Control
Triggering Event;

(e) by Oyster or Pearl if representatives of the U.S. Department of the Treasury
and/or any other lead agency designated by the CFIUS for this transaction (at
least one of whom serves at the rank of Deputy Assistant Secretary or higher),
acting on behalf of the CFIUS, inform the Parties either that the CFIUS will
refer the transaction to the President of the United States for decision, or
that the CFIUS Clearance would be conditioned upon Mitigation Agreements that
would be inconsistent with Section 8.07(d); or

(f) by the mutual written consent of Discovery, Oyster and Pearl.

SECTION 13.02. Effect of Termination. In the event of termination of this
Agreement as provided in Section 13.01, this Agreement shall forthwith become
void and there shall be no liability on the part of either Party except (a) as
set forth in Section 13.03, and (b) that nothing herein shall relieve any Party
from liability for any breach of this Agreement.

SECTION 13.03. Expenses. (a) Except as set forth in this Section 13.03, all
expenses incurred in connection with this Agreement and the transactions
contemplated by this Agreement shall be paid by the Party incurring such
expenses, whether or not the transactions contemplated by this Agreement are
consummated; provided, however, that immediately after the Closing, Discovery
agrees to reimburse Pearl for up to ten million dollars ($10,000,000) of
out-of-pocket expenses incurred by Pearl in connection with the transactions
contemplated by this Agreement.

(b) Discovery agrees that if Oyster or Pearl shall terminate this Agreement
pursuant to Section 13.01(d), then Discovery shall pay to Pearl, promptly (but
in any event no later than one business day after the first of such events shall
have occurred) a fee of fifty million dollars ($50,000,000) (the “Pearl
Termination Fee”), which amount shall be payable in immediately available funds.
In the event that any party has terminated this Agreement pursuant to
Section 13.01(b) and on the Termination Date (including any extension thereof
pursuant to Section 13.01(b)), the conditions contained in Section 11.02(f) and
Section 11.03(g) were not satisfied, then for a period of twelve (12) months
following such termination, if Discovery shall enter into a definitive written
agreement for a Discovery Change of Control Transaction, or if a Discovery
Change of Control Transaction shall have occurred, Discovery shall promptly pay
to Pearl, in immediately available funds, the Pearl Termination. In the event
that this Agreement shall be terminated for any reason following a material
breach by Discovery of the covenants set forth in Section 8.09, then upon such
termination Discovery shall promptly pay, in immediately available funds, the
Pearl Termination Fee to Pearl, plus an amount payable to each of Oyster and
Pearl, respectively, equal to the amount of Oyster’s and Pearl’s respective
Purchaser Expenses.

 

72



--------------------------------------------------------------------------------

(c) Discovery acknowledges that the agreements contained in this Section 13.03
are an integral part of the transactions contemplated by this Agreement. In the
event that Discovery shall fail to pay the Pearl Termination Fee, or any
Purchaser Expenses when due, the definition of the term “Purchaser Expenses”
shall be deemed to include the costs and expenses actually incurred or accrued
by Oyster and Pearl (including, without limitation, fees and expenses of
counsel) in connection with the collection under and enforcement of this
Section 13.03. Payment of the Pearl Termination Fee or any Purchaser Expenses as
described in this Section 13.03 shall not be in lieu of any damages incurred in
the event of any breach of this Agreement.

ARTICLE XIV

GENERAL PROVISIONS

SECTION 14.01. Notices. All notices, requests, Claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by facsimile
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective Parties at the following addresses (or at such other address
for a Party as shall be specified in a notice given in accordance with this
Section 14.01):

 

(a)      if to Oyster:     

P.O. Box 45005

Abu Dhabi, United Arab Emirates

     Facsimile: (+971) 2 616 0155      Attention: Samak Azar      with a copy to
(which shall not constitute notice):      Shearman & Sterling LLP      525
Market Street      Suite 1500      San Francisco, CA 94105      Facsimile:   
(415) 616-1199      Attention:    Mark K. Hyland         John D. Wilson (b)     
if to Pearl:      P.O. Box 45005      Abu Dhabi, United Arab Emirates     
Facsimile:    (+971) 2 616 0155      Attention:    Shahzad Khan

 

73



--------------------------------------------------------------------------------

        with a copy to (which shall not constitute notice):         Shearman &
Sterling LLP         525 Market Street         Suite 1500         San Francisco,
CA 94105         Facsimile: (415) 616-1199         Attention:    Mark K. Hyland
           John D. Wilson (c)         if to Discovery:         Advanced Micro
Devices, Inc.         7171 Southwest Parkway, B100.4         Austin, Texas 78735
        Facsimile:    (512) 602-4999         Attention:    General Counsel     
   with a copy to (which shall not constitute notice):         Latham & Watkins
LLP         140 Scott Drive         Menlo Park, CA 94025         Facsimile:   
(650) 463-2600         Attention:    Tad J. Freese            Christopher
Kaufman

SECTION 14.02. Public Announcements. No Party shall make, or cause to be made,
any press release or public announcement in respect of this Agreement or the
transactions contemplated hereby or otherwise communicate with any news media
without the prior consent of the other Parties unless otherwise required by Law
or applicable stock exchange regulation, and the Parties shall cooperate as to
the timing and contents of any such press release, public announcement or
communication.

SECTION 14.03. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to either Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

74



--------------------------------------------------------------------------------

SECTION 14.04. Entire Agreement. This Agreement and the Ancillary Agreements
constitute the entire agreement of the Parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and undertakings,
both written and oral, among the Parties with respect to the subject matter
hereof and thereof.

SECTION 14.05. Assignment. This Agreement may not be assigned by operation of
law or otherwise without the express written consent of each Party (which
consent may be granted or withheld in the sole discretion of such Party) and any
such assignment or attempted assignment without such consent shall be void.
Neither the transfer of ownership interests in Pearl to an Affiliate of
Mubadala, nor the transfer of ownership interests in Oyster to any entity owned
by the Government of the Emirate of Abu Dhabi shall be deemed to be an
assignment, by operation of law or otherwise, of this Agreement or of any of the
Ancillary Agreements. Notwithstanding the foregoing, prior to the Closing,
Oyster may transfer by novation all of its rights, liabilities, duties and
obligations relative to, and in connection with this Agreement and the Ancillary
Agreements to which it is a party, to Advanced Technology Investment Company
PJSC, a public joint stock company to be organized under the laws of the United
Arab Emirates and wholly owned by the Government of the Emirate of Abu Dhabi
(“Oyster Parent”), which novation shall become effective upon the written
undertaking, in form reasonably satisfactory to Discovery, by Oyster Parent to
perform all of the liabilities and obligations of Oyster under this Agreement
and each Ancillary Agreement to which Oyster is a party. Upon the effectiveness
of such novation, without any other action by the Parties, Oyster Parent shall
be deemed to be Oyster for all purposes under this Agreement and each Ancillary
Agreement to which Oyster is a party.

SECTION 14.06. Amendment. This Agreement may not be amended or modified except
(a) by an instrument in writing signed by, or on behalf of, each Party or (b) by
a waiver in accordance with Section 14.07.

SECTION 14.07. Waiver. Any Party to this Agreement may (a) extend the time for
the performance of any of the obligations or other acts of any other Party,
(b) waive any inaccuracies in the representations and warranties of other
Parties contained herein or in any document delivered by other Parties pursuant
hereto, or (c) waive compliance with any of the agreements of other Parties or
conditions to such Party’s obligations contained herein. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the Party to be bound thereby. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement. The failure of any Party to assert any of its rights hereunder shall
not constitute a waiver of any of such rights. All rights and remedies existing
under this Agreement are cumulative to, and not exclusive of, any rights or
remedies otherwise available.

SECTION 14.08. Third Party Beneficiaries. Except for the provisions of
Article XII relating to Indemnified Parties, this Agreement shall be binding
upon and inure solely to the benefit of the Parties and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person,

 

75



--------------------------------------------------------------------------------

including any union or any employee or former employee of any Party, any legal
or equitable right, benefit or remedy of any nature whatsoever, including any
rights of employment for any specified period, under or by reason of this
Agreement.

SECTION 14.09. Governing Law; Arbitration.

(a) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of New York applicable to contracts executed in and to be
performed in that State, without regard to principles of the conflict of laws.

(b) Any dispute arising out of, or in connection with this Agreement or any of
the Ancillary Agreements or any transactions contemplated hereby or thereby,
including any question regarding the existence, validity, interpretation, breach
or termination of this Agreement or any of the Ancillary Agreements (a
“Dispute”), shall be referred, upon written notice (a “Dispute Notice”) given by
one Party to the other(s), to a senior executive from each Party. The senior
executives shall seek to resolve the Dispute on an amicable basis within thirty
(30) days of the Dispute Notice being received

(c) Any Dispute not resolved within thirty (30) days of the Dispute Notice being
received shall be referred to, and shall be finally and exclusively resolved by,
arbitration under the LCIA Rules then in effect, as amended by this
Section 14.09, which LCIA Rules are deemed to be incorporated by reference into
this Section 14.09. The seat, or legal place, of the arbitration shall be
London, England. The language of the arbitration shall be English. The number of
arbitrators shall be three (3). Each Party shall nominate one arbitrator and the
two arbitrators nominated by the Parties shall, within thirty (30) days of the
appointment of the second arbitrator, agree upon and nominate a third arbitrator
who shall act as Chairman of the Tribunal. If no agreement is reached within
thirty (30) days, the LCIA Court shall appoint a third arbitrator to act as
Chairman of the Tribunal. The Chairman of the arbitration panel should not be a
citizen or a resident of the country of an arbitrator nominated by, or appointed
on behalf of, a Party nor should the Chairman be a citizen or a resident of the
United States of America or the United Arab Emirates. It is hereby expressly
agreed that if there is more than one claimant party or more than one respondent
party, the claimant parties shall together nominate one arbitrator and the
respondent parties shall together nominate one arbitrator. In the event that a
sole claimant or the claimant parties, on the one side, or a sole respondent or
the respondent parties, on the other side, fails to nominate its/their
arbitrator, such arbitrator shall be appointed by the LCIA Court. Any award
issued by the arbitrators shall be final and binding upon the Parties, and,
subject to this Section 14.09(c) and to Section 14.09(d), may be entered and
enforced in any court of competent jurisdiction by any of the Parties. In the
event any Party subject to such final and binding award desires to have it
confirmed by a final order of a court, the only court which may do so shall be a
court of competent jurisdiction located in London, England; provided however,
that nothing in this sentence shall prejudice or prevent a Party from enforcing
the arbitrators’ final and binding award in any court of competent jurisdiction.
The Parties hereto acknowledge and agree that any breach of the terms of this
Agreement or any of the Ancillary Agreements could give rise to irreparable harm
for which money damages would not be an adequate remedy. Accordingly, the
Parties agree that, prior to the formation of the Tribunal, the Parties have the
right to apply exclusively to any court of competent jurisdiction or other
judicial authority located in London, England for interim or conservatory
measures,

 

76



--------------------------------------------------------------------------------

including, without limitation, to compel arbitration (an “Interim Relief
Proceeding”). Furthermore, the Parties agree that, after the formation of the
Tribunal, the arbitrators shall have the sole and exclusive power to grant
temporary, preliminary and permanent relief, including injunctive relief and
specific performance, and any then pending Interim Relief Proceeding shall be
discontinued without prejudice to the rights of any of the parties thereto.
Unless otherwise ordered by the arbitrators pursuant to the terms hereof, the
arbitrators’ expenses shall be shared equally by the Parties. In furtherance of
the foregoing, each of the Parties hereto irrevocably submits to: (i) the
exclusive jurisdiction of the courts of England located in London, England in
relation to any Interim Relief Proceeding and; (ii) the non-exclusive
jurisdiction of the courts of England located in London, England with respect to
the enforcement of any arbitral award rendered in accordance with this
Section 14.09; and, with respect to any such suit, action or proceeding, waives
any objection that it may have to the courts of England located in London,
England on the grounds of inconvenient forum. For the avoidance of doubt, where
an arbitral tribunal is appointed under this Agreement, the whole of its award
shall be deemed for the purposes of the New York Convention on the Recognition
and Enforcement of Foreign Arbitral Awards of 1958 to be contemplated by this
Agreement or any of the Ancillary Agreements, as the case may be (and judgment
on any such award may be entered in accordance with the provisions set forth in
this Section 14.09).

(d) Each of Oyster and Pearl hereby irrevocably waives to the fullest extent
permitted by applicable Law whatever defense it may have of sovereign immunity
against suit or enforcement, for itself and its property (presently owned or
subsequently acquired, and whether related to this Agreement or any of the
Ancillary Agreements, as the case may be, or not), in: (i) any arbitration
proceedings commenced and held in London, England in accordance with this
Section 14.09(c); (ii) any Interim Relief Proceeding commenced and held in a
court of competent jurisdiction in London, England, in accordance with
Section 14.09(c); (iii) any proceedings in a court of competent jurisdiction
located in London, England to confirm an award rendered by the arbitrators in
accordance with this Section 14.09; and (iv) any proceedings in a court of
competent jurisdiction to enforce an award, and each of Oyster and Pearl agrees
that it will not raise, claim or cause to be pleaded any such immunity at or in
respect of any such action or proceeding.

(e) The Parties hereto agree that the process by which any arbitral or other
proceedings in London, England are begun may be served on them by being
delivered to Law Debenture Corporate Services Limited or their registered
offices for the time being and by giving notice in accordance with
Section 14.01. If Law Debenture Corporate Services Limited is not or ceases to
be effectively appointed to accept service of process in England on any Party’s
behalf, such Party shall immediately appoint a further person in England to
accept service of process on its behalf. If within fifteen (15) days of notice
from a Party requiring another Party to appoint a person in England to accept
service of process on its behalf the other Party fails to do so, the Party shall
be entitled to appoint such a person by written notice to the other Party.
Nothing in this paragraph shall affect the right of the Parties to serve process
in any other manner permitted by Law.

SECTION 14.10. Currency. Unless otherwise specified in this Agreement, all
references to currency, monetary values and dollars set forth herein shall mean
United States (U.S.) dollars and all payments hereunder shall be made in United
States dollars.

 

77



--------------------------------------------------------------------------------

SECTION 14.11. No Presumption Against Drafting Party. Each Party acknowledges
and agrees it has had the opportunity to draft, review and edit the language of
this Agreement and the Transaction Documents and that each of the Parties has
been represented by counsel in connection with the negotiation and execution of
this Agreement and the other Transaction Documents. Accordingly, any rule of law
or any legal decision that would require interpretation of any claimed
ambiguities in this Agreement against the drafting party has no application and
is expressly waived.

SECTION 14.12. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different Parties in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

ADVANCED MICRO DEVICES, INC. By:  

/s/ Derrick R. Meyer

Name:   Derrick R. Meyer Title:   President and CEO ADVANCED TECHNOLOGY
INVESTMENT COMPANY LLC By:  

/s/ Samir Saleh Halawa

Name:   Samir Saleh Halawa Title:   Authorized Signatory By:  

/s/ Hani Barhoush

Name:   Hani Barhoush Title:   Authorized Signatory WEST COAST HITECH L.P. By:  
West Coast Hitech G.P., Ltd., its general partner By:  

/s/ Samir Saleh Halawa

Name:   Samir Saleh Halawa Title:   Authorized Signatory By:  

/s/ Hani Barhoush

Name:   Hani Barhoush Title:   Authorized Signatory

 

79



--------------------------------------------------------------------------------

APPENDIX A

Certain Defined Terms. For purposes of this Agreement:

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

“Additional Competition Approvals” means any notices or approvals required by
Law in any jurisdiction outside the United States that relates to antitrust or
competition.

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person provided
that:

(a) with respect to Oyster, Affiliate shall mean any direct or indirect
Subsidiary of Oyster and a public joint stock company or other company (if any)
that becomes the direct corporate parent of Oyster (such direct parent company,
“Oyster Parent Holding Company”), and with respect to Pearl, Affiliate shall
mean any direct or indirect subsidiary of Mubadala. Affiliate shall not mean any
direct or indirect parent or sister entity of either Oyster Parent Holding
Company or Mubadala, respectively, unless such parent or sister entity is acting
as a member of a “group” (as defined in Section 13(d)(3) of the Exchange Act)
with Mubadala or with Oyster Parent Holding Company, respectively, for the
purposes of acquiring, holding or disposing of securities of Discovery or
FoundryCo;

(b) for the purposes of Section 12.02, Discovery, the Remaining Discovery
Subsidiaries, and their respective officers, directors and stockholders shall
not be deemed to be Affiliates of FoundryCo or Oyster;

(c) for the purposes of Section 12.03, Discovery, the Remaining Discovery
Subsidiaries, and their respective officers, directors and stockholders shall
not be deemed to be Affiliates of Pearl;

(d) for the purposes of Section 12.04, FoundryCo, the Transferred FoundryCo
Subsidiaries, the Transferred FoundryCo JV Entities, and their respective
officers and directors shall not be deemed to be Affiliates of Discovery; and

(e) for the purposes of Section 12.05, Discovery and its Subsidiaries, FoundryCo
and its Subsidiaries, the Transferred FoundryCo JV Entities, and any of their
respective officers, directors, controlling shareholders and any other control
Persons shall not be deemed to be Affiliates of Oyster, (provided that the
directors of FoundryCo designated or appointed by Oyster shall be deemed to be
Affiliates of Oyster).

“Agreement” or “this Agreement” means this Master Transaction Agreement between
the Parties (including the Exhibits and Schedules hereto and the Disclosure
Schedule) and all amendments hereto made in accordance with the provisions
hereof.

“Alternative Transaction” means: (i) any transaction with any Third Person that
relates to the sale, lease, or other disposition of, or any joint venture or
alliance with any Third

 

A-1



--------------------------------------------------------------------------------

Person related to, any material portion of the FoundryCo Assets; (ii) any other
extraordinary material business transaction that could reasonably materially
adversely impact the consummation of the transactions contemplated by this
Agreement or the Ancillary Agreements, the performance by Discovery and its
Subsidiaries of their obligations hereunder and thereunder or the operation or
ownership of the FoundryCo Assets or the Transferred FoundryCo Subsidiaries
contemplated by this Agreement, the Ancillary Agreements and the FoundryCo
Business Plan; or (iii) any agreement related to the sale of more than fifteen
percent (15%) of the capital stock of Discovery. For the avoidance of doubt, an
Alternative Transaction does not include a sale of all or any portion of the
ATMP Business or the Consumer Electronics Group Segment.

“AMTC” means Advanced Mask Technology Center GmbH & Co. KG.

“AMTC/BAC Guarantees” means those guarantees given by Discovery with respect to
the amounts due by AMTC under the AMTC Credit Agreement (as such term is defined
in 4.07(b) of the Disclosure Schedule) and the AMTC/BAC Rental Agreement (as
such term is defined in 4.07(e) of the Disclosure Schedule).

“Ancillary Agreements” means the Bridge Funding Agreement, the FoundryCo
Convertible Notes, the Warrants, the Deed of Contribution, the Assumption
Agreement, the Funding Agreement, the Transition Services Agreement, the Patent
License Agreement, the Patent Transfer and License Agreement, the Non-Patent
Intellectual Property and Technology Transfer Agreement, the Shareholders’
Agreement, the Wafer Supply Agreement, the Tax Matters Agreement and the
Registration Rights Agreement.

“Assigned Patents” means (i) the Patents set forth on Section 4.14(a) of the
Disclosure Schedule, and (ii) any other Patents mutually agreed to by the
Parties prior to Closing.

“Assigned Technology” means the Technology owned by Discovery immediately prior
to the Closing Date for use exclusively for the manufacture, sorting and/or
intermediate (WIP) testing of semiconductor products.

“Assumed Liabilities” means only the Liabilities set forth on Exhibit E hereto.

“Assumption Agreement” means the Assumption Agreement to be executed by
Discovery and FoundryCo at the Closing, substantially in the form of Exhibit H
pursuant to which FoundryCo will assume the Assumed Liabilities.

“ATMP Business” means the business of Discovery that relates to the assembly,
testing, marking and packaging of semiconductor products.

“Authorization” means any authorization, consent, approval, permit, license or
decree issued by, or validation of, or filing, or a qualification or
registration or filing with, or notice to or waiver from, or agreement with, any
Governmental Authority.

“Bridge Funding Agreement” means that certain Bridge Funding Agreement, dated as
of October 6, 2008, by and between Discovery and Oyster.

 

A-2



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Friday, a Saturday, a Sunday or other
day on which banks are required or authorized by Law to be closed in The City of
New York or in Abu Dhabi.

“Carve Out Financial Statements” means: (a) the audited balance sheet of the
FoundryCo Group as of June 28, 2008, December 29, 2007 and December 31, 2006 and
the related statements of operations, stockholders’ equity and cash flows of the
FoundryCo Group for the six months ended June 28, 2008 and the fiscal years
ended December 29, 2007 and December 31, 2006, together with all related notes
thereto; and (b) the unaudited balance sheet of the FoundryCo Group as of
September 27, 2008 and the related statements of operations, stockholders’
equity and cash flows of the FoundryCo Group for the three-month period then
ended.

“Chairman” shall have the meaning given to such term in the LCIA Rules.

“Claims” means any and all administrative, regulatory or judicial actions,
suits, petitions, appeals, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations, proceedings, consent orders or
consent agreements, including any of the foregoing made by a Party to, against
or relating to another Party with respect to this Agreement.

“CFIUS” means the Committee on Foreign Investment in the United States.

“CFIUS Clearance” means that either (A) the CFIUS shall have provided notice to
the effect that a review or investigation of the transactions contemplated
hereby has been concluded, and that a determination has been made that there are
no unresolved U.S. national security concerns; or (B) the President of the
United States shall not have taken action to block or prevent the consummation
of the transactions contemplated hereby under Exon-Florio and the applicable
time period for the President to take such action shall have expired.

“Class A Convertible Notes” means the Class A convertible promissory notes of
FoundryCo in the form attached as Exhibit I-1 hereto.

“Class A Ordinary Shares” means the Class A (voting) ordinary shares of
FoundryCo, with rights, preferences and privileges set forth in the Memorandum
and Articles of Association.

“Class A Preferred Shares” means the Class A preferred shares of FoundryCo, with
rights, preferences and privileges set forth in the Memorandum and Articles of
Association.

“Class B Convertible Notes” means the Class B convertible promissory notes of
FoundryCo in the form attached as Exhibit I-2 hereto.

“Class B Ordinary Shares” means the Class B (non-voting) ordinary shares of
FoundryCo, with rights, preferences and privileges set forth in the Memorandum
and Articles of Association.

“Class B Preferred Shares” means the Class B preferred shares of FoundryCo, with
rights, preferences and privileges set forth in the Memorandum and Articles of
Association.

 

A-3



--------------------------------------------------------------------------------

“Closing Statement of Initial Valuation Net Tangible Assets” means the statement
of Initial Valuation Net Tangible Assets of the FoundryCo Group as of the
month-end nearest to the Closing Date to be prepared pursuant to
Section 2.08(a).

“CNT Agreement” means that certain Cooperation Agreement, dated as of May 31,
2005, by and among Infineon Technologies AG, Discovery and
Fraunhofer-Gesellschaft zur Förderung der angewandten Forschung e.V., on behalf
of its CNT Fraunhofer institute, as amended.

“Code” means the Internal Revenue Code of 1986.

“Consent” means any permit, license, consents, exemption, franchise,
authorization or approval from any Person other than a Governmental Authority.

“Consumer Electronics Group Segment” means Discovery’s consumer electronics
group as described in the Discovery SEC Documents.

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.

“Conveyance Taxes” means all sales, use, value added, transfer, stamp, stock
transfer, real property transfer or gains and similar Taxes.

“Copyrights” means mask works and copyrights in works of authorship of any type,
including Software, registrations and applications for registration thereof
throughout the world, and all similar rights therein provided by international
treaties and conventions.

“Cost Plus Reimbursement Agreements” means (i) that certain Cost Plus
Reimbursement Agreement, dated as of April 21, 2004, as amended as of
September 28, 2006, between Discovery and Discovery Fab 36 Holding GmbH, and
(ii) that certain Cost Plus Reimbursement Agreement, dated as of April 21, 2004,
as amended through January 18, 2008, between Discovery Fab 36 Holding GmbH and
Discovery Fab 36 Limited Liability Company & Co. KG.

“Deed of Contribution” means the Deed of Contribution and Assignment to be
executed by Discovery at the Closing, substantially in the form set forth in
Exhibit G.

“Design Rules” means a series of parameters and specifications used as
guidelines or requirements for the design of semiconductor devices for
manufacture using specified manufacturing processes.

“Designated Amount” means one hundred five million dollars ($105,000,000).

 

A-4



--------------------------------------------------------------------------------

“Design Rules” means a series of parameters and specifications used as
guidelines or requirements for the design of semiconductor devices for
manufacture using specified manufacturing processes.

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
B, dated as of the date hereof, delivered by Discovery to Oyster and Pearl upon
the execution of this Agreement.

“Discovery Business” means the business of Discovery, as described in the SEC
Documents.

“Discovery Change of Control Proposal” means any proposal or offer made by any
Third Person related to a Discovery Change of Control Transaction.

“Discovery Change of Control Transaction” means a transaction or series of
transactions with or among any Third Person, on one hand, and Discovery, its
stockholders, or any of its Subsidiaries on the other hand, with respect to
(a) a merger, reorganization, share exchange, consolidation, business
combination, recapitalization, dissolution, liquidation or similar transaction
involving Discovery in which the shareholders of Discovery immediately prior to
such transaction shall own less than fifty percent (50%) of the voting
securities of the surviving corporation outstanding immediately after such
transaction, (b) any purchase of an equity interest (including by means of a
tender or exchange offer) resulting in any Third Person beneficially owning
greater than a fifty percent (50%) voting or economic interest in Discovery, or
(c) any purchase of assets, securities or ownership interests resulting in any
Third Person owning greater than fifty percent (50%) of the consolidated assets
of Discovery and its Subsidiaries taken as a whole (including stock of
Discovery’s Subsidiaries). Following the Closing Date, a Discovery Change of
Control Transaction shall be also deemed to have occurred if individuals who, as
of the Closing Date constitute the board of directors of Discovery (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
such board of directors; provided , however, that any individual becoming a
member of the board of directors of Discovery subsequent to the Closing Date,
whose election, or nomination for election by Discovery’s stockholders, was
approved by a vote of at least a majority of the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board

“Discovery Change of Control Triggering Event” shall mean and shall be deemed to
have occurred if the board of directors of Discovery shall have determined by a
majority vote to enter into a binding written agreement providing for the
consummation of a transaction that constitutes a Discovery Change of Control
Transaction or a Discovery Change of Control Transaction approved by a majority
vote of Discovery’s board of directors has occurred; or there has occurred a
Discovery Change of Control Transaction, whether or not such Discovery Change of
Control Transaction is approved by the board of directors of Discovery.

 

A-5



--------------------------------------------------------------------------------

“Discovery Common Stock” means shares of the common stock, par value $0.01 per
share, of Discovery.

“Discovery Excluded Technology” means Ring oscillator testing technology as
modified or developed by Discovery to test the performance of Discovery products
in relation to semiconductor product improvements designed by or for Discovery,
and which is comprised of various building blocks used in Discovery’s product
design, which building blocks are designed to represent proprietary critical
paths on an Discovery device that determine the frequency of operation.

“Discovery FoundryCo Closing Certificate” means the certificate of a duly
authorized officer of Discovery delivered to FoundryCo at the Closing certifying
as to the matters set forth in Sections 11.02 and 11.03.

“Discovery Material Adverse Effect” means any circumstance, change in or effect
on the Discovery Business, Discovery or any of its Subsidiaries that,
individually or in the aggregate with all other circumstances, changes in or
effects on the Discovery Business, Discovery or any of its Subsidiaries: (a) is
or is reasonably likely to be materially adverse to the condition, financial or
otherwise, or to the results of operations, earnings, business affairs, or
properties of Discovery and its Subsidiaries, taken as one enterprise, whether
or not arising in the ordinary course of business; or (b) could reasonably be
expected to materially and adversely affect the consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements or the performance
by Discovery of its obligations hereunder or thereunder.

“Discovery Oyster Closing Certificate” means the certificate of a duly
authorized officer of Discovery delivered to Oyster at the Closing certifying as
to the matters set forth in Sections 11.02 and 11.03.

“Discovery Pearl Closing Certificate” means the certificate of a duly authorized
officer of Discovery delivered to Pearl at the Closing certifying as to the
matters set forth in Sections 11.02 and 11.03.

“Discovery Shares” means fifty-eight million (58,000,000) newly issued shares of
Discovery Common Stock to be delivered to Pearl at the Closing.

“DTC” means the Depository Trust Company.

“DTC Participant” means a participant in the DTC’s Direct Registration Service.

“Encumbrance” means any security interest, pledge, hypothecation, mortgage, lien
(including environmental and tax liens), violation, charge, lease, license,
encumbrance, servient easement, adverse claim, reversion, reverter, preferential
arrangement, restrictive covenant, condition or restriction of any kind,
including any restriction on the use, voting, transfer, receipt of income or
other exercise of any attributes of ownership, but not including non-exclusive
licenses of Intellectual Property entered into in the ordinary course of
business.

“Environment” means surface waters, groundwaters, soil, subsurface strata and
ambient air.

 

A-6



--------------------------------------------------------------------------------

“Environmental Claims” means any Claims relating in any way to any Environmental
Law or any Environmental Permit, including (a) any and all Claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and
(b) any and all Claims by any Person seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety, natural resources or the Environment.

“Environmental Law” means any Law of any relevant jurisdiction, now or hereafter
in effect and as amended, and any judicial or administrative interpretation
thereof, including any Governmental Order, relating to the Environment, health,
safety, natural resources or Hazardous Materials.

“Environmental Permits” means all permits, approvals, identification numbers,
licenses and other authorizations required under or issued pursuant to any
applicable Environmental Law.

“ERISA Affiliate” means any entity that is a member of a controlled group for
purposes of Section 4001(a)(14) of ERISA.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Assets” means assets of Discovery and its Subsidiaries that are not
FoundryCo Assets or as otherwise specified in Exhibit D.

“Excluded Liabilities” means all Liabilities of Discovery and its Subsidiaries
that are not Assumed Liabilities including, but not limited to:

(a) any Liabilities of Discovery or any of its Subsidiaries incurred by
Discovery or any of its Subsidiaries in connection with the conduct of their
business, other than those Liabilities incurred by FoundryCo and its
Subsidiaries arising out of or resulting from their operations after the Closing
Date;

(b) any Liabilities of Discovery or any of the Remaining Discovery Subsidiaries
arising out of matters occurring, or obligations incurred, after the Closing;

(c) any Liabilities of Discovery or any of the Remaining Discovery Subsidiaries
arising under this Agreement and the Transaction Documents;

(d) any intercompany payables and Liabilities of Discovery or any of the
Remaining Discovery Subsidiaries to any of their respective Affiliates other
than obligations of FoundryCo and the Remaining Discovery Subsidiaries under
this Agreement and the Transaction Documents;

(e) any Liabilities of Discovery or any of its Subsidiaries to the extent
related to Excluded Assets;

 

A-7



--------------------------------------------------------------------------------

(f) any Liabilities of Discovery or any of its Subsidiaries arising out of,
resulting from or relating to Claims, including Environmental Claims, whether
founded upon negligence, strict liability in tort, statute, breach of any
warranty, express or implied, or other legal theory, seeking compensation or
recovery for or relating to injury to person, damage to property, whether
tangible or intangible, or refund, repair or replacement of any product,
together with any consequential, special, exemplary or punitive damages related
to any of the foregoing, pending against Discovery or any of its Subsidiaries at
Closing, or Claims made or instituted after Closing to the extent that they
arise out of the conduct or operation of the FoundryCo Assets or the Transferred
FoundryCo Subsidiaries before Closing;

(g) any Liabilities of Discovery or any of its Subsidiaries relating to any
amounts payable by FoundryCo following the Closing that relate to any service by
any Transferred Employee with Discovery through the Closing, including any
salary or wages, any accrued vacation, sick or personal days, retirement,
termination or severance payments or benefits or any bonuses, to the extent that
such amounts are not reflected as Liabilities on the Reference Statement of
Initial Valuation Net Tangible Assets, except for the payments provided for in
Section 10.03;

(h) any Liabilities of Discovery or any of its Subsidiaries payable after the
Closing that consist of retention bonuses or any other amounts payable to any
employee above such employee’s base salary and that were offered or agreed to by
Discovery prior to Closing to induce such employee to become a Transferred
Employee, except for the payments provided for in Section 10.03; and

(i) any other Liabilities otherwise designated as an Excluded Liability herein
or on any schedule to this Agreement.

“Exon-Florio” means Section 721 of the Defense Production Act of 1950, 50 U.S.C.
App. Section 2170.

“FoundryCo Assets” means:

(a) the Transferred Interests;

(b) all assets to be transferred to FoundryCo that are not owned or controlled
by the Transferred FoundryCo Subsidiaries that are set forth on Exhibit C
hereto, and all assets owned or controlled by the Transferred FoundryCo
Subsidiaries that are not Excluded Assets;

(c) all the Owned Real Property and all rights of Discovery and its Subsidiaries
in respect of the Leased Real Property;

(d) all furniture, fixtures, equipment, machinery and other tangible personal
property used or held for use by Discovery and its Subsidiaries necessary for
FoundryCo to carry on its business as currently conducted (other than those to
be used in connection with Discovery’s provision of services under the
Transition Services Agreement), in each case as described in Exhibit C hereto,
and not otherwise included in clause (b) above;

 

A-8



--------------------------------------------------------------------------------

(e) all vehicles owned by Discovery and its Subsidiaries at Closing and
necessary for FoundryCo to carry on its business as currently conducted, in each
case, as described in this Agreement, the Ancillary Agreements and the FoundryCo
Business Plan;

(f) all Transferred Inventories;

(g) copies of all books of account, general, financial, Tax and personnel
records, invoices, shipping records, supplier lists, correspondence and other
documents, records and files and any rights thereto owned, associated with or
employed by Discovery and its Subsidiaries at the Closing and related to the
proposed operations of FoundryCo or necessary for FoundryCo to carry on its
business as currently conducted, in each case as described in this Agreement,
the Ancillary Agreements and the FoundryCo Business Plan;

(h) all of Discovery’s and its Subsidiaries’ right, title and interest in, to
and under the Transferred IP Agreements, copies and tangible embodiments thereof
in whatever form or medium, and all rights to sue and recover damages for past,
present and future infringement, dilution, misappropriation, violation, unlawful
imitation or breach thereof;

(i) the Owned Intellectual Property;

(j) all claims, causes of action, choses in action, rights of recovery and
rights of setoff of any kind (including rights to insurance proceeds and rights
under and pursuant to all warranties, representations and guarantees made by
suppliers of products, materials or equipment, or components thereof) pertaining
to, arising out of and inuring to the benefit of Discovery and its Subsidiaries,
related to the proposed operations of FoundryCo, or necessary for FoundryCo to
carry on its business as currently conducted, in each case as described in this
Agreement, the Ancillary Agreements and the FoundryCo Business Plan, other than
Excluded Assets;

(k) all rights of Discovery and its Subsidiaries under any Material FoundryCo
Contract (other than any Transferred IP Agreement) exclusively or primarily
related to FoundryCo’s business; and

(l) all Authorizations held or used by Discovery or its Subsidiaries necessary
for FoundryCo to carry on its business as currently conducted, in each case as
described in this Agreement, the Ancillary Agreements and the FoundryCo Business
Plan, to the extent transferable.

“FoundryCo Business Plan” means the Five Year Capital Plan as defined in the
Funding Agreement.

“FoundryCo Capitalization Table” means Exhibit L hereto, showing the
consolidated capitalization of FoundryCo at Closing.

“FoundryCo Convertible Notes” means the Class A Convertible Notes and the Class
B Convertible Notes.

 

A-9



--------------------------------------------------------------------------------

“FoundryCo Discovery Closing Certificate” means the certificate of a duly
authorized officer of FoundryCo delivered to Discovery at the Closing certifying
as to the matters set forth in Section 11.01.

“FoundryCo Group” means, collectively, FoundryCo and its Subsidiaries (including
the Transferred Discovery Subsidiaries) from and after the Closing Date.

“FoundryCo Joinder” means the undertaking, in the form attached as Exhibit A
hereto, delivered at Closing by FoundryCo to the Parties pursuant to which
FoundryCo will, upon Closing and without any further action by the Parties,
become a Party to this Agreement, with the rights and obligations set forth
herein.

“FoundryCo Material Adverse Effect” means any circumstance, change in or effect
on the Discovery Business, Discovery, any of its Subsidiaries, or on FoundryCo,
the FoundryCo Assets or the Transferred FoundryCo Subsidiaries that,
individually or in the aggregate with all other circumstances, changes in or
effects on the Discovery Business, Discovery, any of its Subsidiaries, or on
FoundryCo, the FoundryCo Assets or the Transferred FoundryCo Subsidiaries:
(a) is or is reasonably likely to be materially adverse to the condition,
financial or otherwise, or to the results of operations, earnings, business
affairs, or properties of the FoundryCo Group; or (b) could reasonably be
expected to materially and adversely affect the consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements or the performance
by any member of the FoundryCo Group of its obligations hereunder or thereunder.

“Funding Agreement” means the Ancillary Agreement, in the form of Exhibit S
hereto, among Oyster, Discovery and FoundryCo relating to future capital
contributions to FoundryCo.

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time applied consistently throughout the
periods involved.

“German Transferred FoundryCo Subsidiaries” means the Transferred FoundryCo
Subsidiaries other than Discovery Fab Technologies U.S., Inc.

“Governmental Authority” means any (a) federal, national, supranational, foreign
(i.e., non-U.S.), state, provincial, local, or similar government or political
subdivision thereof, (b) any, governmental, regulatory or administrative
authority, agency or commission, including any corporation chartered, owned or
funded by any government or political subdivision thereof for the purposes of
funding or subsidizing economic development, or (c) any court, tribunal, or
judicial or arbitral body.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Grant Date” means, with respect to a Stock Option, the date on which the grant
of such Stock Option was, by its terms, to be effective.

 

A-10



--------------------------------------------------------------------------------

“Hazardous Materials” means (a) petroleum and petroleum products, radioactive
materials, asbestos-containing materials, urea formaldehyde foam insulation,
toxic mold, transformers or other equipment that contain polychlorinated
biphenyls and radon gas, (b) any other chemicals, materials or substances
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “extremely hazardous wastes,” “restricted
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar import, under any applicable Environmental
Law, and (c) any other chemical, material or substance that is regulated by any
Environmental Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the
rules and regulations promulgated thereunder.

“HSR Approval” means the expiration or termination of the applicable waiting
period under the HSR Act.

“IBM Development and License Agreement” means the First Amended and Restated
Participation Agreement, dated August 15, 2008, by and between Discovery and
IBM.

“Immaterial IP Agreements” means (a) shrink-wrap and click-through licenses
(including similar agreements) of Discovery’s Technology and Intellectual
Property by Discovery or its Subsidiaries to third parties, written or in
another form, issued in the ordinary course of business and immaterial in value
as well as to the conduct of the business of Discovery or FoundryCo or the
operation of the FoundryCo Assets, (b) licenses (including grants of use,
covenants not to assert or similar agreements) of Discovery’s Technology and
Intellectual Property by Discovery or its Subsidiaries to third parties, written
or in another form, issued in the ordinary course of business and immaterial in
value as well as to the conduct of the business of FoundryCo, and (c) licenses
(including grants of use, covenants not to assert or similar agreements) of
Technology and Intellectual Property by third parties to Discovery or its
Subsidiaries, written or in another form, issued in the ordinary course of
business and immaterial in value as well as to the conduct of the business of
Discovery or FoundryCo or the operation of the FoundryCo Assets.

“Indebtedness” means, with respect to any Person: (a) all indebtedness of such
Person, whether or not contingent, for borrowed money; (b) all obligations of
such Person for the deferred purchase price of property or services; (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments; (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of Discovery or
lender under such agreement in the event of default are limited to repossession
or sale of such property); (e) all obligations of such Person as lessee under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases; (f) all obligations, contingent or otherwise, of such Person under
acceptance, letter of credit or similar facilities; (g) all obligations of such
Person to purchase, redeem, retire, defease or otherwise acquire for value any
capital stock of such Person or any warrants, rights or options to acquire such
capital stock, valued, in the case of redeemable preferred stock, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (h) all Indebtedness of others referred to in clauses (a) through
(g) above guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly

 

A-11



--------------------------------------------------------------------------------

or indirectly by such Person through an agreement (I) to pay or purchase such
Indebtedness or to advance or supply funds for the payment or purchase of such
Indebtedness, (II) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss, (III) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered)
or (IV) otherwise to assure a creditor against loss; and (i) all Indebtedness
referred to in clauses (a) through (g) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Encumbrance on property (including accounts and contract rights)
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness.

“Indemnified Party” means an Oyster/FoundryCo Indemnified Party, a Pearl
Indemnified Party, a Discovery Indemnified Party or an Oyster Indemnified Party,
as the case may be.

“Indemnifying Party” means Discovery pursuant to Sections 12.02 and 12.03 or
FoundryCo pursuant to Sections 12.04 and 12.05.

“Initial Valuation Net Tangible Assets” means the Combined Assets of the
Transferred FoundryCo Subsidiaries less the Combined Liabilities of the
Transferred FoundryCo Subsidiaries, in each case as further described in
Schedule 2.08.

“Intel Patent Cross License Agreement” means that certain Patent Cross License
Agreement between Discovery and Intel dated as of January 1, 2001, as amended.

“Intel Patents” means Patents licensed to Discovery under the Old Intel
Agreement and the Intel Patent Cross License Agreement.

“Intellectual Property” means (a) Patents, (b) Trademarks, (c) Copyrights,
(d) Trade Secrets and (e) Software.

“Inventories” means all inventory, raw materials and work-in-process held by
Transferred FoundryCo Subsidiaries. For the avoidance of doubt, Inventories
excludes finished goods.

“IP HoldCo” means a Delaware limited liability company, jointly owned by
Discovery and FoundryCo, to which Discovery shall have transferred a portion of
its Patent portfolio prior to Closing.

“IRS” means the Internal Revenue Service of the United States.

“June 28, 2008 Statement of Net Tangible Assets” means a statement of the
Combined Assets of the Transferred FoundryCo Subsidiaries less Combined
Liabilities of the Transferred FoundryCo Subsidiaries as of June 28, 2008.

 

A-12



--------------------------------------------------------------------------------

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

“LCIA Court” shall have the meaning given to such term in the LCIA Rules

“LCIA Rules” means the Rules of the London Court of International Arbitration.

“Leased Real Property” means the real property listed on Section 4.15(d) of the
Disclosure Schedule, together with, to the extent leased by Discovery and its
Subsidiaries (in connection with the operation of the other FoundryCo Assets,
the Transferred FoundryCo Subsidiaries, and the Transferred FoundryCo JV
Entities), all buildings and other structures, facilities or improvements
currently or hereafter located thereon, all fixtures, systems, equipment and
items of personal property of Discovery and its Subsidiaries (used in connection
with the operation of the other FoundryCo Assets, the Transferred FoundryCo
Subsidiaries, and the Transferred FoundryCo JV Entities) attached or appurtenant
thereto and all easements, licenses, rights and appurtenances relating to the
foregoing.

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including those arising under any Law (including any Environmental
Law), Action or Governmental Order and those arising under any contract,
agreement, arrangement, commitment or undertaking.

“Licensed Intellectual Property” means Intellectual Property licensed to
Discovery or its Subsidiaries pursuant to the Transferred IP Agreements and
exclusively used in connection with the operation of the FoundryCo Assets or the
Transferred FoundryCo Subsidiaries.

“Losses” means any and all Liabilities, losses, diminution in value, damages,
claims, costs and expenses, interest, awards judgments and penalties (including
reasonable attorneys’ and consultants’ fees and expenses) actually suffered or
incurred by any Oyster/FoundryCo Indemnified Party, Pearl Indemnified Party or
Discovery Indemnified Party (including in any Action brought or otherwise
initiated by any of them).

“Luther Forest Site” means that real property located in the towns of Malta and
Stillwater, New York, commonly known as the Luther Forest Technology Campus,
that is the subject of that certain Option Agreement dated October 12, 2007,
between Discovery and the Luther Forest Technology Campus Economic Development
Corporation.

“Malta Rocket Fuel Area” means the Malta Rocket Fuel Area, EPA ID#:
NYD980535124, designated by the United States Environmental Protection Agency as
a “Superfund” site.

“Material Adverse Effect” shall mean either a Discovery Material Adverse Effect
or a FoundryCo Material Adverse Effect; provided, however, that notwithstanding
any other provision of this Agreement, the failure to provide and maintain any
of the Minimum Required Authorizations and Consents as of the Closing shall be
deemed to constitute a Material Adverse Effect for the purposes of Article XI.

 

A-13



--------------------------------------------------------------------------------

“Material Discovery Contract” means any agreement required under the Exchange
Act to be filed as an exhibit to the Discovery SEC Documents, including, with
respect to each agreement, any and all amendments, modifications, supplements,
renewals or restatements thereof.

“Memorandum and Articles of Association” means the Memorandum and Articles of
Association of FoundryCo, set forth in Exhibit B and filed with the Registrar of
Companies in the Cayman Islands.

“Minimum Required Authorizations and Consents” means those Required
Authorizations and Required Consents as specifically identified and described in
Schedule A

“Mitigation Agreements” means formal contracts between any Party and any member
agency of CFIUS, as well as any Party’s or Parties’ expression of commitments by
letter to any member agency of CFIUS, in either case required by such member
agency as a condition for obtaining the CFIUS Clearance.

“Money Laundering Laws” means applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970 or
the Laws administered or promulgated by, or Actions of, the United States Office
of Foreign Asset Controls, or similar Laws of any jurisdiction.

“Mubadala” means Mubadala Development Corporation PJSC, a public joint stock
company organized under the laws of the United Arab Emirates.

“Non-Patent Intellectual Property and Technology Transfer Agreement” means the
Ancillary Agreement, in the form of Exhibit W hereto, between Discovery and
FoundryCo.

“NYSE Required Approval” means the approval by the stockholders of Discovery of
the issuance and sale by Discovery to Pearl of the Discovery Shares and the
Warrants on the terms provided herein as required by Rules 312.03 and 312.04 of
the New York Stock Exchange.

“Old Intel Agreement” means that certain Agreement between Intel Corporation and
Discovery dated October 1, 1976, as amended or supplemented since such date.

“Ordinary Shares” means the Class A Ordinary Shares and the Class B Ordinary
Shares.

“Owned Intellectual Property” means the Transferred Patents, Transferred
Software, Assigned Technology and Shared Technology.

“Owned Real Property” means the real property in which Discovery and its
Subsidiaries have fee title (or equivalent) interest that is listed on
Section 4.15(c) of the Disclosure Schedule, together with all buildings and
other structures, facilities or improvements currently or hereafter located
thereon, all fixtures, systems, equipment and items of personal property of
Discovery (used in connection with the operation of the other FoundryCo Assets,
the Transferred FoundryCo Subsidiaries, and the Transferred FoundryCo JV
Entities) attached or appurtenant thereto and all easements, licenses, rights
and appurtenances relating to the foregoing.

 

A-14



--------------------------------------------------------------------------------

“Oyster/Discovery Cash Consideration” means the cash payment in the amount of
seven hundred million dollars ($700,000,000) payable at the Closing by Oyster to
Discovery in consideration of the transfer by Discovery of seven hundred
thousand (700,000) Class B Preferred Shares to Oyster.

“Oyster Discovery Closing Certificate” means the certificate of a duly
authorized officer of Oyster delivered to Discovery at the Closing certifying as
to the matters set forth in Section 11.01.

“Oyster/FoundryCo Cash Consideration” means a cash payment in the amount of one
billion four hundred million dollars ($1,400,000,000) payable at the Closing by
Oyster to FoundryCo in consideration of the issuance of one (1) Class A Ordinary
Share, three hundred thirty-six thousand seventy-one (336,071) Class A Preferred
Shares, six hundred forty-four thousand two hundred eighty-four (644,284) Class
B Preferred Shares, eighty-three million nine hundred twenty-nine thousand
dollars ($83,929,000) aggregate principal amount of Class A Convertible Notes
and three hundred thirty-five million seven hundred sixteen thousand dollars
($335,716,000) aggregate principal amount of Class B Convertible Notes to Oyster
at Closing.

“Oyster FoundryCo Closing Certificate” means the certificate of a duly
authorized officer of Oyster delivered to FoundryCo at Closing certifying as to
the matters set forth in Section 11.01.

“Patent Assignments” means instruments of assignment delivered at Closing
assigning all of Discovery’s right, title and interest (including the right to
sue and collect for past, present and future infringement) in the Assigned
Patents to FoundryCo, in forms suitable for filing with the U.S. Patent and
Trademark Office or similar non-U.S. agencies.

“Patent License Agreement” means the Ancillary Agreement, in the form of Exhibit
U hereto, entered into as of the Closing between Discovery and FoundryCo.

“Patent Transfer & License Agreement” means the Ancillary Agreement, in the form
of Exhibit V hereto, to be entered into at Closing among Discovery, FoundryCo
and IP Holdco.

“Patents” means United States and foreign patents, patent applications and
statutory invention registrations, including reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations thereof, and all rights
therein provided by international treaties and conventions.

“Pearl/Discovery Cash Consideration” means the cash payment in the amount of
three hundred thirteen million seven hundred forty-one thousand three hundred
thirty-three dollars ($313,741,333) payable at Closing by Pearl to Discovery in
exchange for the Discovery Shares and the Warrants.

 

A-15



--------------------------------------------------------------------------------

“Pearl Discovery Closing Certificate” means the certificate of a duly authorized
officer of Pearl delivered to Discovery at Closing certifying as to the matters
set forth in Section 11.01.

“Permitted Encumbrances” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
and as to which Discovery is not otherwise subject to civil or criminal
liability due to its existence: (a) liens for Taxes not yet due and payable, for
which adequate reserves have been maintained in accordance with GAAP;
(b) Encumbrances imposed by Law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s liens and other similar liens arising in the ordinary
course of business securing obligations that (i) are not overdue for a period of
more than thirty 30 days and (ii) are not in excess of fifty thousand dollars
($50,000) in the case of a single property or five hundred thousand dollars
($500,000) in the aggregate at any time; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; (d) minor survey exceptions, reciprocal
easement agreements and other customary encumbrances on title to real property
that (i) were not incurred in connection with any Indebtedness, (ii) do not
render title to the property encumbered thereby unmarketable and (iii) do not,
individually or in the aggregate, materially and adversely affect the value of
or the use of such property for its current and anticipated purposes; or
(e) Encumbrances in existence on the date of this Agreement that are listed in
Section A-1 of the Disclosure Schedule.

“Permitted Transferees” means any Affiliates of Pearl, and any entity controlled
by the Government of the Emirate of Abu Dhabi.

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Exchange Act.

“Pre-Signing Financial Statements” means: (a) the audited balance sheets of
Discovery Saxony Holding GmbH, Discovery Fab 36 Holding GmbH, Discovery Saxony
Limited Liability Company & Co. KG and Discovery Fab 36 Limited Liability
Company & Co. KG as of December 31, 2007 and December 31, 2006, and the related
statements of income, together with all related notes and schedules thereto
audited in accordance with German generally accepted accounting standards; and
(b) the unaudited balance sheets of Discovery Saxony Holding GmbH, Discovery Fab
36 Holding GmbH, Discovery Saxony Limited Liability Company & Co. KG and
Discovery Fab 36 Limited Liability Company & Co. KG as of June 30, 2008, and the
related statements of income for the six month period then ended, prepared in
accordance with German generally accepted accounting standards.

“Public Software” means: (A) any Software that contains, or is derived in any
manner in whole or in part from, any Software that is distributed as free
Software, open source Software (e.g. Linux) or under similar licensing or
distribution models; (B) any Software that may require as a condition of use,
modification or distribution that such Software or other Software incorporated
into, derived from or distributed with such Software: (i) be disclosed or
distributed in source code form; (ii) be licensed for the purpose of making
derivative works; or (iii) be redistributable at no charge; and (C) Software
licensed or distributed under any of the

 

A-16



--------------------------------------------------------------------------------

following licenses or distribution models, or licenses or distribution models
similar to any of the following: (t) GNU’s General Public License (GPL) or
Lesser/Library GPL (LGPL); (u) the Artistic License (e.g., PERL); (v) the
Mozilla Public License; (w) the Netscape Public License; (x) the Sun Community
Source License (SCSL); (y) the Sun Industry Source License (SISL); and (z) the
Apache Software License.

“Purchaser Expenses” means (i) all out of pocket expenses and fees of counsel,
accountants, experts and consultants to Oyster and Pearl and their respective
stockholders and Affiliates actually incurred or accrued by any of them or on
their behalf in connection with the transactions contemplated by this Agreement
and the Ancillary Agreements, including, without limitation, the financing
thereof and including fees and expenses payable to all banks, investment banking
firms, other financial institutions, and other persons and their respective
agents and counsel, for arranging, committing to provide or providing any
financing for, or structuring the transactions contemplated by this Agreement
and the Ancillary Agreements, and (ii) all fees and expenses actually incurred
or accrued by banks, investment banking firms, other financial institutions and
other persons, and for which Oyster and Pearl and their respective stockholders
and Affiliates are liable in connection with the negotiation, preparation,
execution and performance of this Agreement, the structuring and financing of
the transactions contemplated by this Agreement and the Ancillary Agreements,
and any financing commitments or agreements relating thereto.

“Purchase Price” shall be an amount equal to two billion three hundred eighty
million three hundred fifty-five thousand dollars ($2,380,355,000), subject to
adjustment as provided in Section 2.08.

“Real Property” means the Leased Real Property and the Owned Real Property.

“Receivables” means any and all accounts receivable, notes and other amounts
receivable from third parties, including customers and employees, arising from
the conduct of the Discovery Business before the Closing and arising in the
ordinary course, together with any unpaid financing charges accrued thereon.

“Reference Statement of Initial Valuation Net Tangible Assets” means the
projected statement of Initial Valuation Net Tangible Assets, as of December 27,
2008, a copy of which is set forth on Schedule 2.08.

“Registration Rights Agreement” means the Registration Rights Agreement in the
form of Exhibit F, to be entered into at Closing between Pearl and Discovery.

“Release” means disposing, discharging, injecting, spilling, leaking, leaching,
dumping, emitting, escaping, emptying, seeping, placing and the like into or
upon any land or water or air or otherwise entering into the Environment.

“Remaining Discovery Group” means, collectively, Discovery and the Remaining
Discovery Subsidiaries from and after the Closing Date.

 

A-17



--------------------------------------------------------------------------------

“Remaining Discovery Subsidiaries” means the Subsidiaries of Discovery other
than FoundryCo and the Transferred FoundryCo Subsidiaries and the Transferred
FoundryCo JV Entities.

“Remedial Action” means all action to (a) clean up, remove, treat or handle in
any other way Hazardous Materials in the Environment, (b) prevent the Release of
Hazardous Materials so that they do not migrate, endanger or threaten to
endanger public health or the Environment, or (c) perform remedial
investigations, feasibility studies, corrective actions, closures and
post-remedial or post-closure studies, investigations, operations, maintenance
and monitoring.

“Required Authorizations” means: (i) the HSR Approval; (ii) the Additional
Competition Approvals; (iii) the CFIUS Clearance; (iv) the receipt of Export
Licenses for certain U. S. Transferred FoundryCo Employees from the United
States Department of Commerce Bureau of Industry and Security; and (v) the
consents of the European Union, the Federal Republic of Germany and the state of
Saxony to the extent required under the Term Loan Facility Agreement, the AMTC
Credit Agreement, the BAC Credit Agreement and related documents with respect to
the implementation of the transactions contemplated by this Agreement, in
particular the resulting replacement of Discovery by FoundryCo or one or more of
its Subsidiaries as obligor under any transaction documents relating thereto.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933.

“Shared Technology” means the Technology, other than the Discovery Excluded
Technology, owned by Discovery immediately prior to the Closing Date and used by
Discovery both for the design and/or post-FoundryCo delivery testing of
semiconductor products and for the manufacture, sorting and/or intermediate
(WIP) testing of semiconductor products. Without limiting the foregoing, Design
Rules used by Discovery prior to the Closing Date shall be deemed “Shared
Technology.”

“Shareholders’ Agreement” means the Ancillary Agreement, in the form of Exhibit
X hereto, among Oyster, Discovery and FoundryCo relating to the roles of Oyster
and Discovery as shareholders of FoundryCo following the Closing.

“Software” means computer software, programs and databases in any form,
including Internet web sites, web content and links, source code, object code,
operating systems and specifications, database management code, utilities,
graphical user interfaces, menus, software engines, platforms and data formats,
all versions, updates, corrections, enhancements and modifications thereof, and
all related documentation, developer notes, comments and annotations.

“Stock Option” means options to purchase Discovery Common Stock pursuant to the
Stock Option Plans, and other options granted to employees and directors of
Discovery that are outstanding as of the date hereof.

 

A-18



--------------------------------------------------------------------------------

“Stock Option Plans” means Discovery’s 2004 Equity Incentive Plan, Discovery’s
2000 Stock Incentive Plan, Discovery’s 1998 Stock Incentive Plan, Discovery’s
1996 Stock Incentive Plan, Discovery’s 1992 Stock Incentive Plan and the
Discovery Employee Stock Purchase Plan.

“Subsidiary” or “Subsidiaries,” with respect to any Person, means any and all
corporations, partnerships, limited liability companies, joint ventures,
associations and other entities controlled by such Person, directly or
indirectly or in which such Person directly or indirectly has at least fifty
percent (50%) of the voting power to elect the board of directors or other
governing body of such entity, provided, that, solely for the purposes of this
Agreement, neither FoundryCo nor any member of the FoundryCo Group shall be
deemed to be a Subsidiary of Discovery following the Closing.

“Tax Lien” means a lien for Taxes.

“Tax Matters Agreement” means the Ancillary Agreement, entered into as of the
date hereof among Oyster and Discovery.

“Tax Returns” means any return, declaration, report, election, claim for refund
or information return or other statement or form filed or required to be filed
with any Tax authority relating to Taxes, including any schedule or attachment
thereto or any amendment thereof.

“Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts, and
other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any government or taxing authority, including taxes or other charges on or with
respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, social security,
workers’ compensation, unemployment compensation, or net worth; taxes or other
charges in the nature of excise, withholding, ad valorem, stamp, transfer, value
added, or gains taxes; license, registration and documentation fees; and
customs’ duties, tariffs, and similar charges.

“Technology” means all computer software (in source code or object code form),
documentation, works of authorship, mask works, know-how, data and data bases,
formulas, algorithms, processes, inventions and discoveries (whether or not
patented), ideas, concepts, techniques, methods, content, technical information,
engineering, production and other designs, drawings, schematics, device models,
specifications, confidential information, and all other information, technology
and materials, tangible or otherwise.

“Term Loan Facility Agreement” means the Euro 700 Million Term Loan Facility
Agreement, dated April 21, 2004, as amended, as described in the Discovery SEC
Documents, together with all “Finance Documents” and “Transaction Documents,” as
such terms are defined in the Term Loan Facility Agreement.

“Third Person” means any Person other than any of the Parties or any of their
respective Affiliates.

“Trade Secrets” means trade secrets, know-how and other confidential or
proprietary technical, business and other information, including manufacturing
and production

 

A-19



--------------------------------------------------------------------------------

processes and techniques, research and development information, technology,
drawings, specifications, designs, plans, proposals, technical data, financial,
marketing and business data, pricing and cost information, business and
marketing plans, customer and supplier lists and information, and all rights in
any jurisdiction to limit the use or disclosure thereof.

“Trademarks” means trademarks, service marks, trade dress, logos, trade names,
corporate names, URL addresses, domain names and symbols, slogans and other
indicia of source or origin, including the goodwill of the business symbolized
thereby or associated therewith, common law rights thereto, registrations and
applications for registration thereof throughout the world, all rights therein
provided by international treaties and conventions, and all other rights
associated therewith.

“Transaction Documents” means this Agreement, the Ancillary Agreements, the
Carve Out Financial Statements, the Pre-Signing Financial Statements, the
FoundryCo Business Plan, the FoundryCo Capitalization Table, the Memorandum and
Articles of Association and any instrument, agreement, certificate, report or
other document delivered pursuant to this Agreement or the transactions
contemplated by this Agreement.

“Transferred FoundryCo JV Entities” means AMTC and Maskhouse Building
Administration GmbH & Co. KG (“BAC”).

“Transferred FoundryCo Subsidiaries” means:

 

  (i) AMD Fab 36 Holding GmbH;

 

  (ii) AMD Fab 36 Admin GmbH;

 

  (iii) AMD Fab 36 Limited Liability Company & Co. KG;

 

  (iv) AMD Fab 36 LLC;

 

  (v) AMD Saxony Holding GmbH;

 

  (vi) AMD Saxony Admin GmbH;

 

  (vii) AMD Saxony Limited Liability Company & Co. KG;

 

  (viii) AMD Saxony LLC; and

 

  (ix) AMD Fab Technologies US, Inc.

“Transferred Interests” means all shares, partnership interests and similar
profits interests related to Transferred FoundryCo Subsidiaries and Transferred
FoundryCo JV Entities.

“Transferred Inventories” means all raw materials, work-in progress, packaging,
labels, and related supplies, but excluding finished goods maintained, held or
stored by or for AMD Saxony Limited Liability Company and Co. KG or AMD Fab 36
Limited Liability Company & Co. KG, and any prepaid deposits for any of the
same.

 

A-20



--------------------------------------------------------------------------------

“Transferred IP Agreements” means (a) written licenses (including grants of use,
covenants not to assert or similar agreements) of Owned Intellectual Property by
Discovery or its Subsidiaries to third parties, (b) licenses (including grants
of use, covenants not to assert or similar agreements) of Licensed Intellectual
Property by Third Persons to Discovery and its Subsidiaries and (c) agreements
between Discovery and third parties relating to the development or use of Owned
Intellectual Property.

“Transferred Patents” means all (i) Assigned Patents and (ii) Patents assigned
to FoundryCo pursuant to the IP HoldCo Operating Agreement.

“Transferred Software” means all Software owned by Discovery and (a) material to
the operation of the FoundryCo business or used exclusively in the FoundryCo
business as currently conducted or (b) manufactured, distributed, sold, licensed
or marketed by Discovery in connection with the operation of the FoundryCo
Assets or the Transferred FoundryCo Subsidiaries.

“Transition Services Agreement” means the Ancillary Agreement, in the form of
Exhibit T hereto, between Discovery and FoundryCo relating to the provision of
transition services by Discovery to FoundryCo and by FoundryCo to Discovery
following the Closing.

“Tribunal” shall have the meaning given to such term in the LCIA Rules.

“Wafer Purchase Agreement” means that certain Wafer Purchase Agreement,
effective as of October 1, 2007, between Discovery and Discovery Saxony Limited
Liability Company & Co. KG.

“Wafer Supply Agreement” means the Ancillary Agreement, in the form of Exhibit K
hereto, between Discovery and FoundryCo relating to the manufacture and sale of
wafers to Discovery by FoundryCo following the Closing.

“Warrant Shares” means shares of Discovery Common Stock issuable upon exercise
of the Warrants.

“Warrants” means warrants to purchase thirty million (30,000,000) shares of
Discovery Common Stock in the form set forth as Exhibit J

 

A-21



--------------------------------------------------------------------------------

Table of Additional Definitions. The following terms have the meanings set forth
in the Sections set forth below:

 

Definition

   Location

“Closing”

   2.03

“Closing Date”

   2.03

“Combined Assets”

   Schedule 2.08

“Combined Liabilities”

   Schedule 2.08

“Confidential Information”

   9.07(a)

“Discovery”

   Preamble

“Discovery FoundryCo Closing Deliverables”

   2.04(a)

“Discovery Indemnified Party”

   12.04

“Discovery Loss”

   12.04

“Discovery Oyster Closing Deliverables”

   2.04(b)

“Discovery Pearl Closing Deliverables”

   2.04(c)

“Discovery SEC Documents”

   3.06

“Dispute”

   14.09(b)

“Dispute Notice”

   14.09(b)

“EAA”

   Preamble

“ERISA”

   3.18

“FoundryCo”

   Preamble

“FoundryCo Discovery Closing Deliverables”

   2.05(a)

“FoundryCo Employee”

   4.18(a)

“FoundryCo Oyster Closing Deliverables”

   2.05(b)

“Independent Accounting Firm”

   2.08(b)(ii)

“Interim Relief Proceeding”

   14.09(c)

“lease”

   4.13(a)

“Make Whole Consent”

   Schedule A

“Make Whole Payment”

   Schedule A

“Material FoundryCo Contracts”

   4.13(a)

“Multiemployer Plan”

   4.18.(b)

“Multiple Employer Plan”

   4.18.(b)

“Non U.S. Transferred Employees”

   10.01(b)

“Oyster”

   Recitals

“Oyster Discovery Closing Deliverables”

   2.06(a)

“Oyster FoundryCo Closing Deliverables”

   2.06(b)

“Oyster/FoundryCo Indemnified Party”

   12.02

“Oyster/FoundryCo Loss”

   12.05

“Oyster Indemnified Party”

   12.05

“Pearl”

   Preamble

“Oyster Parent”

   14.05

“Pearl Director Designee”

   9.01

“Pearl Discovery Closing Deliverables”

   2.07(a)

“Pearl Indemnified Party”

   12.03

“Pearl Loss”

   12.03

“Pearl Termination Fee”

   13.03(b)

 

A-22



--------------------------------------------------------------------------------

Definition

   Location

“Plans”

   4.18(a)

“Proxy Statement”

   8.06(b)

“Representatives”

   9.07(a)

“Required Consents”

   4.13(b)

“Stockholders’ Meeting”

   8.06(a)

“Tangible Personal Property”

   4.16

“Termination Date”

   13.01(b)

“Third Party Claim”

   12.07(b)

“Transfer Laws”

   10.01(b)

“Transferred Employees”

   10.02

“Transferred Employee RSU”

   10.03(b)

“Transferred Employee Stock Options”

   10.03(a)

“Transferred Indebtedness”

   Schedule 2.08

“U.S. Transferred Employees”

   10.01(a)

 

A-23